 

Exhibit 10.2

 

Execution Version

 

TERM LOAN CREDIT AND SECURITY AGREEMENT

 

AMONG AND BETWEEN

 

GACP FINANCE CO., LLC

(AS AGENT)

 

LENDERS FROM TIME TO TIME PARTY HERETO

 

EVINE LIVE INC.

VALUEVISION INTERACTIVE, INC.

VVI FULFILLMENT CENTER, INC.

VALUEVISION MEDIA ACQUISITIONS, INC.

VALUEVISION RETAIL, INC.

 

AND

 

NORWELL TELEVISION, LLC

 

(BORROWERS)

 

March 10, 2016

 

 

 

 

Table of Contents

 

      Page         I. DEFINITIONS 1           1.1. Accounting Terms 1          
1.2. General Terms 1           1.3. Uniform Commercial Code Terms 25          
1.4. Certain Matters of Construction 26           1.5. Fiscal Periods 27        
II. TERM LOANS, PAYMENTS 27           2.1. Term Loan 27           2.2. Borrowing
Mechanics for the Term Loan 27           2.3. Repayment of Term Loan 27        
  2.4. Borrowers’ Account 30           2.5. Additional Payments 30          
2.6. Manner of Payment 30           2.7. Borrowers’ Account 31           2.8.
Use of Proceeds 31         III. INTEREST AND FEES 31           3.1. Interest 31
          3.2. Basis of Determining Interest 32           3.3. Fee Letter 32    
      3.4. Computation of Interest and Fees 32           3.5. Maximum Charges 32
          3.6. Increased Costs 33           3.7. Basis For Determining Interest
Rate Inadequate or Unfair 33         3.8. Capital Adequacy 34           3.9.
Taxes 34         IV. COLLATERAL:  GENERAL TERMS 36           4.1. Security
Interest in the Collateral 36           4.2. Perfection of Security Interest 37
          4.3. Disposition of Collateral 37           4.4. Preservation of
Collateral 38

 

 -i- 

 

 

Table of Contents

(continued)

 

      Page           4.5. Ownership of Collateral 38           4.6. Defense of
Agent’s and Lenders’ Interests 39           4.7. Books and Records 39          
4.8. Financial Disclosure 39           4.9. Compliance with Laws 40          
4.10. Inspection of Premises 40           4.11. Insurance 40           4.12.
Failure to Pay Insurance 41           4.13. Payment of Taxes 41           4.14.
Payment of Leasehold Obligations 42           4.15. Receivables 42          
4.16. Inventory 44           4.17. Maintenance of Equipment 44           4.18.
Exculpation of Liability 44           4.19. Environmental Matters 45          
4.20. Financing Statements 47           4.21. Appraisals and Audits 47          
4.22. FCC Matters 47         V. REPRESENTATIONS AND WARRANTIES 48           5.1.
Authority 48           5.2. Formation and Qualification 49           5.3.
Survival of Representations and Warranties 49           5.4. Tax Returns 49    
      5.5. Financial Statements 49           5.6. Entity Names 50           5.7.
OSHA and Environmental Compliance 50           5.8. Solvency; No Litigation,
Violation, Indebtedness or Default; ERISA Compliance 51           5.9. Patents,
Trademarks, Copyrights and Licenses 52           5.10. Licenses and Permits 53

 

 -ii- 

 

  

Table of Contents

(continued)

  

      Page           5.11. Default of Indebtedness 53           5.12. No Default
53           5.13. No Burdensome Restrictions 53           5.14. No Labor
Disputes 53           5.15. Margin Regulations 53           5.16. Investment
Company Act 54           5.17. Disclosure 54           5.18. [Reserved] 54      
    5.19. Swaps 54           5.20. Conflicting Agreements 54           5.21.
Application of Certain Laws and Regulations 54           5.22. Business and
Property of Borrowers 54           5.23. [Reserved] 54           5.24.
[Reserved] 54           5.25. [Reserved] 54           5.26. Federal Securities
Laws 55           5.27. Equity Interests 55           5.28. Commercial Tort
Claims 55           5.29. Letter of Credit Rights 55           5.30. Material
Contracts 55           5.31. Norwell 55         VI. AFFIRMATIVE COVENANTS 55    
      6.1. Payment of Fees 56           6.2. Conduct of Business and Maintenance
of Existence and Assets 56           6.3. Violations 56           6.4.
Government Receivables 56           6.5. Financial Covenants 56           6.6.
Execution of Supplemental Instruments 58           6.7. Payment of Obligations
58           6.8. Standards of Financial Statements 58

 

 -iii- 

 

  

Table of Contents

(continued)

 

      Page           6.9. Federal Securities Laws 58           6.10. Post
Closing Matters 58           6.11. Operating Accounts 58           6.12. Norwell
58           6.13. FCC Licenses 59         VII. NEGATIVE COVENANTS 60          
7.1. Merger, Consolidation, Acquisition and Sale of Assets 60           7.2.
Creation of Liens 60           7.3. Guarantees 60           7.4. Investments and
Loans 61           7.5. [Reserved] 61           7.6. [Reserved] 61          
7.7. Dividends 61           7.8. Indebtedness 62           7.9. Nature of
Business 63           7.10. Transactions with Affiliates 63           7.11.
Leases 63           7.12. Subsidiaries 63           7.13. Fiscal Year and
Accounting Changes 64           7.14. Pledge of Credit 64           7.15.
Amendment of Organizational Documents 64           7.16. Compliance with ERISA
64           7.17. Prepayment of Indebtedness 64           7.18. Anti-Terrorism
Laws 64           7.19. Membership/Partnership Interests 65           7.20.
Trading with the Enemy Act 65         VIII. CONDITIONS PRECEDENT. 65          
8.1. Conditions to the Closing Date 65         IX. INFORMATION AS TO BORROWERS
69           9.1. Disclosure of Material Matters 69

 

 -iv- 

 

  

Table of Contents

(continued)

 

      Page           9.2. Schedules 69           9.3. Environmental Reports 69  
        9.4. Litigation 70           9.5. Material Occurrences 70           9.6.
Government Receivables 70           9.7. Annual Financial Statements 70        
  9.8. Quarterly Financial Statements 70           9.9. Monthly Financial
Statements 71           9.10. Other Reports 71           9.11. Additional
Information 71           9.12. Projected Operating Budget 71           9.13.
Variances From Operating Budget 71           9.14. Notice of Suits, Adverse
Events 72           9.15. ERISA Notices and Requests 72           9.16.
Additional Documents 72           9.17. Updates to Certain Loan Agreement
Schedules 73         X. EVENTS OF DEFAULT 73           10.1. Nonpayment 73      
    10.2. Breach of Representation 73           10.3. Financial Information 73  
        10.4. Judicial Actions 73           10.5. Noncompliance 73          
10.6. Judgments 74           10.7. Bankruptcy 74           10.8. Inability to
Pay 74           10.9. Subsidiary Bankruptcy 74           10.10. [Reserved] 74  
        10.11. Lien Priority 74           10.12. [Reserved]; 74           10.13.
Cross Default 74

 

 -v- 

 

  

Table of Contents

(continued)

 

      Page           10.14. Breach of Guaranty or Pledge Agreement 75          
10.15. Change of Ownership 75           10.16. Invalidity 75           10.17.
Licenses 75           10.18. Seizures 75           10.19. Operations 75        
  10.20. Pension Plans 76           10.21.  Reportable Compliance Event 76      
  XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT 76           11.1. Rights and
Remedies 76           11.2. Agent’s Discretion 77           11.3. Setoff 77    
      11.4. Rights and Remedies not Exclusive 78           11.5. Allocation of
Payments After Event of Default 78           11.6. Intercreditor Agreement 78  
      XII. WAIVERS AND JUDICIAL PROCEEDINGS 79           12.1. Waiver of Notice
79           12.2. Delay 79           12.3. Jury Waiver 79         XIII.
EFFECTIVE DATE AND TERMINATION 79           13.1. Term 79           13.2.
Termination 80         XIV. REGARDING AGENT 80           14.1. Appointment 80  
        14.2. Nature of Duties 81           14.3. Lack of Reliance on Agent and
Resignation 81           14.4. Certain Rights of Agent 81           14.5.
Reliance 82           14.6. Notice of Default 82           14.7. Indemnification
82

 

 -vi- 

 



 

Table of Contents

(continued)

 

      Page           14.8. Agent in Its Individual Capacity 82           14.9.
Delivery of Documents 83           14.10. Borrowers’ Undertaking to Agent 83    
      14.11. No Reliance on Agent’s Customer Identification Program 83          
14.12. Other Agreements 83           14.13. Collateral and Guaranty Matters 83  
      XV. BORROWING AGENCY 84           15.1. Borrowing Agency Provisions 84    
      15.2. Waiver of Subrogation 85         XVI. MISCELLANEOUS 85          
16.1. Governing Law 85           16.2. Entire Understanding 86           16.3.
Successors and Assigns; Participations 87           16.4. Application of
Payments 88           16.5. Indemnity 89           16.6. Notice 89          
16.7. Survival 91           16.8. Severability 91           16.9. Expenses 91  
        16.10. Injunctive Relief 91           16.11. Consequential Damages 91  
        16.12. Captions 92           16.13. Counterparts; Facsimile Signatures
92           16.14. Construction 92           16.15. Confidentiality; Sharing
Information 92           16.16. Publicity 93           16.17. Certifications
from Banks and Participants; USA PATRIOT Act 93           16.18. Anti-Money
Laundering/International Trade Law Compliance 93           16.19. Intercreditor
Agreement 93

 

 -vii- 

 

  

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits       Exhibit 1.1 Compliance Certificate Exhibit 1.2
Conversion/Continuation Notice Exhibit 1.3 Funding Notice Exhibit 5.5(b)
Financial Projections Exhibit 8.1(h) Financial Condition Certificate Exhibit
16.3 Term Loan Transfer Supplement     Schedules       Schedule 1.2 Permitted
Encumbrances Schedule 4.5 Equipment and Inventory Locations; Place of Business,
Chief Executive Office, Real Property Schedule 4.15(h) Deposit and Investment
Accounts Schedule 5.1 Consents Schedule 5.2(a) States of Qualification and Good
Standing Schedule 5.2(b) Subsidiaries Schedule 5.4 Federal Tax Identification
Number Schedule 5.6 Prior Names Schedule 5.8(b) Litigation Schedule 5.8(d) Plans
Schedule 5.9 Intellectual Property, Source Code Escrow Agreements Schedule 5.10
Licenses and Permits Schedule 5.14 Labor Disputes Schedule 5.27 Equity Interests
Schedule 5.28 Commercial Tort Claims Schedule 5.29 Letter of Credit Rights
Schedule 5.30 Material Contracts Schedule 6.13 FCC Licenses Schedule 7.4
Investments Schedule 7.8 Indebtedness Schedule 7.10 Transactions with Affiliates

 

 -viii- 

 

  

TERM LOAN CREDIT AND SECURITY AGREEMENT

 

Term Loan Credit and Security Agreement dated as of March 10, 2016 among EVINE
Live Inc., a Minnesota corporation (“Evine”); ValueVision Interactive, Inc., a
Minnesota corporation; VVI Fulfillment Center, Inc., a Minnesota corporation;
ValueVision Media Acquisitions, Inc., a Delaware corporation; ValueVision
Retail, Inc., a Delaware corporation and NORWELL TELEVISION, LLC, a Delaware
limited liability company (each a “Borrower”, and collectively the “Borrowers”),
the financial institutions which are now or which hereafter become a party
hereto (collectively, the “Lenders” and each individually a “Lender”) and GACP
Finance Co., LLC (“GACP”), as agent for Lenders (GACP, in such capacity, the
“Agent”).

 

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

 

I.           DEFINITIONS.

 

1.1.          Accounting Terms. As used in this Agreement, the Other Documents
or any certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP and rules promulgated by the SEC as
applied in preparation of the audited financial statements of Borrowers for the
fiscal year ended January 31, 2015.

 

1.2.          General Terms. For purposes of this Agreement the following terms
shall have the following meanings:

 

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

 

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above. For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote 5% or more of the Equity Interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for any such Person, or (y) to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise.

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

“Agreement” shall mean this Term Loan Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

 

 

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (i) the Base Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus ½ of 1.00%, (iii) the Eurodollar Rate
in effect on such day (assuming a one-month Interest Period) plus 1.00% and (iv)
2.00% per annum. If for any reason Agent shall have determined in good faith
that it is unable to ascertain the Federal Funds Effective Rate, including the
failure of the Federal Reserve Bank of New York to publish rates or the
inability of Agent to obtain quotations in accordance with the terms thereof,
the Alternate Base Rate shall be determined without regard to clause (ii) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.

 

“Anti-Terrorism Laws” shall mean Applicable Laws relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, all as amended, supplemented or replaced from time to time.

 

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.

 

“Applicable Margin” shall mean an amount equal to ten percent (10%) for the Term
Loan consisting of Domestic Rate Loans and an amount equal to eleven percent
(11%) for the Term Loan consisting of Eurodollar Rate Loans.

 

“Applicable Reserve Requirement” shall mean, at any time, for any Eurodollar
Rate Loan, the maximum rate, expressed as a decimal, at which reserves
(including, without limitation, any basic marginal, special, supplemental,
emergency or other reserves) are required to be maintained with respect thereto
against “Eurocurrency liabilities” (as such term is defined in Regulation D)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System or other applicable banking regulator. Without limiting
the effect of the foregoing, the Applicable Reserve Requirement shall reflect
any other reserves required to be maintained by such member banks with respect
to (i) any category of liabilities which includes deposits by reference to which
the applicable Eurodollar Rate or any other interest rate of a loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.

 

“Authority” shall mean the United States Environmental Protection Agency.

 

“Average FICO Score” shall mean, on any date of determination, the average FICO
Score of all Persons participating in the Value Pay Plan for whom a FICO score
has been obtained, as determined by Borrowing Agent in accordance with its
practices in the Ordinary Course of Business in effect on the Closing Date.

 



 2 

 

 

“Base Rate” shall mean, for any day, a rate per annum equal to the highest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (iii) 2.00%. Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Benefited Lender” shall have the meaning set forth in Section 2.6(b) hereof.

 

“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h)
hereof.

 

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h) hereof.

 

“Blocked Person” shall have the meaning set forth in Section 5.24(b) hereof.

 

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

 

“Borrowers’ Account” shall have the meaning set forth in Section 2.4 hereof.

 

“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of Borrowing Agent and its
Subsidiaries.

 

“Borrowing Agent” shall mean Evine.

 

“Boston FCC License” has the meaning assigned to it in the Intercreditor
Agreement.

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in New York, New York and, if the applicable Business Day relates
to any Eurodollar Rate Loans, such day must also be a day on which dealings are
carried on in the London interbank market.

 

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.

 

“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP as in effect on the Closing
Date.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

 3 

 

 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation, or
application thereof by any Governmental Body; or (c) the making or issuance of
any rule, guideline or directive (whether or not having the force of law) by any
Governmental Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Applicable Law) and (y) all rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

“Change of Ownership” shall mean (a) 100% of the Equity Interests of any
Borrower (other than Borrowing Agent) is no longer owned or controlled by
Borrowing Agent (including for the purposes of the calculation of percentage
ownership, any Equity Interests into which any Equity Interests of any Borrower
held by Borrowing Agent are convertible or for which any such Equity Interests
of any Borrower or of any other Person may be exchanged and any Equity Interests
issuable to Borrowing Agent upon exercise of any warrants, options or similar
rights which may at the time of calculation be held by Borrowing Agent), (b) (i)
any person or group of persons (within the meaning of Section 13(d) or 14(a) of
the Exchange Act) shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the SEC under the Exchange Act) of 25% or more of
the voting Equity Interest of Borrowing Agent; or (ii) [reserved]; or (c) any
merger, consolidation or sale of substantially all of the property or assets of
any Borrower or any direct or indirect Subsidiary of any Borrower except as
permitted by Section 7.1; provided however it shall not be deemed to be a Change
of Ownership under (a) section (b)(i) of this definition, if (1) any person or
group of persons (within the meaning of Section 13(d) or 14(a) of the Exchange
Act) acquires beneficial ownership of (within the meaning of Rule 13d-3
promulgated by the SEC under the Exchange Act) 25% or more of the voting Equity
Interest of Borrowing Agent and Agent provides prior written consent, which
consent shall not be unreasonably withheld or delayed or (2) the entity or
entities acquiring the voting Equity Interests are one or more of the
“Restricted Parties” as defined in the Shareholder Agreement, or (b) section
(b)(ii) of this definition, if the change in the individuals constituting the
Board of Directors of Borrowing Agent results from the designation of directors
by GE Capital Equity Investments, Inc. pursuant to the Shareholder Agreement.

 

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Affiliates.

 

 4 

 

 

“Closing Date” shall mean March 10, 2016 or such other date as may be agreed to
by the parties hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 

“Collateral” shall mean and include:

 

(a)          all Receivables (including Credit Card Receivables);

 

(b)          all Equipment;

 

(c)          all General Intangibles (including all FCC Licenses);

 

(d)          all Inventory;

 

(e)          all Investment Property;

 

(f)          all Real Property;

 

(g)          all Subsidiary Stock;

 

(h)          all of each Borrower’s right, title and interest in and to, whether
now owned or hereafter acquired and wherever located; (i) its respective goods
and other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor or, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims; (vii) all letter of credit rights (whether or not the respective
letter of credit is evidenced by a writing); (viii) all supporting obligations;
and (ix) any other goods, personal property or real property now owned or
hereafter acquired in which any Borrower has expressly granted a security
interest or may in the future grant a security interest to Agent hereunder, or
in any amendment or supplement hereto or thereto, or under any other agreement
between Agent and any Borrower;

 

(i)          all of each Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, software
(owned by any Borrower or in which it has an interest), tapes, disks and
documents relating to (a), (b), (c), (d), (e), (f), (g) or (h) of this
paragraph;

 

(j)          all of each Borrowers’ Federal Communications Commission (“FCC”)
licenses (including television broadcast license) (the “FCC License”) and the
station or entity to which the FCC License is assigned;

 

 5 

 

 

(k)          all proceeds and products of (a), (b), (c), (d), (e), (f), (g),
(h), (i) and (j) in whatever form, including, but not limited to: cash, deposit
accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

 

Notwithstanding the foregoing, “Collateral” shall expressly exclude, and the
Borrowers shall not be deemed to have granted a security interest in, any
Excluded Collateral. Upon (a) the sale of any or all of the MA Personal Property
pursuant to a single or multiple sales and (b) the application of the net cash
proceeds received by a Borrower in connection with any such sale in a manner
consistent with Section 2.3(a) hereof, Agent and Lenders shall automatically be
deemed to have released any Liens on such MA Personal Property sold under the
foregoing clause (a) and such MA Personal Property shall automatically cease to
be Collateral hereunder.

 

“Communications Laws” shall mean the Communications Act of 1934, as amended and
the rules, regulations and policies promulgated thereunder.

 

“Compliance Authority” shall mean each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) the U.S. Internal Revenue
Service, (f) the U.S. Justice Department, and (g) the U.S. Securities and
Exchange Commission.

 

“Compliance Certificate” shall mean a compliance certificate substantially in
the form attached hereto as Exhibit 1.1 to be signed by the Chief Financial
Officer or Controller of Borrowing Agent, which shall state that, based on an
examination sufficient to permit such officer to make an informed statement, (a)
no Default or Event of Default exists, or if such is not the case, specifying
such Default or Event of Default, its nature, when it occurred, whether it is
continuing and the steps being taken by Borrowers with respect to such default
and, such certificate shall have appended thereto calculations which set forth
Borrowers’ compliance with the requirements or restrictions imposed by Sections
6.5, 7.4, 7.7, 7.8, 7.10 and 7.11; and (b) that to the best of such officer’s
knowledge, each Borrower is in compliance in all material respects with all
federal, state and local Environmental Laws, or if such is not the case,
specifying all areas of non-compliance and the proposed action such Borrower
will implement in order to achieve full compliance.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

 

“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.

 



 6 

 

 

“Covered Entity” shall mean each Borrower, each Borrower’s Subsidiaries, all
Guarantors, pledgors of Collateral and any Person controlling any of the
foregoing and all brokers or other agents of any Borrower acting in any capacity
in connection with the Obligations. For purposes of this definition, control of
Person shall mean the power, direct or indirect, (x) to vote 25% or more of the
Equity Interests having ordinary voting power for the election of directors of
such Person or other Persons performing similar functions for any such Person,
or (y) to direct or cause the direction of management and policies of such
Person whether by ownership of Equity Interests, contract or otherwise.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 1.2.

 

“Credit Card Receivables” shall mean each “account” (as defined in the Uniform
Commercial Code) together with all income, payments and proceeds thereof, owed
by a major credit or debit card issuer (including, but not limited to, Visa,
MasterCard and American Express and such other issuers approved by Agent in its
sole discretion) to a Borrower resulting from charges by a Customer of a
Borrower on credit or debit cards issued by such issuer in connection with the
sale of goods by a Borrower in the Ordinary Course of Business.

 

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

 

“Customs” shall have the meaning set forth in Section 2.11(b) hereof.

 

“Debt Payments” shall mean and include, without duplication, (a) all cash
actually expended by any Borrower to make interest payments on any Term Loans
hereunder and any Advances as defined in the PNC Credit Agreement, plus (b) all
cash actually expended by any Borrower to make payments on Capitalized Lease
Obligations, plus (c) scheduled principal payments on the Term Loan hereunder
and the Term Loan as defined in the PNC Credit Agreement, plus (d) all cash
actually expended by any Borrower to make payments with respect to any other
Indebtedness for borrowed money (other than in respect of Revolving Advances (as
defined in the PNC Credit Agreement as in effect on the date hereof)).

 

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.

 

 7 

 

 

“Designated Lender” shall have the meaning set forth in Section 16.2(b) hereof.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
expiration of the Term; provided, however, that (i) only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (ii)
with respect to any Equity Interests issued to any employee or to any plan for
the benefit of employees of Borrowing Agent or its Subsidiaries or by any such
plan to such employees, such Equity Interest shall not constitute Disqualified
Stock solely because it may be required to be repurchased by Borrowing Agent or
one of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability and if any class of Equity Interest of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of an
Equity Interest that is not Disqualified Stock, such Equity Interests shall not
be deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Stock solely because the
holders thereof have the right to require a Borrower or a Guarantor to
repurchase such Equity Interest upon the occurrence of a change of control or an
asset sale shall not constitute Disqualified Stock. The amount of Disqualified
Stock deemed to be outstanding at any time for purposes of this Agreement will
be the maximum amount that Borrowing Agent and its Subsidiaries may become
obligated to pay upon maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock or portion thereof, plus accrued
dividends.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Rate Loan” shall mean the Term Loan that bears interest based upon the
Alternate Base Rate.

 

“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary gains and losses), plus (ii) all interest expense of
Borrowers on a Consolidated Basis for such period, plus (iii) all charges
against income of Borrowers on a Consolidated Basis for such period for federal,
state and local taxes.

 

“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period, plus (ii) without duplication and to the extent such
amounts reduced net income of the Borrowers on a Consolidated Basis for such
period (a) depreciation expenses for such period, plus (b) amortization expenses
for such period, plus (c) non-cash equity based compensation expenses incurred
by Borrowers for such period, plus (d) [reserved] plus (e) expenses actually
incurred related to management changes incurred and paid for by Borrowers during
the fiscal year ended on or about January 31, 2016 not to exceed $3,600,000 in
the aggregate plus (f) non-cash losses incurred by Borrowers during such period
in connection with the sale of Norwell’s premises located at 2 Bert Drive, #4,
West Bridgewater, Massachusetts and the MA Personal Property plus (g) non-cash
impairment charges and non-cash write-downs for such period.

 

 8 

 

 

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.

 

“Environmental Laws” shall mean all applicable federal, state and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances and codes relating to the protection of the
environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations and lawful policies, guidelines,
interpretations, decisions, orders and directives of Governmental Bodies with
respect thereto.

 

“Environmental Reports” shall have the meaning set forth in Section 8.1(g)
hereof.

 

“Equipment” shall mean and include as to each Borrower all of such Borrower’s
equipment (as defined in the Uniform Commercial Code) and in any event all of
such Borrower’s goods (other than Inventory) whether now owned or hereafter
acquired and wherever located including all machinery, apparatus, motor
vehicles, fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.

 

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

“Eurodollar Rate” shall mean, for any Interest Rate Determination Date with
respect to an Interest Period for Eurodollar Rate Loans, the greater of (i) the
rate per annum obtained by dividing (and rounding upward to the next whole
multiple of 1/100 of 1.00%) (a) the fluctuating rate per annum equal to (x) the
rate per annum determined by Agent to be the offered rate for deposits in
Dollars with a term equivalent to such Interest Period appearing on the page of
the Reuters Screen which displays an average of the London interbank offered
rate administered by the ICE Benchmark Administration, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date or (y) if the rate in clause (x) above does not appear on
such page or service or if such page or service is not available, the rate per
annum determined by Agent to be the offered rate for deposits in Dollars with a
term equivalent to such Interest Period on such other page or other service
which displays an average of the London interbank offered rate administered by
the ICE Benchmark Administration, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date or (z) if the
rates in clauses (a)(x) and (a)(y) are not available, the rate per annum
determined by Agent to be the average offered quotation rate by major banks in
the London interbank market for deposits in Dollars of principal amounts
comparable to the Eurodollar Rate Loans for which the Eurodollar Rate is then
being determined with maturities comparable to such Interest Period by (b) an
amount equal to (1) one minus (2) the Applicable Reserve Requirement; provided
that if any such rate determined pursuant to the preceding clauses (a)(x),
(a)(y) or (a)(z) is below zero, the Eurodollar Rate will be deemed to be zero
and (ii) 1.00% per annum.

 

 9 

 

 

Agent shall give prompt notice to the Borrowing Agent of the Eurodollar Rate as
determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.

 

“Eurodollar Rate Loan” shall mean the Term Loan at any time that bears interest
based on the Eurodollar Rate.

 

“Event of Default” shall have the meaning set forth in Article X hereof.

 

“Excess Cash Flow” shall mean, for any fiscal year period, in each case for
Borrowers on a Consolidated Basis, EBITDA for such fiscal year, minus each of
the following, to the extent actually paid in cash during such fiscal year
period, (i) Unfunded Capital Expenditures, (ii) taxes, and (iii) Debt Payments.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Collateral” shall mean:

 

(i)          [reserved]

 

(ii)         any contract, instrument, chattel paper or any permit or license
issued by a Governmental Body in which any Borrower has any right, title or
interest if and to the extent such contract, instrument, chattel paper, permit
or license includes a provision containing, or any applicable requirements of
any Governmental Body contain, a restriction on assignment such that the
creation of a security interest in the right, title or interest of such Borrower
therein would be prohibited and would, in and of itself, cause or result in the
termination thereof or a default thereunder enabling another person party to
such contract, instrument, chattel paper, permit or license or any Governmental
Body to enforce any remedy with respect thereto; provided, however, that the
foregoing exclusion shall not apply if (i) such prohibition has been waived or
such other person or Governmental Body has otherwise consented to the creation
hereunder of a security interest in such contract, instrument, chattel paper,
permit or license or (ii) such prohibition would be rendered ineffective
pursuant to Sections 9-407(a) or 9-408(a) of the Uniform Commercial Code, as
applicable, or any other applicable provision of the Uniform Commercial Code and
as then in effect in any relevant jurisdiction, or any other applicable law
(including applicable bankruptcy and insolvency law) or principles of equity;
provided further that immediately upon the ineffectiveness, lapse or termination
of any such provision or requirement of any such Governmental Body, the term
“Collateral” shall include, and each Borrower shall be deemed to have granted a
security interest in, all its rights, title and interests in and to such
contract, instrument or chattel paper or any permit or license issued by a
Governmental Body as if such provision had never been in effect; and provided
further that the foregoing exclusion shall in no way be construed so as to
limit, impair or otherwise affect Agent’s unconditional continuing security
interest in and to all rights, title and interests of Borrowers in or to any
payment obligations or other rights to receive monies due or to become due under
any such contract and in any such monies and other proceeds of such contract;

 

 10 

 

 

(iii)        assets owned by any Borrower on the date hereof or hereafter
acquired and any proceeds thereof that are subject to a Lien permitted by clause
(h) of the definition of “Permitted Encumbrances” or, to the extent consisting
of Liens of the type described, or a Lien permitted by clause (c) of the
definition of “Permitted Encumbrances” securing Indebtedness permitted under
Section 7.8, in each case to the extent and for so long as the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Indebtedness) validly prohibits the creation of any other Lien on such assets
and proceeds; and

 

(iv)        any intent-to-use trademark application to the extent and for so
long as creation by a Borrower of a security interest therein would result in
the loss by such Borrower of any material rights therein.

 

Notwithstanding anything to the contrary and for the avoidance of doubt, Agent
shall have a Lien, to the maximum extent permitted by law, in all rights
incident or appurtenant to the FCC License and the right to receive all proceeds
derived from or in connection with the sale, assignment or transfer of such FCC
License or the stations to which such FCC License is assigned and, in each case,
any general intangibles in respect thereof.

 

“Excluded Taxes” shall mean, with respect to Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Borrowers hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated),and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lender’s office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Borrower is located,
(c) in the case of a Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lender’s office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.9(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Section 3.8(a), and
(d) any United States withholding tax imposed by FATCA.

 

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

 

 11 

 

 

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

“Fee Letter” shall mean the fee letter, dated as of the Closing Date, among
Agent and Borrowers.

 

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA, minus Unfunded Capital Expenditures made during
such period, minus distributions and dividends (to a Person other than a
Borrower) made in cash during such period, minus cash taxes paid during such
period to (b) all Debt Payments made during such period.

 

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 or any substitute or replacement
thereof.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrowing Agent is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.

 

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of Borrowers, the Obligations and, without duplication, Indebtedness
consisting of guaranties of Funded Debt of other Persons.

 

“Funding Notice” means a notice substantially in the form of Exhibit 1.3.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“GACP” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

 

 12 

 

 

“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles (as defined in the Uniform Commercial Code),
whether now owned or hereafter acquired, including all payment intangibles, all
choses in action, causes of action, corporate or other business records,
inventions, designs, Intellectual Property, equipment formulations,
manufacturing procedures, quality control procedures, trademark applications,
goodwill, design rights, software, computer information, source codes, codes,
records and updates, registrations, licenses, franchises, customer lists, tax
refunds, tax refund claims, computer programs, all claims under guaranties,
security interests or other security held by or granted to such Borrower to
secure payment of any of the Receivables by a Customer (other than to the extent
covered by Receivables) all rights of indemnification and all other intangible
property of every kind and nature (other than Receivables).

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.

 

“Guarantor” shall mean any Subsidiary of the Borrowers (other than an Inactive
Subsidiary) who may hereafter guarantee payment or performance of the whole or
any part of the Obligations and “Guarantors” means collectively all such
Persons.

 

“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent.

 

“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.

 

“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.

 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 5101, et seq.), RCRA or any other applicable Environmental Law
and in the regulations adopted pursuant thereto.

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

 

 13 

 

 

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money;
(ii) amounts received under or liabilities in respect of any note purchase or
acceptance credit facility, and all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (iii) all Capitalized
Lease Obligations; (iv)  reimbursement obligations (contingent or otherwise)
under any letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (v) obligations under any Interest Rate Hedge or other interest
rate management device, foreign currency exchange agreement, currency swap
agreement, commodity price protection agreement or other interest or currency
exchange rate or commodity price hedging arrangement; (vi) any other advances of
credit made to or on behalf of such Person or other transaction (including
forward sale or purchase agreements and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements including to finance the purchase price
of property or services and all obligations of such Person to pay the deferred
purchase price of property or services (but not including trade payables and
accrued expenses incurred in the Ordinary Course of Business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past due or which are being Properly Contested);
(vii) all Equity Interests of such Person subject to repurchase or redemption
rights or obligations (excluding repurchases or redemptions at the sole option
of such Person); (viii) all indebtedness, obligations or liabilities secured by
a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are otherwise an obligation of such Person; (ix) all
obligations of such Person for “earnouts”, purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person arising out
of purchase and sale contracts; (x) off-balance sheet liabilities and/or pension
plan liabilities of such Person; (xi) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business; and (xii) any guaranty of any
indebtedness, obligations or liabilities of a type described in the foregoing
clauses (i) through (xi).

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Installment Date” shall have the meaning set forth in Section 2.3(b) hereof.

 

“Installment” shall have the meaning set forth in Section 2.3(b) hereof.

 

“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.

 

“Intellectual Property Claim” shall mean the assertion by any Person of a bona
fide claim (whether asserted in writing, by action, suit or proceeding or
otherwise) that any Borrower’s ownership, use, marketing, sale or distribution
of any Inventory, Equipment, Intellectual Property or other property or asset is
violative of any ownership of or right to use any Intellectual Property of such
Person.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of even date herewith between Agent and PNC Agent.

 

 14 

 

 

“Interest Period” shall mean in connection with a Eurodollar Rate Loan, an
interest period of one-, two-.or three- months, as selected by the Borrowers in
the Funding Notice or the applicable Conversion/Continuation Notice, (a)
initially, commencing on the Closing Date (as provided in the Funding Notice) or
Conversion/Continuation Date thereof, as the case may be and (b) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (i) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) of this definition, end on the last Business Day of a calendar
month and (iii) no Interest Period with respect to any portion of the Term Loans
shall extend beyond the Term.

 

“Interest Rate Determination Date” shall mean with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.

 

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired inventory (as defined in the Uniform Commercial
Code), and shall include in any event goods, merchandise and other personal
property, wherever located, to be furnished under any consignment arrangement,
contract of service or held for sale or lease, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Borrower’s business
or used in selling or furnishing such goods, merchandise and other personal
property, and all documents of title or other documents representing them.

 

“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts, excluding, however, the Subsidiary Stock.

 

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held in respect of any asset of any kind or nature
whatsoever including any conditional sale or other title retention agreement,
any lease having substantially the same economic effect as any of the foregoing,
and the valid filing of, or agreement to give, any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction.

 

 15 

 

 

“Lien Waiver Agreement” shall mean an agreement in form and substance reasonably
acceptable to Agent which is executed in favor of Agent by a Person who owns or
occupies premises at which any Collateral may be located from time to time and
by which such Person shall waive (as set forth therein) any Lien that such
Person may ever have with respect to any of the Collateral located at such
premises and shall authorize Agent from time to time (as set forth therein) to
enter upon the premises to inspect or remove such Collateral from such premises.

 

“Liquidity” shall mean the aggregate amount of unrestricted cash held by
Borrowers in Blocked Accounts or Depository Accounts established at the Agent.

 

“MA Personal Property” shall mean all of Borrowers’ and Norwell’s fixtures,
machinery or Equipment (and other property used solely in connection therewith)
located at 2 Bert Drive #4, West Bridgewater, Massachusetts. For the avoidance
of doubt, MA Personal Property shall not include any Term Loan Priority
Collateral.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of the Borrowers, taken as a whole, (b) the Borrowers’
ability to duly and punctually pay or perform the Obligations in accordance with
the terms thereof, (c) the value of the Collateral, or Agent’s Liens on the
Collateral or the priority of any such Lien, or (d) the practical realization of
the benefits of Agent’s and each Lender’s rights and remedies under this
Agreement and the Other Documents.

 

“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of Borrowers, which are material to any
Borrower’s business or which, the failure to comply with, could reasonably be
expected to result in a Material Adverse Effect.

 

“Maximum Term Loan Amount” shall mean $17,000,000.

 

“Mortgage” shall mean, collectively and individually as the context may require,
the mortgage on the Real Property located at (i) 4811 Nashville Road, Bowling
Green, Kentucky 42101 and (ii) 6690 and 6740 Shady Oak Road, Eden Prairie,
Minnesota, 55344 in each case securing the Obligations, together with all
extensions, renewals, amendments, supplements, modifications, substitutions and
replacements thereto and thereof.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Borrower or any member of the
Controlled Group.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4063 or 4064 of ERISA.

 

“Net Insurance/Condemnation Proceeds” shall means an amount equal to: (a) any
cash payments or proceeds received by any Borrower or any of its Subsidiaries
(i) under any casualty or business interruption insurance policies in respect of
any covered loss thereunder, or (ii) as a result of the taking of any assets of
any Borrower or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus (b)
(i) any actual and reasonable costs incurred by any Borrower or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
such Borrower or such Subsidiary in respect thereof, and (ii) any bona fide
direct costs incurred in connection with any sale of such assets as referred to
in clause (a)(ii) of this definition to the extent paid or payable to non-
Affiliates, including, without limitation, sales, transfer and other similar
taxes paid or payable, income taxes or gains taxes payable as a result of any
gain or other similar taxes recognized in connection therewith.

 

 16 

 

 

“Norwell” shall mean Norwell Television, LLC, a Delaware limited liability
company.

 

“Obligations” shall mean and include any and all loans (including without
limitation, the Term Loan), advances, debts, liabilities, obligations, covenants
and duties owing by any Borrower to Lenders or Agent or to any other direct or
indirect subsidiary or affiliate of Agent or any Lender of any kind or nature,
present or future (including any interest or other amounts accruing thereon, and
any costs and expenses of any Person payable by Borrower and any indemnification
obligations payable by Borrower arising or payable after maturity, or after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to any Borrower, whether or not a
claim for post-filing or post-petition interest or other amounts is allowable or
allowed in such proceeding), whether or not evidenced by any note, guaranty or
other instrument, whether arising under any agreement, instrument or document,
(including this Agreement and the Other Documents) whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
of a letter of credit, loan, equipment lease or guarantee, under any interest or
currency swap, future, option or other similar agreement, or in any other
manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of Agent’s or any Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including,
but not limited to, any and all of any Borrower’s Indebtedness and/or
liabilities under this Agreement, the Other Documents or under any other
agreement between Agent or Lenders and any Borrower and any amendments,
extensions, renewals or increases and all costs and expenses of Agent and any
Lender incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including but
not limited to reasonable attorneys’ fees and expenses and all obligations of
any Borrower to Agent or Lenders to perform acts or refrain from taking any
action.

 

“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business substantially as conducted on the
Closing Date or a reasonable extension or modification thereof.

 

“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity.

 

 17 

 

 

“Other Documents” shall mean the Mortgage, the Perfection Certificate, the
Intercreditor Agreement, any Guaranty, any Guarantor Security Agreement, any
Pledge Agreement and any and all other agreements, instruments and documents,
including intercreditor agreements, guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other writings heretofore, now or hereafter executed by any Borrower or any
Guarantor and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement.

 

“Other Taxes” shall have the meaning set forth in Section 16.5 hereof.

 

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

 

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Term Loan and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

 

“Payment Office” shall mean initially 11100 Santa Monica Blvd., Suite 800, Los
Angeles, California 90025; thereafter, such other office of Agent, if any, which
it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412, 430 or 436 of the
Code and either (i) is maintained or to which contributions are required by any
Borrower or any member of the Controlled Group; or (ii) has at any time within
the preceding five years been maintained or to which contributions have been
required by any Borrower or any entity which was at such time a member of the
Controlled Group.

 

“Perfection Certificate” shall mean the Perfection Certificate provided by the
Borrowers and delivered to Agent.

 

“Permitted Discretion” shall mean Agent’s commercially reasonable credit
judgment exercised in good faith in accordance with customary business practices
of Agent in connection with comparable asset-based lending facilities.

 

 18 

 

 

“Permitted Encumbrances” shall mean: (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent for a period of more than 10 days or being Properly
Contested, or for property taxes on property the Borrower or any Subsidiary has
determined to abandon if the sole recourse for such tax, assessment, charge,
levy or claim is to such property; (c) Liens disclosed on Schedule 1.2, provided
that such Liens shall secure only those obligations which they secure on the
Closing Date and shall not subsequently apply to any other property or assets of
any Borrower other than the property and assets to which they apply as of the
Closing Date (other than accessions thereto, improvements thereon and proceeds
thereof); (d) deposits or pledges to secure obligations under worker's
compensation, social security or similar laws, or under unemployment insurance,
other than any Lien imposed by ERISA; (e) deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the Ordinary Course of Business; (f) Liens arising by virtue
of the rendition, entry or issuance against any Borrower or any Subsidiary, or
any property of any Borrower or any Subsidiary, of any judgment, writ, order, or
decree for so long as each such Lien (I) is in existence for less than 20
consecutive days after it first arises or is being Properly Contested and (II)
is at all times junior in priority to any Liens in favor of Agent; (g)
mechanics', workers', materialmen’s, carriers’, repairmen's or other like Liens
arising by operation of law or in the Ordinary Course of Business with respect
to obligations which are not yet overdue for a period of more than 10 days or
which are being Properly Contested; (h) Liens placed upon fixed or capital
assets now existing or hereafter acquired to secure a portion of the purchase
price thereof, provided that (I) any such lien shall not encumber any other
property of any Borrower (other than accessions thereto, improvements thereon
and proceeds thereof) and (II) the aggregate amount of Indebtedness secured by
such Liens incurred as a result of such purchases during any fiscal year shall
not exceed the amount provided for in Section 7.8(iv); (i) minor survey
exceptions, minor encumbrances, ground leases, easements or reservations of, or
rights of others for, licenses, rights-of-way, servitudes, sewers, electric
lines, drains, telegraph and telephone and cable television lines, gas and oil
pipelines and other similar purposes, or zoning, building codes or other
restrictions (including without limitation, minor defects or irregularities in
title and similar encumbrances), which do not in the aggregate interfere in any
material respect with the Ordinary Course of Business of the Borrowers and their
Subsidiaries; (j) any exceptions listed on Schedule B of the title insurance
policies delivered to and accepted by, Agent and the Lenders under Section
8.1(f); (k) licenses, sublicenses or any other rights granted with respect to
Intellectual Property in the Ordinary Course of Business; (1) leases, subleases,
licenses or sublicenses granted to others in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business; (m)
Landlords’ and lessors’ statutory Liens; (n) Liens arising solely by virtue of
any statutory or common law provisions relating to banker’s liens, rights of
setoff or similar rights and remedies as to deposit accounts or other funds
maintained with depository institutions; (o) Liens arising from precautionary
Uniform Commercial Code filings regarding “true” operating leases or, to the
extent permitted under this Agreement, the consignment of goods to a Borrower or
a Guarantor; (p) Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods; (q) Liens securing Indebtedness permitted by Section
7.8(v) or Section 7.8(vi); (s) restrictive covenants affecting the use to which
real property may be put; provided that the covenants are complied with; (t)
zoning by-laws and other land use restrictions, including, without limitation,
site plan agreements, development agreements and contract zoning agreements; (u)
Liens (other than Liens in respect of the PNC Obligations) that are junior to
the liens in favor of Agent securing indebtedness in an amount not to exceed
$500,000; (v) Liens disclosed on Schedule 1.2 in favor of any credit card
processor arising in the Ordinary Course of Business under the applicable credit
card arrangement and solely with respect to (i) any items returned by a Customer
who purchased such items thereunder, (ii) any reserve accounts established
pursuant thereto or (iii) set off rights in favor of the applicable credit card
processor solely relating to any payments due to any Borrower thereunder; (w)
[reserved]; and (x) Liens, subject to the terms of the Intercreditor Agreement,
in respect of the PNC Obligations, the PNC Credit Agreement and the other PNC
Documents.

 

 19 

 

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA which is (i) a Pension Benefit Plan, (ii) a Multiemployer Plan or (iii)
a Welfare Plan (within the meaning of Section 3(1) of ERISA) which provides for
self-insured benefits and which is maintained by any Borrower or any member of
the Controlled Group or to which any Borrower or any member of the Controlled
Group is required to contribute.

 

“Pledge Agreement” shall mean that certain Collateral Pledge Agreement executed
by Borrowing Agent in favor of Agent dated as of the Closing Date and any other
pledge agreements executed subsequent to the Closing Date by any other Person to
secure the Obligations.

 

“PNC Agent” means PNC Bank, National Association, as agent for the Lenders (as
defined in the PNC Credit Agreement).

 

“PNC Credit Agreement” means that certain Credit Agreement, dated as of February
9, 2012, by and among the Borrowers, the Lenders (as defined therein) party
thereto and PNC Agent, as amended, modified, supplemented or restated from time
to time in accordance with the terms thereof (subject to the Intercreditor
Agreement).

 

“PNC Documents” means the PNC Credit Agreement and the “Other Documents” as such
term is defined in the PNC Credit Agreement and any documents, instruments and
agreements entered into in connection with any amendment, supplement,
restatement, replacement or refinancing thereof, as amended, modified,
supplemented or restated from time to time in accordance with the terms of the
PNC Credit Agreement, this Agreement, and the Intercreditor Agreement.

 

“PNC Obligations” means “Obligations” as such term is defined in the PNC Credit
Agreement and subject to the terms of the Intercreditor Agreement.

 

“PNC Priority Collateral” has the meaning assigned to it in the Intercreditor
Agreement.

 

 20 

 

 

“Prepayment Premium” means, with respect to any prepayment (except as provided
in Section 2.3) of the Term Loan, the following amount, as applicable: (a) if
such prepayment is made on or before the first anniversary of the Closing Date,
an amount equal to 3% of the principal amount of the Term Loan prepaid on such
date; (b) if such prepayment is made after the first anniversary of the Closing
Date but on or before the second anniversary of the Closing Date, an amount
equal to 2% of the principal amount of the Term Loan prepaid on such date;
(c) if such prepayment occurs after the second anniversary of the Closing Date
but on or before the third anniversary of the Closing Date, an amount equal to
1% of the principal amount of the Term Loan prepaid on such date; and (d) if
such prepayment occurs after the third anniversary of the Closing Date, an
amount equal to 0% of the principal amount of the Term Loan prepaid on such
date.

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate, as in effect from time to time. The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Agent or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.

 

“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.

 

“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.

 

“Pro Rata Share” or “pro rata share” means with respect to all payments,
computations, other matters relating to the Term Loan of any Lender and for all
other purposes with respect to each Lender, the percentage obtained by dividing
(a) the Term Loan Exposure of that Lender, by (b) the aggregate Term Loan
Exposure of all Lenders.

 

“Projections” shall have the meaning set forth in Section 5.5(b) hereof.

 

“Properly Contested” shall mean, in the case of any Taxes, Indebtedness
(including trade payables to the extent applicable) or Lien, as applicable, of
any Person that is not paid as and when due or payable by reason of such
Person’s bona fide dispute concerning its liability to pay same or concerning
the amount thereof: (i) such Taxes, Indebtedness (including trade payables to
the extent applicable) or Lien, as applicable, is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted; (ii) such Person has established appropriate reserves as shall be
required in conformity with GAAP; (iii) the non-payment of such Taxes or
Indebtedness will not have a Material Adverse Effect and will not result in the
forfeiture of any assets of such Person; (iv) no Lien is imposed upon any of
such Person’s assets with respect to such Taxes or Indebtedness (including trade
payables to the extent applicable) unless such Lien is at all times junior and
subordinate in priority to the Liens in favor of Agent (except only with respect
to property taxes that have priority as a matter of applicable state law) and
enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (v) if such Taxes, Indebtedness
(including trade payables to the extent applicable) or Lien, as applicable,
results from, or is determined by the entry, rendition or issuance against a
Person or any of its assets of a judgment, writ, order or decree, enforcement of
such judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review; and (vi) if such contest is abandoned, settled or determined
adversely (in whole or in part) to such Person, such Person forthwith pays such
Taxes or Indebtedness (including trade payables to the extent applicable) and
all penalties, interest and other amounts due in connection therewith.

 

 21 

 

 

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.5 hereto or which
is hereafter owned or leased by any Borrower.

 

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts (as defined in the Uniform Commercial Code), contract
rights, instruments (including those evidencing indebtedness owed to such
Borrower by its Affiliates), documents (as defined in the Uniform Commercial
Code), chattel paper (including electronic chattel paper) (as defined in the
Uniform Commercial Code), general intangibles relating to accounts, drafts and
acceptances, credit card receivables and all other forms of obligations owing to
such Borrower arising out of or in connection with the sale or lease of
Inventory or the rendition of services by such Borrower, all supporting
obligations (as defined in the Uniform Commercial Code), guarantees and other
security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Agent hereunder.

 

“Refinancing Indebtedness” shall mean, in respect of any Indebtedness (the
“Original Indebtedness”), any Indebtedness that extends, renews or refinances
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness (including any
unutilized commitments thereunder) except by an amount no greater than accrued
and unpaid interest with respect to such Original Indebtedness and any
reasonable fees, premium and expenses relating to such extension, renewal or
refinancing; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier than that of such Original Indebtedness, and such stated
final maturity shall not be subject to any conditions that could result in such
stated final maturity occurring on a date that precedes the stated final
maturity of such Original Indebtedness; (c) the weighted average life to
maturity of such Refinancing Indebtedness shall be longer than the weighted
average life to maturity of such Original Indebtedness remaining as of the date
of such extension, renewal or refinancing; (d) such Refinancing Indebtedness
shall not constitute an obligation (including pursuant to a guarantee) of any
Subsidiary that shall not have been (or, in the case of after-acquired
Subsidiaries, shall not have been required to become) an obligor in respect of
such Original Indebtedness, and shall not constitute an obligation of a Borrower
if such Borrower shall not have been an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of such
Subsidiary or of such Borrower only to the extent of their obligations in
respect of such Original Indebtedness; (e) if such Original Indebtedness shall
have been subordinated (payment and/or lien) to the Obligations, such
Refinancing Indebtedness shall also be subordinated to the Obligations on terms
not less favorable in any material respect to the Lenders; (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent; and (g) in the event
that the authorized representative with respect to such Original Indebtedness
shall have been party to the Intercreditor Agreement, then the authorized
representative with respect to such Refinancing Indebtedness shall have become
party to the Intercreditor Agreement.

 

 22 

 

 

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

 

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned or custodially detained, or
receives a written inquiry from regulatory or law enforcement officials, in
connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers that its operations are in violation of
any Anti-Terrorism Law.

 

“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA or the regulations promulgated thereunder.

 

“Required Lenders” shall mean Lenders having or holding Term Loan Exposure and
representing at least 50.1% of the aggregate Term Loan Exposure of all Lenders.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained by any Compliance Authority.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any order or directive of any Compliance Authority or
otherwise specially designated under, any sanctions program maintained by any
Compliance Authority.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Shareholder Agreement” shall mean that certain Amended and Restated Shareholder
Agreement dated February 25, 2009 by and among Evine, GE Capital Investments,
Inc. and NBC Universal, Inc. and any amendment and restatement thereof so long
as any such amendment or restatement is permitted pursuant to Section 7.10 of
this Agreement.

 

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

 

 23 

 

 

“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (not to exceed 65% of the Equity
Interests of any Foreign Subsidiary).

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.

 

“Term” shall have the meaning set forth in Section 13.1 hereof.

 

“Term Loan” shall mean all amounts advanced under Section 2.3 hereof.

 

“Term Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to fund a portion of the Term Loan in an aggregate
principal equal to the Term Loan Commitment of such Lender set from below such
Lenders’ name on the signature page hereof (or, in the case of any Lender that
becomes party to this Agreement after the Closing Date pursuant to Section
16.3(c) hereof). The aggregate amount of the Term Loan Commitments as of the
Closing Date is $17,000,000.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

 

“Term Loan Priority Collateral” shall have the meaning assigned to it in the
Intercreditor Agreement.

 

“Term Loan Rate” shall mean an interest rate per annum equal to the (a) sum of
the Alternate Base Rate plus the Applicable Margin with respect to Term Loans
that are Domestic Rate Loans and (b) the sum of the Eurodollar Rate plus the
Applicable Margin with respect to Term Loans that are Eurodollar Rate Loans.

 

“Term Loan Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent.

 

“Term Note” shall mean the promissory note described in Section 2.2(b) hereof.

 

“Termination Event” shall mean: (i) a Reportable Event with respect to any
Pension Benefit Plan; (ii) the withdrawal of any Borrower or any member of the
Controlled Group from a Pension Benefit Plan during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (iii) the providing of notice of intent to terminate a Pension
Benefit Plan in a distress termination described in Section 4041(c) of ERISA;
(iv) the institution by the PBGC of proceedings to terminate a Plan; (v) any
event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or (b) that may result in termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA; (vi) the partial or complete withdrawal, within the
meaning of Section 4203 or 4205 of ERISA, of any Borrower or any member of the
Controlled Group from a Multiemployer Plan; (vii) notice that a Mutiemployer
Plan is subject to Section 4245 of ERISA; or (viii) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent, upon any Borrower or any member of the Controlled Group.

 

 24 

 

 

“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the TSCA, applicable state law, or any
other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.

 

“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.

 

“Transferee” shall have the meaning set forth in Section 16.3(c) hereof.

 

“TSCA” shall mean the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et
seq.

 

“Unfunded Capital Expenditures” shall mean Capital Expenditures made through
Revolving Advances (as defined in the PNC Credit Agreement as in effect on the
date hereof) or out of Borrowers’ own funds other than through equity
contributed subsequent to the Closing Date or purchase money or other financing
or lease transactions permitted hereunder.

 

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Value Pay Plan” shall mean that certain purchase plan offered by Borrowers to
consumer Customers pursuant to which a consumer Customer may be approved to
purchase Inventory through a payment plan of up to six (6) payments over five
(5) months.

 

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

 

1.3.          Uniform Commercial Code Terms. All terms used herein and defined
in the Uniform Commercial Code as adopted in the State of New York from time to
time; provided, however, that, at any time, if by reason of mandatory provisions
of law, any or all of the perfection or priority of Agent’s and the Lenders’
security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “Uniform Commercial Code” shall mean the Uniform Commercial
Code as in effect, at such time, in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority and for purposes of
definitions relating to such provisions (the “Uniform Commercial Code”) shall
have the meaning given therein unless otherwise defined herein. Without limiting
the foregoing, the terms “accounts”, “chattel paper”, “commercial tort claims”,
“instruments”, “general intangibles”, “goods”, “payment intangibles”,
“proceeds”, “supporting obligations”, “securities”, “investment property”,
“documents”, “deposit accounts”, “software”, “letter of credit rights”,
“inventory”, “equipment” and “fixtures”, as and when used in the description of
Collateral shall have the meanings given to such terms in Articles 8 or 9 of the
Uniform Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.

 

 25 

 

 

1.4.          Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications, supplements or amendments thereto, any and all restatements
or replacements thereof and any and all extensions or renewals thereof. All
references herein to the time of day shall mean the time in New York, New York.
Unless otherwise provided, all financial calculations shall be performed with
Inventory valued on an average cost basis. Whenever the words “including” or
“include” shall be used, such words shall be understood to mean “including,
without limitation” or “include, without limitation”. A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
Required Lenders or all Lenders, as applicable. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to (i) the actual knowledge of a
senior officer of any Borrower or (ii) the knowledge that a senior officer would
have obtained following reasonable inquiry. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or otherwise within the limitations of, another covenant shall not
avoid the occurrence of a default if such action is taken or condition exists.
In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

 

 26 

 

 

1.5.        Fiscal Periods. For purposes hereunder, whenever a provision of this
Agreement refers to a quarter ending April 30, July 31, October 31 or January 31
or a fiscal year ending January 31, such references shall mean the actual date
which corresponds with the end of Borrower’s fiscal quarter or fiscal year based
on Borrower’s accounting cycle.

 

II.          TERM LOANS, PAYMENTS.

 

2.1.        Term Loan. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Term Loan to Borrowers in an
amount equal to such Lender’s Term Loan Commitment. Borrowers may make only one
borrowing under the Term Loan Commitment, which shall be on the Closing Date.
Any amount borrowed under this Section 2.3 and subsequently repaid or prepaid
may not be reborrowed. All outstanding amounts owed hereunder with respect to
the Term Loan shall be paid in full no later than the Term. Each Lender’s Term
Loan Commitment shall terminate immediately and without further action on the
Closing Date after giving effect to the funding of such Lender’s Term Loan
Commitment on such date.

 

2.2.        Borrowing Mechanics for the Term Loan.

 

(a)          Borrowing Agent shall deliver to Agent a fully executed Funding
Notice no later than 10:00 a.m. (New York City time) (i) one (1) Business Day
prior to the Closing Date for Domestic Rate Loans and (ii) three (3) Business
Days’ prior to the Closing Date for Eurodollar Rate Loan, in each case, made on
the Closing Date. A Funding Notice for a Term Loan that is a Eurodollar Rate
Loan shall be irrevocable on and after the related Interest Rate Determination
Date, and Borrowers shall be bound to make a borrowing in accordance therewith.
Promptly upon receipt by Agent of such Funding Notice, Agent shall notify each
Lender of the proposed borrowing.

 

(b)          Each Lender shall make its Term Loan available to Agent not later
than 10:00 a.m. (New York City time) on the Closing Date, by wire transfer of
same day funds in Dollars, at Agent’s principal office. Upon satisfaction or
waiver of the conditions precedent specified herein, Agent shall make the
proceeds of the Term Loans available to Borrowers on the Closing Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Term
Loan received by Agent from Lenders to be credited to any account of Borrowing
Agent as may be designated in writing to Agent by Borrowing Agent. The Term Loan
shall be evidenced by one or more secured promissory notes (collectively, the
“Term Note”) in substantially the form attached hereto as Exhibit 2.3.

 

2.3.        Repayment of Term Loan.

 

(a)          The Term Loan shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided. Each payment
(including each prepayment) by any Borrower on account of the principal of and
interest on the Term Loan shall be applied to the Term Loans in the inverse
order of maturities thereof (for the avoidance of doubt, any amount that is due
and payable on the last day of the Term shall constitute an installment).

 

 27 

 

 

(b)          Scheduled Installments. The Borrowers hereby unconditionally
promise to pay to Agent for the ratable account of each Lender principal amounts
of the Term Loans in consecutive monthly installments on the last Business Day
of each calendar month (each, an “Installment Date”), commencing April 1, 2016,
of $70,833.34 each (each, an “Installment”) and on the Term, the aggregate
principal amount of all Term Loan outstanding on such date.

 

(c)          Mandatory Prepayments.

 

(i)          Asset Sales. Subject to Section 4.3 hereof, when any Borrower sells
or otherwise disposes of any Collateral (including any sale or other disposition
of any FCC License (or the equity of the entity that directly or indirectly
holds any FCC License)) other than Inventory in the Ordinary Course of Business
or licenses of Intellectual Property granted in the Ordinary Course of Business,
Borrowers shall cause (x) one-hundred percent (100%) of the net cash proceeds
(i.e., gross cash proceeds less the reasonable costs of such sales or other
dispositions) received in connection with such sale or disposition (other than a
sale or disposition of the MA Personal Property) and (y) fifty percent (50%) of
the net proceeds of the sale of the Borrowers’ MA Personal Property, in each
case, to be applied to the outstanding principal installments of the Term Loan
in the inverse order of the maturities thereof. The foregoing shall not be
deemed to be implied consent to any such sale otherwise prohibited by the terms
and conditions hereof. Each prepayment of the Term Loan made pursuant to this
Section 2.3(c)(i), other than from the proceeds of sale or other disposition of
any FCC License (or the equity of the entity that directly or indirectly holds
any FCC License), shall not require any Prepayment Premium. Each prepayment of
the Term Loan made pursuant to this Section 2.3(c)(i) from the proceeds of sale
or other disposition of any FCC License (or the equity of the entity that
directly or indirectly holds any FCC License) shall be accompanied by any
applicable Prepayment Premium. It is understood and agreed that (x) the proceeds
of PNC Priority Collateral shall not be applied as provided above so long as PNC
Obligations remain outstanding in compliance with the Intercreditor Agreement
and such amounts are applied in accordance with the terms of the PNC Credit
Agreement as in effect on the date hereof to reduce the PNC Obligations, (y) the
Term Loan Priority Collateral (including the Boston FCC License (or the equity
of the entity that directly or indirectly holds any such Boston FCC License))
are not PNC Priority Collateral and the proceeds thereof shall be used to
mandatorily prepay the Term Loan and not any loans or obligations under the PNC
Credit Agreement.

 

(ii)         Excess Cash Flow. Borrowers shall prepay the outstanding amount of
the Term Loan in an amount equal to fifty percent (50%) of Excess Cash Flow
(with any such payment not to exceed $2,500,000) for each fiscal year commencing
with the fiscal year ending January 31, 2017, payable within thirty days after
delivery of the financial statements to Agent referred to in and required by
Section 9.7 for such fiscal year but in any event not later than one hundred and
fifty (150) days after the end of each such fiscal year, which amount shall be
applied to the outstanding principal installments of the Term Loan in the
inverse order of the maturities thereof; provided that so long as Borrowers are
required to make an “Excess Cash Flow” mandatory prepayment required under
Section 2.21(b) of the PNC Credit Agreement as in effect on the date hereof and
such payments are applied to reduce the then outstanding amount of the Term
Loans (as defined in the PNC Credit Agreement as in effect on the date hereof),
the Borrower may make such pre-payment in an aggregate amount not to exceed
$2,000,000 for any fiscal year so long as such prepayment is actually applied to
reduce the outstanding amount of the Term Loans (as defined in the PNC Credit
Agreement as in effect on the date hereof). In the event that the financial
statements are not so delivered, then a calculation based upon estimated amounts
shall be made by Agent upon which calculation Borrowers shall make the
prepayment required by this Section 2.7(b), subject to adjustment when the
financial statements are delivered to Agent as required hereby. The calculation
made by Agent shall not be deemed a waiver of any rights Agent or Lenders may
have as a result of the failure by Borrowers to deliver such financial
statements. Each prepayment of the Term Loan made pursuant to this Section
2.3(c)(ii) shall not require any Prepayment Premium.

 

 28 

 

 

(iii)        Insurance/Condemnation Proceeds. No later than one (1) Business Day
following the date of receipt by any Borrower or any of its Subsidiaries, or
Agent as loss payee, of any Net Insurance/Condemnation Proceeds, Borrowers shall
prepay the Term Loan in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds, which amount shall be applied to the
outstanding principal installments of the Term Loan in the inverse order of the
maturities thereof; provided, (i) so long as no Default or Event of Default
shall have occurred and be continuing, and (ii) Borrowers shall have the option,
directly or through one or more of its Subsidiaries to invest such Net
Insurance/Condemnation Proceeds (other than proceeds of Boston FCC License (or
the equity of the entity that directly or indirectly holds any such Boston FCC
License)) within one hundred eighty (180) days of receipt thereof to repair,
restore or replace the assets giving rise to such Net Insurance/Condemnation
Proceeds. Each prepayment of the Term Loan made pursuant to this Section
2.3(c)(iii) shall not require any Prepayment Premium. It is understood and
agreed that (x) the proceeds of PNC Priority Collateral shall not be applied as
provided above so long as PNC Obligations remain outstanding in compliance with
the Intercreditor Agreement and such amounts are applied in accordance with the
terms of the PNC Credit Agreement as in effect on the date hereof to reduce the
PNC Obligations and (y) the Term Loan Priority Collateral (including the Boston
FCC License (or the equity of the entity that directly or indirectly holds any
such Boston FCC License)) are not PNC Priority Collateral and the proceeds
thereof shall be used to mandatorily prepay the Term Loan and not any loans or
obligations under the PNC Credit Agreement.

 

(iv)        Tax Refunds. No later than one (1) Business Day following the date
of receipt by any Borrower or any of its Subsidiaries of any tax refunds,
Borrowers shall prepay the Term Loan in an aggregate amount equal to such tax
refunds, which amount shall be applied to the outstanding principal installments
of the Term Loan in the inverse order of the maturities thereof; provided that
so long as any such tax refunds are applied to repay PNC Obligations that remain
outstanding in compliance with the Intercreditor Agreement and such amounts are
applied in accordance with the terms of the PNC Credit Agreement as in effect on
the date hereof to reduce the PNC Obligations such amounts shall not be required
to reduce the Term Loan. Each prepayment of the Term Loan made pursuant to this
Section 2.3(c)(iv) shall not require any Prepayment Premium.

 

(d)          Voluntary Prepayments. Borrowers may, upon at least 10 Business
Days’ prior written notice to Agent, ratably prepay the principal of the Term
Loans, in whole or in part. Each prepayment made pursuant to this Section 2.3(d)
shall be accompanied by the payment of accrued interest to the date of such
payment on the amount prepaid. Each such prepayment shall be ratably applied
against the remaining installments of principal due on the Term Loan in the
inverse order of maturity (for the avoidance of doubt, any amount that is due
and payable on the Maturity Date shall constitute an installment). Each
prepayment of the Term Loan made pursuant to this Section 2.3(d) shall be
accompanied by any applicable Prepayment Premium.

 

 29 

 

 

(e)          Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by Agent on the date received. In
consideration of Agent’s agreement to conditionally credit Borrowers’ Account as
of the next Business Day following Agent’s receipt of those items of payment,
each Borrower agrees that, in computing the charges under this Agreement, after
the delivery of a notice of Event of Default, all items of payment shall be
deemed applied by Agent on account of the Obligations one (1) Business Day after
(i) the Business Day following Agent’s receipt of such payments via wire
transfer or electronic depository check or (ii) in the case of payments received
by Agent in any other form, the Business Day such payment constitutes good funds
in Agent’s account. Agent is not, however, required to credit Borrowers’ Account
for the amount of any item of payment which is unsatisfactory to Agent and Agent
may charge Borrowers’ Account for the amount of any item of payment which is
returned to Agent unpaid.

 

(f)          All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 1:00 p.m. (New York time) on the due date therefor
in lawful money of the United States of America in federal funds or other funds
immediately available to Agent.

 

(g)          Except as contemplated by Section 3.10, Borrowers shall pay
principal, interest, and all other amounts payable hereunder, or under any
related agreement, without any deduction whatsoever, including, but not limited
to, any deduction for any setoff or counterclaim.

 

2.4.        Borrowers’ Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of the Term Loan made
by the Lenders and the date and amount of each payment in respect thereof;
provided, however, the failure by Agent to record the date and amount of the
Term Loan shall not adversely affect Agent or any Lender. The Borrowers’ Account
shall be deemed correct and binding upon Borrowers in the absence of manifest
error and shall constitute an account stated between Lenders and Borrowers. The
records of Agent with respect to the loan account shall be conclusive evidence
absent manifest error of the amounts of the Term Loan and other charges thereto
and of payments applicable thereto.

 

2.5.        Additional Payments. Any sums expended by Agent or any Lender due to
any Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14, 4.20 and 6.1 hereof shall be added to the
Obligations and shall be immediately payable, without demand.

 

2.6.        Manner of Payment.

 

(a)          Except as expressly provided herein, all payments (including
prepayments) to be made by any Borrower on account of principal, interest and
fees shall be made without set off or counterclaim and shall be made to Agent on
behalf of the Lenders to the Payment Office, in each case on or prior to 1:00
p.m., New York time, in Dollars and in immediately available funds.

 

 30 

 

 

(b)          If any Lender or Participant (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Term Loan or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s Term
Loan, or interest thereon, and such greater proportionate payment or receipt of
Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Term Loan, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Lender so purchasing a portion of another
Lender’s Term Loan may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

 

2.7.        Borrowers’ Account. Borrowers may, upon at least 10 Business Days’
prior written notice to Agent, ratably prepay the principal of the Term Loan, in
whole or in part. Each prepayment made pursuant to this Section 2.7 shall be
accompanied by the payment of accrued interest to the date of such payment on
the amount prepaid. Each such prepayment shall be ratably applied against the
remaining installments of principal due on the Term Loans in the inverse order
of maturity (for the avoidance of doubt, any amount that is due and payable on
the last day of the Term shall constitute an installment). Each prepayment of
the Term Loan made pursuant to this Section 2.7 shall be accompanied by any
applicable Prepayment Premium.

 

2.8.        Use of Proceeds.

 

(a)          Borrowers shall apply the proceeds of the Term Loan to (i) pay fees
and expenses relating to this transaction and (ii) provide for its working
capital needs and general corporate purposes.

 

(b)          Neither the Borrowers, the Guarantors nor any other Person which
may in the future become party to this Agreement or the Other Documents as a
Borrower or Guarantor, intends to use nor shall they use any portion of the
proceeds of the Term Loan, directly or indirectly, for any purpose in violation
of the Trading with the Enemy Act.

 

III.         INTEREST AND FEES.

 

3.1.        Interest. Interest on the Term Loan shall be payable in arrears on
the first Business Day of each month with respect to Domestic Rate Loans and,
with respect to Eurodollar Rate Loans, at the earlier of (a) in arrears on the
first Business Day of each month or (b) the end of the Interest Period. Interest
charges shall be computed on the actual principal amount of the Term Loan
outstanding during the month at a rate per annum equal to the Term Loan Rate.
Whenever, subsequent to the date of this Agreement, the Alternate Base Rate is
increased or decreased, the Term Loan Rate for Domestic Rate Loans shall be
similarly changed without notice or demand of any kind by an amount equal to the
amount of such change in the Alternate Base Rate during the time such change or
changes remain in effect. The Eurodollar Rate shall be adjusted with respect to
Eurodollar Rate Loans without notice or demand of any kind on the effective date
of any change in the Applicable Reserve Requirement as of such effective date.
Upon and after the occurrence of an Event of Default and notice by Agent to the
Borrowers, and during the continuation thereof, at the option of Agent or at the
direction of Required Lenders, (i) the Obligations in respect of principal of
Term Loan (and any past due amounts) other than Eurodollar Rate Loans shall bear
interest at the Term Loan Rate for Domestic Rate Loans plus two percent (2%) per
annum and (ii) Eurodollar Rate Loans shall bear interest at the Term Loan Rate
for Eurodollar Rate Loans plus two percent (2%) per annum (as applicable, the
"Default Rate").

 

 31 

 

 

3.2.        Basis of Determining Interest. The basis for determining the rate of
interest with respect to the Term Loan, and the Interest Period with respect to
any Eurodollar Rate Loans, shall be selected by Borrowing Agent and notified to
Agent and Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be. Borrowing Agent shall
deliver a Conversion/Continuation Notice to Agent no later than 10:00 a.m. (New
York City time) at least one (1) Business Day in advance of the proposed
conversion date (in the case of a conversion to a Domestic Rate Loan) and at
least three (3) Business Days in advance of the proposed conversion/continuation
date (in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loans). A Conversion/Continuation Notice for conversion to, or continuation of,
any Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrowers shall be bound to effect a conversion or continuation in accordance
therewith. If on any day the Term Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to Agent
in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day the Term Loan shall be a
Domestic Rate Loan. In the event Borrowing Agent fails to specify between a
Domestic Rate Loan or a Eurodollar Rate Loans in the applicable Funding Notice
or Conversion/Continuation Notice, the Term Loan (if outstanding as a Eurodollar
Rate Loans) will be automatically converted into a Domestic Rate Loan on the
last day of the then-current Interest Period for the Term Loan (or if
outstanding as a Domestic Rate Loan will remain as a Domestic Rate Loan). In the
event Borrower Agent fails to specify an Interest Period for any Eurodollar Rate
Loans in the applicable Funding Notice or Conversion/Continuation Notice,
Borrowers shall be deemed to have selected an Interest Period of one month. From
and after the date an Event of Default occurs and is continuing, at the election
of Agent or the Required Lenders, the Term Loan (if outstanding as a Eurodollar
Rate Loans) will be automatically converted into a Domestic Rate Loan on the
last day of the then-current Interest Period for the Term Loan.

 

3.3.        Fee Letter. Borrowers shall pay the amounts required to be paid in
the Fee Letter in the manner and at the times required by the Fee Letter.

 

3.4.        Computation of Interest and Fees. Interest and fees hereunder shall
be computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the Term Loan
Rate for Domestic Rate Loans during such extension.

 

3.5.        Maximum Charges. In no event whatsoever shall interest and other
charges charged hereunder exceed the highest rate permissible under law. In the
event interest and other charges as computed hereunder would otherwise exceed
the highest rate permitted under law, such excess amount shall be first applied
to any unpaid principal balance owed by Borrowers, and if the then remaining
excess amount is greater than the previously unpaid principal balance, Lenders
shall promptly refund such excess amount to Borrowers and the provisions hereof
shall be deemed amended to provide for such permissible rate.

 

 32 

 

  

3.6.        Increased Costs. In the event that any Change in Law, or compliance
by any Lender (for purposes of this Section 3.6, the term “Lender” shall include
Agent or any Lender and any corporation or bank controlling Agent or any Lender
and the office or branch where Agent or any Lender (as so defined) makes or
maintains any Eurodollar Rate Loans) with any request or directive (whether or
not having the force of law) from any central bank or other financial, monetary
or other authority after the Closing Date, shall:

 

(a)          subject Agent or any Lender to any tax of any kind whatsoever
(except Excluded Taxes) with respect to this Agreement or any Other Document or
change the basis of taxation of payments to Agent or any Lender of principal,
fees, interest or any other amount payable hereunder or under any Other
Documents (except for changes in the rate of tax on the overall net income of
Agent or any Lender by the jurisdiction in which it maintains its principal
office);

 

(b)          impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or

 

(c)          impose on Agent or any Lender or the London interbank Eurodollar
market any other condition with respect to this Agreement or any Other Document;

 

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Term Loan hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of the Term
Loan by an amount that Agent or such Lender deems to be material, then, in any
case Borrowers shall promptly pay Agent or such Lender, upon its demand, such
additional amount as will compensate Agent or such Lender for such additional
cost or such reduction, as the case may be, provided that the foregoing shall
not apply to increased costs which are reflected in the Eurodollar Rate, as the
case may be or to amounts attributable to periods prior to the 180th day before
Agent or such Lender provides the Borrowing Agent notice thereof. Agent or such
Lender shall certify the amount of such additional cost or reduced amount to
Borrowing Agent, and such certification shall be conclusive absent manifest
error.

 

3.7.        Basis For Determining Interest Rate Inadequate or Unfair. In the
event that Agent or any Lender shall have determined that:

 

(a)          Reasonable basis does not exist for ascertaining the Eurodollar
Rate for any Interest Period; or

 

 33 

 

 

(b)          Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank Eurodollar market, with
respect to an outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan,
or a proposed conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given, (i) any such requested Eurodollar
Rate Loan shall be made as a Domestic Rate Loan, (ii) any Domestic Rate Loan or
Eurodollar Rate Loan which was to have been converted to an affected type of
Eurodollar Rate Loan shall be continued as or converted into a Domestic Rate
Loan, and (iii) any outstanding affected Eurodollar Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 10:00 a.m. (New York City time) two (2) Business Days prior to the
last Business Day of the then current Interest Period applicable to such
affected Eurodollar Rate Loan, shall be converted into an unaffected type of
Eurodollar Rate Loan, on the last Business Day of the then current Interest
Period for such affected Eurodollar Rate Loans. Until such notice has been
withdrawn, Lenders shall have no obligation to make an affected type of
Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate Loans and
no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.

 

3.8.        Capital Adequacy.

 

(a)          In the event that Agent or any Lender shall have determined that
any Change in Law or compliance by Agent or any Lender (for purposes of this
Section 3.8, the term “Lender” shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender and the office or branch
where Agent or any Lender (as so defined) makes or maintains any Eurodollar Rate
Loans) with any request or directive regarding capital adequacy or reserve
requirements or liquidity requirements (whether or not having the force of law)
of any such authority, central bank or comparable agency after the Closing Date,
has or would have the effect of reducing the rate of return on Agent or any
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Agent or such Lender could have achieved but for such adoption,
change or compliance (taking into consideration Agent’s and each Lender’s
policies with respect to capital adequacy or reserve requirements or liquidity
requirements) by an amount deemed by Agent or any Lender to be material, then,
from time to time, Borrowers shall pay upon demand to Agent or such Lender such
additional amount or amounts as will compensate Agent or such Lender for such
reduction. In determining such amount or amounts, Agent or such Lender may use
any reasonable averaging or attribution methods. The protection of this Section
3.8 shall be available to Agent and each Lender regardless of any possible
contention of invalidity or inapplicability with respect to the Applicable Law,
regulation or condition.

 

(b)          A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.8(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.

 

3.9.        Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any Other Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) Agent or Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrowers shall make such deductions and (iii) the Borrowers shall timely
pay the full amount deducted to the relevant Governmental Body in accordance
with applicable law.

 

 34 

 

 

(b)          Withholding by Agent. Notwithstanding anything to the contrary
contained herein, Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations. Further, Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Payee for the amount of any tax it deducts and withholds in accordance
with regulations under §1441 of the Code.

 

(c)          Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Body in accordance with applicable law.

 

(d)          Indemnification by the Borrowers. The Borrowers shall indemnify
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by Agent and such Lender and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Body. A certificate as to the amount of
such payment or liability delivered to Borrowing Agent by a Lender (with a copy
to Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Body,
Borrowing Agent shall deliver to Agent the original or a certified copy of a
receipt issued by such Governmental Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.

 

(f)          Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any Other
Document shall deliver to Borrowing Agent (with a copy to Agent), at the time or
times prescribed by applicable law or reasonably requested Borrowing Agent or
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. Such delivery shall be provided on the Closing
Date and on or before such documentation expires or becomes obsolete or after
the occurrence of an event requiring a change in the documentation most recently
delivered. In addition, any Lender, if requested by Borrowing Agent or Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrowing Agent or Agent as will enable Borrowing Agent
or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

 

 35 

 

 

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to Borrowing Agent and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrowing Agent or Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(i)          duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii)         duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv)        any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrowing Agent to determine the withholding or
deduction required to be made.

 

(g)          Treatment of Certain Refunds. If Agent or any Lender determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrowers or with respect to which
the Borrowers have paid additional amounts pursuant to this Section, it shall
pay to the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses of Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Body with
respect to such refund), provided that the Borrowers, upon the request of Agent
or such Lender, agree to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental Body)
to Agent or such Lender in the event Agent or such Lender is required to repay
such refund to such Governmental Body. This subsection shall not be construed to
require Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrowers
or any other Person.

 

IV.         COLLATERAL: GENERAL TERMS

 

4.1.        Security Interest in the Collateral. To secure the prompt payment
and performance to Agent and each Lender of the Obligations, each Borrower
hereby assigns, pledges and grants to Agent for its benefit and for the ratable
benefit of each Lender a continuing security interest in and to and Lien on all
of its Collateral, whether now owned or existing or hereafter acquired or
arising and wheresoever located. Each Borrower shall mark its books and records
as may be necessary or appropriate to evidence, protect and perfect Agent’s
security interest and shall cause its financial statements to reflect such
security interest. Each Borrower shall promptly provide Agent with written
notice of all commercial tort claims held or acquired by it with an estimated
value in excess of $250,000, such notice to contain the case title together with
the applicable court and a brief description of the claim(s). Upon delivery of
each such notice, such Borrower shall be deemed to hereby grant to Agent a
security interest and Lien in and to such commercial tort claims and all
proceeds thereof.

 

 36 

 

 

4.2.        Perfection of Security Interest. Each Borrower shall take all action
that Agent may reasonably request, so as at all times to maintain the validity,
perfection, enforceability and priority of Agent’s security interest in and Lien
on the Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to, (i) promptly
discharging all Liens upon such Borrower’s knowledge thereof other than
Permitted Encumbrances, (ii) using commercially reasonable efforts to obtain
Lien Waiver Agreements, (iii) delivering to Agent, endorsed or accompanied by
such instruments of assignment as Agent may reasonably specify, and stamping or
marking, in such manner as Agent may reasonably specify, any and all chattel
paper, instruments, letters of credits and documents evidencing or forming a
part of the Collateral, (iv) entering into warehousing, lockbox and other
custodial arrangements reasonably satisfactory to Agent, and (v) executing and
delivering financing statements, control agreements, instruments of pledge,
mortgages, notices and assignments, in each case in form and substance
reasonably satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien in
the Collateral under the Uniform Commercial Code or other Applicable Law. By its
signature hereto, each Borrower hereby authorizes Agent to file against such
Borrower, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code in form and substance satisfactory to Agent
(which statements may have a description of collateral which is broader than
that set forth herein but upon request of the Borrowing Agent, Agent shall amend
any such financing statement to reflect the exclusion of any asset constituting
Excluded Collateral or disposed of in a transaction permitted hereby). All
charges, expenses and fees Agent may incur in doing any of the foregoing, and
any local taxes relating thereto, shall be added to the Obligations, or, at
Agent’s option, shall be paid to Agent for its benefit and for the ratable
benefit of Lenders immediately upon demand.

 

4.3.        Disposition of Collateral. Each Borrower will take such actions as
Agent may in its reasonable judgment deem necessary or appropriate in order to
safeguard and protect all Collateral for Agent’s general account and make no
disposition thereof whether by sale, lease or otherwise except (a) the sale of
Inventory in the Ordinary Course of Business, (b) the disposition, sale or
transfer of obsolete and worn-out Equipment in the Ordinary Course of Business
during any fiscal year having an aggregate fair market value of not more than
$500,000 and only to the extent that (i) the net cash proceeds of any such
disposition are used to acquire replacement Equipment which is subject to
Agent’s first priority security interest (subject to the terms of the
Intercreditor Agreement), or (ii) the net cash proceeds of which are remitted to
Agent to be applied pursuant to Section 2.3(a), (c) the sale of any or all of
the MA Personal Property in a single or multiple transactions to the extent that
fifty percent (50%) of the net cash proceeds of any such sale or lease are
remitted to Agent to be applied pursuant to Section 2.3(a).

 

 37 

 

 

4.4.        Preservation of Collateral. Following the occurrence and during the
continuance of an Event of Default, in addition to the rights and remedies set
forth in Section 11.1 hereof, Agent: (a) may at any time take such steps as
Agent deems necessary to protect Agent’s interest in and to preserve the
Collateral, including the hiring of such security guards or the placing of other
security protection measures as Agent may deem appropriate; (b) may employ and
maintain at any of any Borrower’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrowers’ owned or leased property. Each Borrower shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may deem necessary or
appropriate in its reasonable judgment to preserve the Collateral. All of
Agent’s expenses of preserving the Collateral, including any expenses relating
to the bonding of a custodian, shall be added to the Obligations.

 

4.5.        Ownership of Collateral.

 

(a)          With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest: (i) each Borrower shall be the sole owner
of and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest, subject to Permitted Encumbrances, in all of its
rights, title and interest in the respective Collateral to Agent; and, except
for Permitted Encumbrances the Collateral shall be free and clear of all Liens
and encumbrances whatsoever; (ii) each document and agreement executed by each
Borrower or delivered to Agent or any Lender in connection with this Agreement
shall be true and correct in all material respects; (iii) all signatures and
endorsements of each Borrower that appear on such documents and agreements shall
be genuine and each Borrower shall have full capacity to execute same; and (iv)
each Borrower’s Equipment and Inventory shall be located as set forth on
Schedule 4.5 and shall not be removed from such location(s) without the prior
written consent of Agent except with respect to the sale of Inventory in the
Ordinary Course of Business and Equipment to the extent permitted in Section 4.3
hereof and except for in-transit Inventory and Equipment in the Ordinary Course
of Business.

 

(b)          (i) Except as permitted in the PNC Documents (subject to the terms
of the Intercreditor Agreement), there is no location at which any Borrower has
any Inventory (except for Inventory in transit and other locations which
collectively do not contain Inventory in excess of $150,000 in the aggregate)
other than those locations listed on Schedule 4.5; (ii) Schedule 4.5 hereto (as
updated from time to time in accordance with Section 9.17 hereof) contains a
correct and complete list, as of the Closing Date, of the legal names and
addresses of each warehouse at which Inventory of any Borrower is stored; none
of the receipts received by any Borrower from any warehouse states that the
goods covered thereby are to be delivered to bearer or to the order of a named
Person or to a named Person and such named Person’s assigns; (iii) Schedule 4.5
hereto sets forth a correct and complete list as of the Closing Date of (A) each
place of business of each Borrower and (B) the chief executive office of each
Borrower; and (iv) Schedule 4.5 hereto sets forth a correct and complete list as
of the Closing Date of the location, by state and street address, of all Real
Property owned or leased by each Borrower, together with the names and addresses
of any landlords.

 

 38 

 

 

4.6.        Defense of Agent’s and Lenders’ Interests. Until (a) payment in full
of the Obligations other than contingent indemnification Obligations for which
no claim has been asserted and (b) termination of this Agreement, Agent’s
interests in the Collateral shall continue in full force and effect. During such
period no Borrower shall, without Agent’s prior written consent, pledge, sell or
license (except to the extent permitted in Section 4.3 hereof), assign,
transfer, create or suffer to exist a Lien upon or encumber or allow or suffer
to be encumbered in any way except for Permitted Encumbrances, any part of the
Collateral. Each Borrower shall defend Agent’s security interests in the
Collateral against any and all claims and demands of any Person at any time
claiming an interest therein adverse to Agent other than in the case of any
Permitted Encumbrances. At any time following demand by Agent for payment of all
Obligations (in accordance with Section 11.1), Agent shall have the right to
take possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including: labels, stationery, documents, instruments
and advertising materials. If Agent exercises this right to take possession of
the Collateral, Borrowers shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent. In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
a secured party by the Uniform Commercial Code or other Applicable Law. Upon the
occurrence and during the continuance of an Event of Default and at the request
of Agent, each Borrower shall, and Agent may, at its option, instruct all
suppliers, carriers, forwarders, warehousers or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into any Borrower’s possession, they, and each of them, shall
be held by such Borrower in trust as Agent’s trustee, and such Borrower will
promptly deliver them to Agent in their original form together with any
necessary endorsement.

 

4.7.        Books and Records. Each Borrower shall (a) keep complete books of
record and account in which full, true and correct entries in all material
respects will be made in accordance with GAAP; (b) set up on its books accruals
with respect to all taxes, assessments, charges, levies and claims in accordance
with GAAP; and (c) on a reasonably current basis in a manner consistent with
prudent business practices set up on its books, from its earnings, allowances
against doubtful Receivables, advances and investments and all other proper
accruals (including by reason of enumeration, accruals for premiums, if any, due
on required payments and accruals for depreciation, obsolescence, or
amortization of properties), in accordance with GAAP.

 

4.8.        Financial Disclosure. Each Borrower hereby irrevocably authorizes
and directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations. Each Borrower hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Borrower, whether made by such Borrower
or otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or Governmental Bodies.

 

 39 

 

 

4.9.        Compliance with Laws. Each Borrower shall comply with all Applicable
Laws with respect to the Collateral or any part thereof or to the operation of
such Borrower’s business, in each case the non-compliance with which could not
reasonably be expected to have a Material Adverse Effect. Each Borrower may,
however, contest or dispute any Applicable Laws in any reasonable manner,
provided that any related Lien is inchoate or stayed and sufficient reserves are
established to the reasonable satisfaction of Agent to protect Agent’s Lien on
or security interest in the Collateral.

 

4.10.      Inspection of Premises. At all reasonable times during business hours
and following reasonable advance notice provided that at any time and without
advance notice if a Default, Event of Default or any exigent circumstance
exists, Agent and each Lender shall have full access to and the right to audit,
check, inspect and make abstracts and copies from each Borrower’s books,
records, audits, correspondence and all other papers relating to the Collateral
and the operation of each Borrower’s business. Agent, any Lender and their
agents may enter upon any premises of any Borrower at any time during business
hours and at any other reasonable time, and from time to time, for the purpose
of inspecting the Collateral and any and all records pertaining thereto and the
operation of such Borrower’s business.

 

4.11.      Insurance.

 

(a)          The assets and properties of each Borrower at all times shall be
maintained in accordance with the requirements of all insurance carriers which
provide insurance with respect to the assets and properties of such Borrower so
that such insurance shall remain in full force and effect. Each Borrower shall
bear the full risk of any loss of any nature whatsoever with respect to the
Collateral. At each Borrower’s own cost and expense in amounts and with carriers
acceptable to Agent, each Borrower shall (a) keep all its insurable properties
and properties in which such Borrower has an interest insured against the
hazards of fire, flood, sprinkler leakage, those hazards covered by extended
coverage insurance and such other hazards, and for such amounts, substantially
on the basis with respect to which it maintains such insurance on the Closing
Date (or any reasonable increases or adjustments deemed necessary by Agent in
its Permitted Discretion based on Borrower’s businesses from time to time)
including business interruption insurance; (b) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others substantially on the basis with respect to which it maintains
such insurance on the Closing Date (or any reasonable increases or adjustments
deemed necessary by Agent in its Permitted Discretion based on Borrower’s
businesses from time to time); (c) maintain all such worker’s compensation or
similar insurance as may be required under the laws of any state or jurisdiction
in which such Borrower is engaged in business; and (d) furnish Agent with (i)
copies of all policies and evidence of the maintenance of such policies by the
renewal thereof at least thirty (30) days before any expiration date, and (ii)
appropriate loss payable endorsements in form and substance reasonably
satisfactory to Agent, naming Agent as a co-insured and lender loss payee, as
applicable, as its interests may appear with respect to all insurance coverage
referred to in clauses (a) and (b) above, and providing (A) that all proceeds
thereunder shall be payable to Agent, (B) no such insurance shall be affected by
any act or neglect of the insured or owner of the property described in such
policy, and (C) to the extent obtainable after Borrowers’ use of commercially
reasonable efforts, that such policy and loss payable clauses may not be
cancelled, amended or terminated unless at least thirty (30) days’ prior written
notice is given to Agent. In the event of any loss thereunder, the carriers
named therein hereby are directed by Agent and the applicable Borrower to make
payment for such loss to Agent and not to such Borrower and Agent jointly. If
any insurance losses are paid by check, draft or other instrument payable to any
Borrower and Agent jointly, Agent may endorse such Borrower’s name thereon and
do such other things as Agent may deem advisable to reduce the same to cash.
Agent is hereby authorized to adjust and compromise claims under insurance
coverage referred to in clauses (a) and (b) above. All loss recoveries received
by Agent upon any such insurance may be applied to the Obligations, in such
order as Agent in its sole discretion shall determine. Any surplus shall be paid
by Agent to Borrowers or applied as may be otherwise required by law. Any
deficiency thereon shall be paid by Borrowers to Agent, on demand.

 

 40 

 

 

(b)          With respect to all improved real property owned in fee simple by
each Borrower (the “Owned Real Property”), each Borrower shall take all actions
required under the Flood Laws to ensure that each Lender is in compliance with
the Flood Laws applicable to such Owned Real Property, including, but not
limited to, providing Agent with the address or legal description or parcel
identification number of each parcel of improved Owned Real Property that will
be subject to a mortgage in favor of Agent, for the benefit of the Lenders, and,
to the extent required under applicable Flood Laws, promptly obtaining flood
insurance for such parcel of Owned Real Property, and thereafter maintaining
such flood insurance in full force and effect for so long as required by the
Flood Laws.

 

4.12.      Failure to Pay Insurance. If any Borrower fails to obtain insurance
required, or to keep the same in force, Agent, if Agent so elects, may obtain
such insurance and pay the premium therefor on behalf of such Borrower, and such
expenses so paid shall be part of the Obligations.

 

4.13.      Payment of Taxes. Each Borrower will pay, when due, all federal,
state and material local taxes, assessments and other Charges lawfully levied or
assessed upon such Borrower or any of the Collateral including real and personal
property taxes, assessments and charges and all franchise, income, employment,
social security benefits, withholding, and sales taxes, except those that are
being Properly Contested. If any tax by any Governmental Body is or may be
imposed on or as a result of any transaction between any Borrower and Agent or
any Lender which Agent or any Lender may be required to withhold or pay or if
any taxes, assessments, or other Charges remain unpaid after the date fixed for
their payment, or if any claim shall be made which, in Agent’s or any Lender’s
opinion, may possibly create a valid Lien on the Collateral, Agent may without
notice to Borrowers pay the taxes, assessments or other Charges and each
Borrower hereby indemnifies and holds Agent and each Lender harmless in respect
thereof. Agent will not pay any taxes, assessments or Charges to the extent that
any applicable Borrower has Properly Contested those taxes, assessments or
Charges. The amount of any payment by Agent under this Section 4.13 shall be
added to the Obligations and, until Borrowers shall furnish Agent with an
indemnity therefor (or supply Agent with evidence satisfactory to Agent that due
provision for the payment thereof has been made), Agent may hold without
interest any balance standing to Borrowers’ credit and Agent shall retain its
security interest in and Lien on any and all Collateral held by Agent.

 

 41 

 

 

4.14.      Payment of Leasehold Obligations. Each Borrower shall at all times
pay, when and as due (after giving effect to any grace periods or extensions
thereof), its rental obligations under all leases under which it is a tenant,
and shall otherwise comply, in all material respects, with all other terms of
such leases and keep them in full force and effect and, at Agent’s request will
provide evidence of having done so.

 

4.15.      Receivables.

 

(a)          Nature of Receivables. Each of the Receivables shall be a bona fide
and valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall not be deemed to be a
breach hereof) with respect to an absolute sale or lease and delivery of goods
upon stated terms of a Borrower, or work, labor or services theretofore rendered
by a Borrower as of the date each Receivable is created. Same shall be due and
owing in accordance with the applicable Borrower’s standard terms of sale
without dispute, set-off or counterclaim except as may be stated on the accounts
receivable schedules delivered by Borrowers to Agent.

 

(b)          Solvency of Customers. Each Borrower has set up on its books and in
its financial records bad debt reserves adequate to cover Receivables from its
Customers.

 

(c)          Location of Borrowers. Each Borrower’s chief executive office is
located at 6740 Shady Oak Road, Eden Prairie, MN 55344. Until written notice is
given to Agent by Borrowing Agent of any other office at which any Borrower
keeps its records pertaining to Receivables, all such records shall be kept at
such executive office.

 

(d)          Collection of Receivables. Except as provided in the PNC Documents
(subject to the terms of the Intercreditor Agreement), Borrowers shall cause
remittances in respect of their Receivables to be delivered to such lockbox
account or Blocked Account as Agent shall designate from time to time as
contemplated by Section 4.15(h) or as otherwise agreed to from time to time by
Agent. Notwithstanding the foregoing, except as provided in the PNC Documents
(subject to the terms of the Intercreditor Agreement), to the extent any
Borrower directly receives any remittances upon Receivables, such Borrower will,
at such Borrower’s sole cost and expense, but on Agent’s behalf and for Agent’s
account, collect as Agent’s property and in trust for Agent all amounts received
on Receivables, and shall not commingle such collections with any Borrower’s
funds or use the same except to pay Obligations. Each Borrower shall deposit in
the Blocked Account or, upon request by Agent, deliver to Agent, in original
form and on the date of receipt thereof, all checks, drafts, notes, money
orders, acceptances, cash and other evidences of Indebtedness constituting
remittances upon Receivables. The Borrowers shall use commercially reasonable
efforts to cause the ACH or wire transfer of all payments due from credit card
processors (whether or not there are then any outstanding Obligations) to be
made to a Blocked Account with such frequency as is consistent with the
Borrowers’ current business practices as in effect on the Closing Date.

 

 42 

 

 

(e)          Notification of Assignment of Receivables. Subject to the terms of
the Intercreditor Agreement, at any time upon the occurrence and during the
continuance of any Event of Default or if Agent deems it necessary in its
Permitted Discretion to preserve or protect the Collateral or Agent’s rights
therein, Agent shall have the right to send notice of the assignment of, and
Agent’s security interest in and Lien on, the Receivables to any and all
Customers or any third party holding or otherwise concerned with any of the
Collateral and, thereafter, Agent shall have the sole right to collect the
Receivables, take possession of the Collateral, or both. Agent’s actual
collection expenses, including, but not limited to, stationery and postage,
telephone and telegraph, secretarial and clerical expenses and the salaries of
any collection personnel used for collection shall be added to the Obligations.

 

(f)          Power of Agent to Act on Borrowers’ Behalf. Upon the occurrence and
during the continuation of a default or any Event of Default, Agent shall have
the right to receive, endorse, assign and/or deliver in the name of Agent or any
Borrower any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and each Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed. Each
Borrower hereby constitutes Agent or Agent’s designee as such Borrower’s
attorney with power (i) at any time upon the occurrence and during the
continuation of a default or any Event of Default: (A) to endorse such
Borrower’s name upon any notes, acceptances, checks, drafts, money orders or
other evidences of payment or Collateral; (B) to sign such Borrower’s name on
any invoice or bill of lading relating to any of the Receivables, drafts against
Customers, assignments of Receivables; (C) to send verifications of Receivables
to any Customer; (D) to sign such Borrower’s name on all financing statements or
any other documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; and (E) to receive and open all mail addressed to any Borrower in
connection with the administration of any lockbox or similar services; and (ii)
at any time following the occurrence and during the continuance of a Default or
Event of Default: (A) to demand payment of the Receivables; (B) to enforce
payment of the Receivables by legal proceedings or otherwise; (C) to exercise
all of such Borrower’s rights and remedies with respect to the collection of the
Receivables and any other Collateral; (D) to settle, adjust, compromise, extend
or renew the Receivables; (E) to settle, adjust or compromise any legal
proceedings brought to collect Receivables; (F) to prepare, file and sign such
Borrower’s name on a proof of claim in bankruptcy or similar document against
any Customer; (G) to prepare, file and sign such Borrower’s name on any notice
of Lien, assignment or satisfaction of Lien or similar document in connection
with the Receivables; and (H) to do all other acts and things necessary to carry
out this Agreement. All acts of said attorney or designee are hereby ratified
and approved, and said attorney or designee shall not be liable for any acts of
omission or commission nor for any error of judgment or mistake of fact or of
law, unless done maliciously or with gross (not mere) negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment); this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid. Agent shall have the
right at any time following the occurrence and during the continuance of an
Event of Default or Default, to change the address for delivery of mail
addressed to any Borrower to such address as Agent may designate and to receive,
open and dispose of all mail addressed to any Borrower.

 

 43 

 

 



(g)          No Liability. Neither Agent nor any Lender shall, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Receivables or any instrument received in payment thereof, or for
any damage resulting therefrom, unless done maliciously or with gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment). Following the occurrence and
during the continuance of an Event of Default Agent may, without notice or
consent from any Borrower, sue upon or otherwise collect, extend the time of
payment of, compromise or settle for cash, credit or upon any terms any of the
Receivables or any other securities, instruments or insurance applicable thereto
and/or release any obligor thereof. Agent is authorized and empowered to accept
following the occurrence and during the continuance of an Event of Default the
return of the goods represented by any of the Receivables, without notice to or
consent by any Borrower, all without discharging or in any way affecting any
Borrower’s liability hereunder.

 

(h)          Establishment of a Lockbox Account, Dominion Account. Except as
provided in the PNC Documents (subject to the terms of the Intercreditor
Agreement), all proceeds of Collateral shall be deposited by Borrowers into
either (i) a lockbox account, dominion account or such other “blocked account”
(such accounts, together with The PrivateBank and Trust Company, the “Blocked
Accounts”) established at a bank or banks (each such bank, a “Blocked Account
Bank”) pursuant to an arrangement with such Blocked Account Bank as may be
selected by Borrowing Agent and be acceptable to Agent or (ii) depository
accounts (“Depository Accounts”) established at Agent for the deposit of such
proceeds. Subject to the terms of the Intercreditor Agreement, each applicable
Borrower, Agent and each Blocked Account Bank and PNC shall enter into a deposit
account control agreement in form and substance satisfactory to Agent in respect
of each Blocked Account and each Depository Account. After the delivery of a
notice of Event of Default, all amounts in Blocked Accounts and other Depository
Accounts shall be applied by Agent on account of the Obligations. All deposit
accounts and investment accounts of each Borrower and its Subsidiaries are set
forth on Schedule 4.15(h).

 

(i)          Adjustments. No Borrower will, without Agent’s consent, compromise
or adjust any material amount of the Receivables (or extend the time for payment
thereof) or accept any material returns of merchandise or grant any additional
discounts, allowances or credits thereon except for those compromises,
adjustments, returns, discounts, credits and allowances as are customary in the
Ordinary Course of Business.

 

4.16.         Inventory. To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.

 

4.17.         Maintenance of Equipment. The Equipment shall be maintained in
good operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved.
Each Borrower shall have the right to sell Equipment to the extent set forth in
Section 4.3 hereof.

 

4.18.         Exculpation of Liability. Nothing herein contained shall be
construed to constitute Agent or any Lender as any Borrower’s agent for any
purpose whatsoever, nor shall Agent or any Lender be responsible or liable for
any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause thereof.
Neither Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof.

 



 44 

 

  

4.19.         Environmental Matters.

 

(a)          Borrowers shall ensure that the Real Property and all operations
and businesses conducted thereon remain in material compliance with all
Environmental Laws and they shall not place or permit to be placed any Hazardous
Substances on any Real Property except as permitted by Applicable Law or
appropriate Governmental Bodies.

 

(b)          Borrowers shall establish and maintain a system to verify and
monitor continued material compliance with Environmental Laws, which system
shall include periodic reviews of such compliance.

 

(c)          Borrowers shall dispose of any and all Hazardous Waste, if any,
generated at the Real Property only at facilities and with carriers that
maintain valid permits under Environmental Laws. Borrowers shall use
commercially reasonable efforts to obtain certificates of disposal, such as
hazardous waste manifest receipts, from all treatment, transport, storage or
disposal facilities or operators employed by Borrowers in connection with the
transport or disposal of any Hazardous Waste, if any, generated at the Real
Property.

 

(d)          In the event any Borrower obtains, gives or receives written notice
of any Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Real Property (any such event being hereinafter referred to as
a “Hazardous Discharge”) or receives any notice of a material violation, request
for information or notification that it is potentially responsible for
investigation or cleanup of Hazardous Substances at the Real Property, demand
letter or complaint, order, citation, or other written notice with regard to any
Hazardous Discharge or material violation of Environmental Laws affecting the
Real Property or any Borrower’s interest therein (any of the foregoing is
referred to herein as an “Environmental Complaint”) from any Person, including
any Governmental Body, then Borrowing Agent shall, within ten (10) Business
Days, give written notice of same to Agent, detailing relevant facts and
circumstances of which any Borrower is aware giving rise to the Hazardous
Discharge or Environmental Complaint. Such information is to be provided to
allow Agent to protect its security interest in and Lien on the Real Property
and the Collateral and is not intended to create nor shall it create any
obligation upon Agent or any Lender with respect thereto.

 

(e)          Borrowing Agent shall promptly forward to Agent copies of any
material request for information, notification of potential liability, demand
letter relating to potential responsibility with respect to the investigation or
cleanup of Hazardous Substances at any other site owned, operated or used by any
Borrower to dispose of Hazardous Substances and shall continue to forward copies
of material correspondence between any Borrower and the Authority regarding such
claims to Agent until the claim is settled. Borrowing Agent shall promptly
forward to Agent copies of all documents and reports concerning a Hazardous
Discharge at the Real Property that any Borrower is required to file under any
Environmental Laws. Such information is to be provided solely to allow Agent to
protect Agent’s security interest in and Lien on the Real Property and the
Collateral.

 



 45 

 

 

(f)          Borrowers shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all action required under Environmental Law in
order to safeguard the health of any Person and to avoid subjecting the
Collateral or Real Property to any Lien. If any Borrower shall fail to respond
promptly to any Hazardous Discharge or Environmental Complaint or any Borrower
shall fail to comply in any material respect with any of the requirements of any
Environmental Laws, Agent on behalf of Lenders may, but without the obligation
to do so, for the sole purpose of protecting Agent’s interest in the Collateral:
(i) give such notices or (ii) enter onto the Real Property (or authorize third
parties to enter onto the Real Property) and take such actions as Agent (or such
third parties as directed by Agent) deem reasonably necessary or advisable, to
clean up, remove, mitigate or otherwise deal with any such Hazardous Discharge
or Environmental Complaint as required under Environmental Law. All reasonable
costs and expenses incurred by Agent and Lenders (or such third parties) in the
exercise of any such rights, including any sums paid in connection with any
judicial or administrative investigation or proceedings, fines and penalties,
together with interest thereon from the date expended at the Term Loan Rate for
Domestic Rate Loans shall be paid upon demand by Borrowers, and until paid shall
be added to and become a part of the Obligations secured by the Liens created by
the terms of this Agreement or any other agreement between Agent, any Lender and
any Borrower.

 

(g)          Promptly upon the reasonable written request of Agent upon notice
or discovery of a Hazardous Discharge or as required by a Governmental Body,
Borrowers shall provide Agent, at Borrowers’ expense, with an environmental site
assessment or environmental audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a Hazardous Discharge and the
potential costs in connection with abatement, cleanup and removal of any
Hazardous Substances found on, under, at or within the Real Property. Any report
or investigation of such Hazardous Discharge proposed and acceptable to an
appropriate Governmental Body that is charged to oversee the clean-up of such
Hazardous Discharge shall be acceptable to Agent. If such estimates,
individually or in the aggregate, exceed $500,000, Agent shall have the right to
require Borrowers to post a bond, letter of credit or other security reasonably
satisfactory to Agent to secure payment of these costs and expenses.

 

(h)          Borrowers shall defend and indemnify Agent and Lenders and hold
Agent, Lenders and their respective employees, agents, directors and officers
harmless from and against all loss, liability, damage and expense, claims,
costs, fines and penalties, including reasonable attorney’s fees, suffered or
incurred by Agent or Lenders under or on account of any Environmental Laws in
connection with the Real Property, including the assertion of any Lien
thereunder, with respect to any Hazardous Discharge, the presence of any
Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
except to the extent such loss, liability, damage and expense is attributable to
any actions on the part of Agent or any Lender. Borrowers’ obligations under
this Section 4.19 shall arise upon the discovery of the presence of any
Hazardous Substances at the Real Property, whether or not any Governmental Body
has taken or threatened any action in connection with the presence of any
Hazardous Substances. Borrowers’ obligation and the indemnifications under this
paragraph 4.19(h) shall survive the termination of this Agreement.

 

 46 

 

  

(i)          For purposes of Section 4.19 and 5.7, all references to Real
Property shall be deemed to include all of each Borrower’s right, title and
interest in and to its owned and leased premises.

 

4.20.         Financing Statements. Except as respects the financing statements
filed by Agent, the financing statements described on Schedule 1.2 and any
financing statements in respect of any Permitted Encumbrances, to the best of
the Borrowers’ knowledge, no financing statement covering any of the Collateral
or any proceeds thereof is on file in any public office.

 

4.21.         Appraisals and Audits. Agent may, in its Permitted Discretion,
exercised in a commercially reasonable manner, at any time after the Closing
Date, engage the services of an independent appraisal firm or firms of reputable
standing, satisfactory to Agent, for the purpose of appraising the then current
values of Borrowers’ assets and conduct audits in respect of the Borrowers’, in
each case, at the Borrowers sole cost and expense; provided, that (a) so long as
no Event of Default shall have occurred and be continuing, Borrowers shall not
be obligated to reimburse Agent for (and Agent shall not undertake) more than
(i) two (2) inventory appraisals, (ii) one (1) real estate appraisal, (iii) one
(1) FCC License appraisal and (iv) two (2) audits during any calendar year and
(b) to the extent similar appraisals and audits are delivered in connection with
the PNC Credit Agreement Agent may in its permitted discretion agree to accept
such appraisals and audits in satisfaction of the foregoing requirement. Absent
the occurrence and continuance of an Event of Default at such time, Agent shall
consult with Borrowers as to the identity of any such firm.

 

4.22.         FCC Matters.

 

(a)          If an Event of Default shall have occurred and be continuing, each
Borrower shall, and, if applicable, shall cause each of its Subsidiaries to,
take any action which Agent may reasonably request in the exercise of its rights
and remedies under any Loan Document in order to transfer or assign any
Collateral to Agent for the benefit of applicable Lenders or to such one or more
third parties as Agent may designate, or to a combination of the foregoing.

 

 47 

 

 

(b)          To enforce the provisions of this Section 4.22, Agent is empowered
to seek from the FCC and any other Governmental Authority, to the extent
required, consent to or approval of any involuntary transfer of control of any
entity whose Collateral is subject to any Loan Document for the purpose of
seeking a bona fide purchaser to whom control ultimately will be transferred.
Each Borrower agrees in such event to, and, if applicable, shall cause each of
its Subsidiaries to agree to, cooperate with any such purchaser and with Agent
in the preparation, execution and filing of any forms and providing any
information that may be necessary or helpful in obtaining the consent of the FCC
or any other Governmental Authority to the assignment to such purchaser of the
Collateral. Each Borrower agrees to, and, if applicable, shall cause each of its
Subsidiaries to, consent to any such voluntary or involuntary transfer after and
during the continuation of an Event of Default and, without limiting any rights
of Agent under any Loan Document, to authorize Agent to nominate a trustee or
receiver to assume control of the Collateral, subject only to required judicial,
FCC or other consents required by any Governmental Authority, in order to
effectuate the transactions contemplated by this Agreement. Such trustee or
receiver shall have all the rights and powers as provided to it by law or court
order, or to Agent under any Loan Document. Each Borrower agrees to, and, if
applicable, shall cause each of its Subsidiaries to, cooperate fully in
obtaining the consent of the FCC and the approval or consent of each other
Governmental Authority required to effectuate the foregoing. Each Borrower
agrees to, and, if applicable, shall cause each of its Subsidiaries to take all
actions reasonably necessary to obtain all approvals, authorizations consents or
waivers necessary to transfer ownership and control of the FCC Licenses to any
trustee, receiver or bona fide purchaser on behalf of the Lenders, including (i)
the immediate filing of all applications with the FCC or any other applicable
Governmental Authorities and (ii) assist in obtaining all approvals,
authorizations consents or waivers necessary for the transactions contemplated
by the Loan Documents. Such actions shall include, without limitation, providing
to Agent any FCC registration numbers, tax identification numbers, account
numbers and passwords for the FCC's CDBS electronic filing system.

 

(c)          Without limiting the obligations of any Borrower hereunder in any
respect, each Borrower further agrees that if it, or any of its Subsidiaries,
upon or after the occurrence of an Event of Default, should fail or refuse for
any reason whatsoever, without limitation, including any refusal to execute and
file any completed application necessary or appropriate to obtain any
governmental consent necessary or appropriate for the exercise of any right of
Agent hereunder, each Borrower agrees that such application may be executed and
filed on such Borrower's behalf by the clerk of any court of competent
jurisdiction without notice to such Borrower pursuant to court order.

 

(d)          In connection with this Section 4.22, Agent shall be entitled to
rely in good faith upon an opinion of outside FCC counsel of Agent's choice with
respect to any such assignment or transfer, whether or not such advice rendered
is ultimately determined to have been accurate.

 

V.REPRESENTATIONS AND WARRANTIES.

 

Each Borrower represents and warrants as follows:

 

5.1.          Authority. Each Borrower has full power, authority and legal right
to enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder. This Agreement and the Other
Documents have been duly executed and delivered by each Borrower, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of such Borrower enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium, public policy or similar laws affecting creditors’ rights generally.
The execution, delivery and performance of this Agreement and of the Other
Documents (a) are within such Borrower’s corporate or company powers, as
applicable, have been duly authorized by all necessary corporate or company
action, as applicable, are not in contravention of law or the terms of such
Borrower’s Organizational Documents, or other applicable documents relating to
the conduct of such Borrower’s business or of any material agreement or
undertaking to which such Borrower is a party or by which such Borrower is
bound, (b) except as would not have a Material Adverse Effect, will not conflict
with or violate any law or regulation, or any judgment, order or decree of any
Governmental Body, (c) will not require the Consent of any Governmental Body,
any party to a Material Contract or any other Person, except those Consents set
forth on Schedule 5.1 hereto, all of which will have been duly obtained, made or
compiled prior to the Closing Date and which are in full force and effect and
(d) will not conflict with, nor result in any breach in any of the provisions of
or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any agreement, instrument, Organizational Document or other instrument to which
such Borrower is a party or by which it or its property is a party or by which
it may be bound.

 



 48 

 

 

5.2.          Formation and Qualification.

 

(a)          Each Borrower is duly incorporated or formed, as the case may be,
and in good standing under the laws of the states listed on Schedule 5.2(a) and
is qualified to do business and is in good standing in the states listed on
Schedule 5.2(a) (as updated from time to time in accordance with Section 9.17
hereof) which, as of the Closing Date, constitute all states in which
qualification and good standing are necessary for such Borrower to conduct its
business and own its property and where the failure to so qualify could
reasonably be expected to have a Material Adverse Effect on such Borrower. Each
Borrower has delivered to Agent true and complete copies of its Organizational
Documents and will promptly notify Agent of any amendment or changes thereto.

 

(b)          The only Subsidiaries of each Borrower are listed on Schedule
5.2(b).

 

5.3.          Survival of Representations and Warranties. All representations
and warranties of such Borrower contained in this Agreement and the Other
Documents shall be true at the time of such Borrower’s execution of this
Agreement and the Other Documents, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.

 

5.4.          Tax Returns. Each Borrower’s federal tax identification number is
set forth on Schedule 5.4. Each Borrower has filed all federal, state and other
material tax returns and other reports each is required by law to file and has
paid all taxes, assessments, fees and other governmental charges that are due
and payable, except those that are being Properly Contested. Federal, state and
local tax returns of each Borrower have been filed with the appropriate taxing
authority for all fiscal years prior to and including the fiscal year ending
January 31, 2015. The provision for taxes on the books of each Borrower is
adequate for all years not closed by applicable statutes, and for its current
fiscal year, and no Borrower has any knowledge of any deficiency or additional
assessment in connection therewith not provided for on its books.

 

5.5.          Financial Statements.

 

(a)          The pro forma balance sheet of Borrowers on a Consolidated Basis
(the “Pro Forma Balance Sheet”) furnished to Agent on the Closing Date reflects
the consummation of the transactions contemplated under this Agreement
(collectively, the “Transactions”) reflects the financial condition of Borrowers
on a Consolidated Basis as of January 30, 2016 after giving effect to the
Transactions, and has been prepared in all material respects in accordance with
GAAP, consistently applied. The Pro Forma Balance Sheet has been certified as
having been prepared in all material respects in accordance with GAAP,
consistently applied, by the Chief Financial Officer of Borrowing Agent.

 



 49 

 

 

(b)          The twelve-month cash flow projections of Borrowers on a
Consolidated Basis and their projected balance sheets as of the Closing Date,
copies of which are annexed hereto as Exhibit 5.5(b) (the “Projections”) were
prepared under the supervision of the Chief Financial Officer of Borrowing
Agent, are based on underlying assumptions which are believed by the Borrowers
to provide a reasonable basis for the projections contained therein and reflect
Borrowers’ judgment based on present circumstances of the most likely set of
conditions and course of action for the projected period (it being understood
that the Projections are subject to significant assumptions and contingencies).
The cash flow Projections together with the Pro Forma Balance Sheet, are
referred to as the “Pro Forma Financial Statements”.

 

(c)          The consolidated balance sheets of Borrowers, their Subsidiaries
and such other Persons described therein (including the accounts of all
Subsidiaries for the respective periods during which a subsidiary relationship
existed) as of January 31, 2015, and the related statements of income, changes
in stockholder’s equity, and changes in cash flow for the period ended on such
date, all accompanied by reports thereon containing opinions without
qualification by independent certified public accountants, copies of which have
been delivered to Agent, have been prepared in accordance with GAAP,
consistently applied (except for changes in application in which such
accountants concur) and present fairly the financial position of Borrowers and
their Subsidiaries at such date and the results of their operations for such
period. Since July 30, 2015 except as reflected in the Projections, there has
been no change in the condition, financial or otherwise, of Borrowers or their
Subsidiaries as shown on the consolidated balance sheet as of such date and no
change in the aggregate value of machinery, equipment and Real Property owned by
Borrowers and their respective Subsidiaries on a consolidated basis, except
changes in the Ordinary Course of Business.

 

5.6.          Entity Names. No Borrower has been known by any other corporate
name in the past five years and does not sell Inventory under any other name
except as set forth on Schedule 5.6, nor has any Borrower been the surviving
corporation or company, as the case may be, of a merger or consolidation or
acquired all or substantially all of the assets of any Person during the
preceding five (5) years, except as set forth on Schedule 5.6.

 

5.7.          OSHA and Environmental Compliance.

 

(a)          Each Borrower has duly complied with, and its facilities, business,
assets, property, leaseholds, Real Property and Equipment are in compliance in
all material respects with, the provisions of the Federal Occupational Safety
and Health Act, RCRA and all other Environmental Laws and there are no material
outstanding citations, notices or orders of non-compliance issued to any
Borrower or relating to its business, assets, property, leaseholds or Equipment
under any such laws, rules or regulations.



 

(b)          Each Borrower has been issued all material federal, state and local
licenses, certificates or permits required for its operations relating to all
Environmental Laws.

 



 50 

 

 

(c)          There are no visible signs of releases, spills, discharges, leaks
or disposal (collectively referred to as “Releases”) of Hazardous Substances at,
upon, under or within any Real Property, including any premises leased by any
Borrower, which require a response action; and, to the knowledge of each
Borrower, (i) there are no underground storage tanks or polychlorinated
biphenyls on the Real Property, including any premises leased by any Borrower;
(ii) the Real Property including any premises leased by any Borrower has never
been used as a treatment, storage or disposal facility of Hazardous Waste; and
(iii) no Hazardous Substances are present on the Real Property, including any
premises leased by any Borrower, except in such quantities and as are handled in
accordance with all applicable manufacturer’s instructions and Environmental
Laws and in proper storage containers and as are necessary for the operation of
the commercial business of any Borrower or of its tenants.

 

(d)          All Owned Real Property is insured pursuant to policies and other
bonds which are valid and in full force and effect and which provide adequate
coverage from reputable and financially sound insurers in amounts sufficient to
insure such Owned Real Property in accordance with prudent business practice in
the industry of the Borrowers. With respect to the Owned Real Property, each
Borrower has taken all actions required under the Flood Laws to ensure that each
Lender is in compliance with the Flood Laws applicable to such improved Owned
Real Property, including, but not limited to, providing Agent with the address
or legal description or parcel identification number of each parcel of improved
Owned Real Property that will be subject to a Mortgage in favor of Agent, for
the benefit of the Lenders, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral.

 

5.8.          Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.

 

(a)          The Borrowers, on a consolidated basis, are solvent, able to pay
their debts as they mature, have capital sufficient to carry on their business
and all businesses in which they are about to engage, and (i) as of the Closing
Date and after giving effect to the Transactions, the fair present saleable
value of their assets, calculated on a going concern basis, is in excess of the
amount of their liabilities and (ii) subsequent to the Closing Date and after
giving effect to the Transactions, the fair saleable value of their assets
(calculated on a going concern basis) will be in excess of the amount of their
liabilities.

 

(b)          Except as disclosed in Schedule 5.8(b), no Borrower has (i) any
pending or threatened litigation, arbitration, actions or proceedings which
involve the possibility of having a Material Adverse Effect, and (ii) any
material liabilities or indebtedness for borrowed money other than the
Obligations.

 

(c)          No Borrower is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Borrower in violation of any order of
any court, Governmental Body or arbitration board or tribunal which could
reasonably be expected to have a Material Adverse Effect.

 

 51 

 

  

(d)          No Borrower nor any member of the Controlled Group maintains or is
required to contribute to any Plan other than those listed on Schedule 5.8(d)
hereto. Except as could not reasonably be expected to have a Material Adverse
Effect, each Pension Benefit Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Applicable Law. Except as
could not reasonably be expected to have a Material Adverse Effect, (i) each
Borrower and each member of the Controlled Group has met all applicable minimum
funding requirements under Section 302 of ERISA and Section 412 of the Code in
respect of each Plan, and each Pension Benefit Plan is in compliance with
Sections 412, 430 and 436 of the Code and Sections 206(g), 302 and 303 of ERISA,
without regard to waivers and variances; (ii) each Pension Benefit Plan which is
intended to be a qualified plan under Section 401(a) of the Code as currently in
effect has been determined by the Internal Revenue Service to be qualified under
Section 401(a) of the Code and the trust related thereto is exempt from federal
income tax under Section 501(a) of the Code; (iii) neither any Borrower nor any
member of the Controlled Group has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due which are unpaid; (iv) no Pension Benefit Plan and, to the knowledge of each
Borrower and each member of the Controlled Group, no Multiemployer Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Pension Benefit Plan or, to the knowledge of each
Borrower and each member of the Controlled Group, any Multiemployer Plan; (v)
neither any Borrower nor any member of the Controlled Group has breached any of
the responsibilities, obligations or duties imposed on it by ERISA with respect
to any Plan; (vi) neither any Borrower nor any member of the Controlled Group
has incurred any liability for any excise tax arising under Section 4971, 4972
or 4980B of the Code, and no fact exists which could reasonably be expected to
give rise to any such liability; (vii) neither any Borrower nor any member of
the Controlled Group nor any fiduciary of, nor any trustee to, any Pension
Benefit Plan, has engaged in a “prohibited transaction” described in Section 406
of ERISA or Section 4975 of the Code and neither any Borrower nor any member of
the Controlled Group has taken any action which would constitute or result in a
Termination Event with respect to any Plan which is subject to ERISA; (viii) no
Termination Event has occurred or is reasonably expected to occur; (ix) there
exists no event described in Section 4043 of ERISA, for which the thirty (30)
day notice period has not been waived; (x) neither any Borrower nor any member
of the Controlled Group has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; (xi) neither any Borrower nor any member of
the Controlled Group maintains or is required to contribute to any Plan which
provides health, accident or life insurance benefits to former employees, their
spouses or dependents, other than in accordance with Section 4980B of the Code;
(xii) neither any Borrower nor any member of the Controlled Group has withdrawn,
completely or partially, within the meaning of Section 4203 or 4205 of ERISA,
from any Multiemployer Plan so as to incur liability under the Multiemployer
Pension Plan Amendments Act of 1980 and there exists no fact which would
reasonably be expected to result in any such liability; and (xiii) no Pension
Benefit Plan fiduciary (as defined in Section 3(21) of ERISA) has any liability
for breach of fiduciary duty or for any failure in connection with the
administration or investment of the assets of a Pension Benefit Plan.

 

5.9.          Patents, Trademarks, Copyrights and Licenses.

  

(a)          All currently registered, applied for and/or licensed Intellectual
Property on the Closing Date that is registered and/or applied for with the
United States Patent & Trademark Office or United States Copyright Office , or
licensed by any Borrower, that is owned or utilized by any Borrower are set
forth on Schedule 5.9, and, except as would not have a Material Adverse Effect,
are valid and have been duly registered, applied for, licensed, or filed with
all appropriate Governmental Bodies and constitute all of the registered,
applied for and/or utilized Intellectual Property rights which are necessary for
the operation of its business; and, except as would not have a Material Adverse
Effect, there is no objection to or pending challenge to the validity of any
Intellectual Property , including any Intellectual Property Claim, and no
Borrower is aware as of the Closing Date of any grounds for any challenge,
except as set forth in Schedule 5.9 hereto.

 



 52 

 

 

(b)          Except as would not have a Material Adverse Effect, each item of
Intellectual Property owned or held by any Borrower and all trade secrets used
by any Borrower consist of original material or property developed by such
Borrower or was lawfully acquired by such Borrower from the proper and lawful
owner thereof, and has been reasonably maintained so as to materially preserve
the value thereof from the date of creation or acquisition thereof.

 

(c)          With respect to all of a Borrower’s own proprietary software, such
Borrower is in possession of all source and object codes related to each piece
of such software.

 

5.10.         Licenses and Permits. Except as set forth in Schedule 5.10, each
Borrower (a) is in compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any applicable federal, state
or local law, rule or regulation for the operation of its business in each
jurisdiction wherein it is now conducting or proposes to conduct business and
where the failure to procure such licenses or permits could have a Material
Adverse Effect.

 

5.11.         Default of Indebtedness. No Borrower is in default in the payment
of any portion of principal or interest relating to any Indebtedness with an
aggregate principal amount outstanding in excess of $300,000, or under any
instrument or agreement under or subject to which any such Indebtedness has been
issued and no event has occurred under the provisions of any such instrument or
agreement which with or without the lapse of time or the giving of notice, or
both, constitutes or would constitute an event of default thereunder.

 

5.12.         No Default. No Borrower is in default in the payment or
performance of any of its contractual obligations material to Borrowers’
business, taken as a whole, and no Default has occurred.

 

5.13.         No Burdensome Restrictions. No Borrower is party to any contract
or agreement the performance of which could have a Material Adverse Effect. Each
Borrower has heretofore delivered to Agent true and complete copies of all
Material Contracts to which it is a party or to which it or any of its
properties is subject. No Borrower has agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not a Permitted Encumbrance.

 



5.14.         No Labor Disputes. No Borrower is involved in any material labor
dispute; there are no strikes or walkouts or union organization of any
Borrower’s employees threatened or in existence and no labor contract is
scheduled to expire during the Term other than as set forth on Schedule 5.14
hereto.

 

5.15.         Margin Regulations. No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of the Term Loan will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

 



 53 

 

 

5.16.         Investment Company Act. No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.

 

5.17.         Disclosure. No representation or warranty made by any Borrower in
this Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading. There is no fact known to any
Borrower or which reasonably should be known to such Borrower which such
Borrower has not disclosed to Agent with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.

 

5.18.         [Reserved].

 

5.19.         Swaps. No Borrower is a party to, nor will it be a party to, any
swap agreement whereby such Borrower has agreed or will agree to swap interest
rates or currencies unless same provides that damages upon termination following
an event of default thereunder are payable on an unlimited “two-way basis”
without regard to fault on the part of either party.

 

5.20.         Conflicting Agreements. No provision of any material mortgage,
indenture, contract, agreement, judgment, decree or order binding on any
Borrower or affecting the Collateral conflicts with, or requires any Consent
which has not already been obtained to, or would in any way prevent the
execution, delivery or performance of, the terms of this Agreement or the Other
Documents.

 

5.21.         Application of Certain Laws and Regulations. No Borrower is
subject to any law, statute, rule or regulation which regulates the incurrence
of any Indebtedness (such as laws, statutes, rules or regulations relative to
common or interstate carriers or to the sale of electricity, gas, steam, water,
telephone, telegraph or other public utility services).

 

5.22.         Business and Property of Borrowers. Upon and after the Closing
Date, Borrowers do not propose to engage in any material line of business other
than the sales, marketing and distribution of consumer products through
television programming and other electronic media and activities reasonably
incidental to the foregoing. On the Closing Date, each Borrower will own all the
property and possess all of the rights and Consents necessary for the conduct of
the business of such Borrower as presently conducted.

  

5.23.         [Reserved].

 

5.24.         [Reserved].

 

5.25.         [Reserved].

 



 54 

 

 

5.26.         Federal Securities Laws. Neither any Borrower (other than
Borrowing Agent) nor any of its Subsidiaries (i) is required to file periodic
reports under the Exchange Act, (ii) has any securities registered under the
Exchange Act or (iii) has filed a registration statement that has not yet become
effective under the Securities Act.

 

5.27.         Equity Interests. The authorized and outstanding Equity Interests
of each Borrower (other than Borrowing Agent) on the Closing Date is as set
forth on Schedule 5.27 (as updated from time to time in accordance with Section
9.17 hereof) hereto. All of the Equity Interests of each Borrower have been duly
and validly authorized and issued and are fully paid and non-assessable and have
been sold and delivered to the holders thereof in compliance with, or under
valid exemption from, all federal and state laws and the rules and regulations
of each Governmental Body governing the sale and delivery of securities. Except
for the rights and obligations set forth on Schedule 5.27, there are no
subscriptions, warrants, options, calls, commitments, rights or agreement by
which any Borrower (other than Borrowing Agent) or any of the shareholders of
any Borrower (other than Borrowing Agent) is bound relating to the issuance,
transfer, voting or redemption of shares of its Equity Interests or any
pre-emptive rights held by any Person with respect to the Equity Interests of
Borrowers (other than Borrowing Agent). Except as set forth on Schedule 5.27,
Borrowers (other than Borrowing Agent) have not issued any securities
convertible into or exchangeable for shares of its Equity Interests or any
options, warrants or other rights to acquire such shares or securities
convertible into or exchangeable for such shares.

 

5.28.         Commercial Tort Claims. As of the Closing Date, no Borrower is a
party to any commercial tort claims except as set forth on Schedule 5.28 hereto
(as updated from time to time in accordance with Section 9.17 hereof).

 

5.29.         Letter of Credit Rights. As of the Closing Date, no Borrower has
any letter of credit rights except as set forth on Schedule 5.29 hereto (as
updated from time to time in accordance with Section 9.17 hereof).

 

5.30.         Material Contracts. Schedule 5.30 (as updated from time to time in
accordance with Section 9.17 hereof) sets forth all Material Contracts of the
Borrowers. All Material Contracts are in full force and effect (except to the
extent any such Material Contract has expired by its terms in the ordinary
course) and no material defaults currently exist thereunder.

 

5.31.         Norwell. Norwell is engaged in the business of owning and
operating a television station and other activities ancillary thereto and does
not maintain any assets other than (i) the holding of FCC licenses, (ii) the
lease of real property located at 2 Bert Drive #4, West Bridgewater,
Massachusetts 02379, (iii) a license in respect of real property located at 70
Pleasant Street, West Bridgewater, Massachusetts 02379, and (iv) immaterial
assets incidental to the conduct of Norwell’s business, in each case as in
effect as of the Closing Date.

 



VI.AFFIRMATIVE COVENANTS.

 

Each Borrower shall, until (i) payment in full of the Obligations other than
contingent indemnification Obligations for which no claim has been asserted and
(ii) termination of this Agreement:

 



 55 

 

 

6.1.          Payment of Fees. Pay to Agent on demand all fees in the amounts
and at the times specified in the Fee Letter and usual and customary fees and
expenses which Agent incurs in connection with this Agreement and the Other
Documents.

 

6.2.          Conduct of Business and Maintenance of Existence and Assets. (a)
Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all material Intellectual Property and take all actions reasonably
necessary to enforce and protect the validity of any such Intellectual Property
right or other right included in the Collateral; (b) keep in full force and
effect its existence (except with respect to any Inactive Subsidiaries) and
comply in all material respects with the laws and regulations governing the
conduct of its business where the failure to do so could reasonably be expected
to have a Material Adverse Effect; and (c) make all such reports and pay all
such franchise and other taxes and license fees and do all such other acts and
things as may be lawfully required to maintain its rights, licenses, leases,
powers and franchises under the laws of the United States or any political
subdivision thereof where the failure to do so could reasonably be expected to
have a Material Adverse Effect.

 

6.3.          Violations. Promptly notify Agent in writing of any violation of
any law, statute, regulation or ordinance of any Governmental Body, or of any
agency thereof, applicable to any Borrower which could reasonably be expected to
have a Material Adverse Effect.

 

6.4.          Government Receivables. Upon Agent’s request, take all steps
necessary to protect Agent’s interest in the Collateral under the Federal
Assignment of Claims Act, the Uniform Commercial Code and all other applicable
state or local statutes or ordinances and, subject to the terms of the
Intercreditor Agreement, deliver to Agent appropriately endorsed, any instrument
or chattel paper connected with any Receivable arising out of contracts between
any Borrower and the United States, any state or any department, agency or
instrumentality of any of them.

 

6.5.          Financial Covenants.

 

(a)          Fixed Charge Coverage Ratio. (i) If the PNC Credit Agreement (or
any refinancing indebtedness in respect thereof) is in effect, if at any time
during any fiscal quarter, (x) an Event of Default is continuing or (y)
Borrowers’ Undrawn Availability (as defined in the PNC Credit Agreement as in
effect on the date hereof) is equal to or less than $18,000,000, cause to be
maintained as of the end of the fiscal quarter immediately prior to the fiscal
quarter during which Borrowers’ Undrawn Availability was less than the foregoing
amount or during which such Event of Default occurred and as of the end of each
fiscal quarter thereafter until such Event of Default is waived or Undrawn
Availability at all times during a subsequent fiscal quarter is not less than
$18,000,000, a Fixed Charge Coverage Ratio of not less than 1.1 to 1.0, measured
in each case on a trailing four (4) quarter basis or (ii) the PNC Credit
Agreement (or any refinancing indebtedness in respect thereof) is no longer
effect, if at any time during any fiscal quarter, (x) an Event of Default is
continuing or (y) Borrowers’ Liquidity is equal to or less than $7,500,000,
cause to be maintained as of the end of each fiscal quarter, a Fixed Charge
Coverage Ratio of not less than 1.1 to 1.0, measured in each case on a trailing
four (4) quarter basis.

 



 56 

 

 

(b)          Minimum EBITDA. (i) If the PNC Credit Agreement (or any refinancing
indebtedness in respect thereof) is in effect, if at any time during any fiscal
quarter, (x) an Event of Default is continuing or (y) Borrowers’ Undrawn
Availability (as defined in the PNC Credit Agreement as in effect on the date
hereof) is equal to or less than 18,000,000, cause to be achieved a minimum
EBITDA of not less than the following amounts as of the end of the fiscal
quarter immediately prior to the fiscal quarter during which Borrowers’ Undrawn
Availability was less than the foregoing amount or during which such Event of
Default occurred and as of the end of each fiscal quarter thereafter until such
Event of Default is waived or Undrawn Availability at all times during a
subsequent fiscal quarter is not less than $18,000,000 or (ii) the PNC Credit
Agreement (or any refinancing indebtedness in respect thereof) is no longer
effect, if at any time during any fiscal quarter, (x) an Event of Default is
continuing or (y) Borrowers’ Liquidity is equal to or less than $7,500,000,
cause to be achieved a minimum EBITDA of not less than the following amounts as
of the end of each fiscal quarter (in each case to be tested for the four
quarter period then ending on or about the date specified below):

 

Quarters Ending   Amount January 31, 2016, April 30, 2016, July 31, 2016,
October 31, 2016   $10,000,000 January 31, 2017, April 30, 2017, July 31, 2017,
October 31, 2017   $22,000,000 January 31, 2018 and thereafter   $27,000,000

 

(c)          Undrawn Availability. I f the PNC Credit Agreement (or any
refinancing indebtedness in respect thereof) is in effect, cause to be
maintained at all times Undrawn Availability (as defined in the PNC Credit
Agreement as in effect on the date hereof) of not less than $10,000,000.

 

(d)          Capital Expenditures. Contract for, purchase or make any
expenditure or commitments for Capital Expenditures in any fiscal year in the
aggregate amount for all Borrowers in excess of the amount corresponding to such
fiscal year as shown below:

 

Fiscal year ending on or about January 31, 2016   $10,000,000 Fiscal year ending
on or about January 31, 2017 and each fiscal year thereafter   $10,000,000 plus
any amount by which EBITDA for the prior fiscal year exceeds $15,000,000

 



 57 

 

 

; provided that (1) if any portion of the Bowling Green, Kentucky expansion
project is not completed within the fiscal year ended January 31, 2015, up to
$10,100,000 may be carried over to the fiscal years ending on or about January
31, 2016 and January 31, 2017 in the aggregate over both years and such amounts
carried over in each fiscal year will be excluded from the Capital Expenditures
calculation for such fiscal year and (2) any equity funds raised by Borrowers
and used towards Capital Expenditures shall be excluded from the Capital
Expenditures calculation for any fiscal year.

 

6.6.          Execution of Supplemental Instruments. Execute and deliver to
Agent from time to time, upon reasonable demand, such supplemental agreements,
statements, assignments and transfers, or instructions or documents relating to
the Collateral, and such other instruments as Agent may reasonably request, in
order that the full intent of this Agreement may be carried into effect.

 

6.7.          Payment of Obligations. Pay, discharge or otherwise satisfy as and
when due and payable (subject, where applicable, to specified grace periods and,
in the case of the trade payables, to normal payment practices) all its
obligations and liabilities of whatever nature, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is currently being Properly Contested, subject at all
times to any applicable subordination arrangement in favor of Lenders.

 

6.8.          Standards of Financial Statements. Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 as to which
GAAP is applicable to be complete and correct in all material respects (subject,
in the case of interim financial statements, to normal quarter-end and year-end
audit adjustments) and to be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein (except
as concurred in by such reporting accountants or officer, as the case may be,
and disclosed therein).

 

6.9.          Federal Securities Laws. Promptly notify Agent in writing if any
Borrower (other than Borrowing Agent) or any of its Subsidiaries (i) is required
to file periodic reports under the Exchange Act, (ii) registers any securities
under the Exchange Act or (iii) files a registration statement under the
Securities Act.

 

6.10.        Post Closing Matters.

 

(a)          None.

 

6.11.         Operating Accounts. Except as provided in the PNC Documents
(subject to the terms of the Intercreditor Agreement) and except with respect to
the accounts set forth on Schedule 4.15(h) attached hereto, which are maintained
for specific purposes identified in Schedule 4.15(h), maintain all of Borrowers’
deposit and operating accounts with Agent.

 

6.12.         Norwell. Norwell shall not engaged in any business other than
owning and operating a television station and other activities ancillary thereto
and shall not maintain any assets other than (i) the holding of FCC licenses,
(ii) the lease of real property located at 2 Bert Drive #4, West Bridgewater,
Massachusetts 02379, (iii) a license in respect of real property located at 70
Pleasant Street, West Bridgewater, Massachusetts 02379, and (iv) immaterial
assets incidental to the conduct of Norwell’s business, in each case as in
effect as of the Closing Date. 

  



 58 

 

 

6.13.         FCC Licenses.

 

(a)          Schedule 6.13 accurately and completely lists, as of the date
hereof, for Borrower and each of its Subsidiaries, all FCC Licenses (and the
expiration dates thereof) granted or assigned to any Borrower or any Subsidiary,
including, without limitation, for each TV station owned by each Borrower or any
of its Subsidiaries.

 

(b)          The FCC Licenses listed on Schedule 6.13 include all material
authorizations, licenses, and permits issued by the FCC or any other
Governmental Body that are required or necessary for the operation and the
conduct of the business of Borrower and its Subsidiaries, as now conducted. Each
FCC License listed on Schedule 6.13 is issued in the name of the Subsidiary
indicated on such schedule.

 

(c)          Each FCC License is in full force and effect. Borrowers have no
knowledge of any condition imposed by the FCC or any other Governmental Body as
part of any FCC License which is neither set forth on the face thereof as issued
by the FCC or any other Governmental Body nor contained in the rules and
regulations of the FCC or any other Governmental Body applicable generally to
telecommunications activities of the type, nature, class or location of the
activities in question or any other applicable telecommunications legal
requirements. Each applicable location of any Borrower or any of its
Subsidiaries has been and is being operated in all material respects in
accordance with the terms and conditions of the FCC License applicable to it and
applicable law, including but not limited to the Communications Laws.

 

(d)          No proceedings in respect of which there is a reasonable likelihood
of an adverse determination are pending or, to Borrowers’ knowledge, are
threatened in writing which may result in the loss, revocation, modification,
non-renewal, suspension or termination of any FCC License, the issuance of any
cease and desist order or the imposition of any fines, forfeitures or other
administrative actions by the FCC or any other Governmental Body with respect to
any operations of any Borrower and its Subsidiaries.

 

(e)          All reports, applications and other documents required to be filed
by each Borrower or any of its Subsidiaries with the FCC or any other
Governmental Body with respect to the actual or contemplated businesses or
operations of the Borrowers and their Subsidiaries have been timely filed or a
timely request for an extension of time has been submitted in proper form (and
has not been rejected), and all such reports, applications and documents are
true, correct and complete in all material respects, and Borrowers have no
knowledge of any matters in respect of which there is a reasonable likelihood of
an adverse determination which could reasonably be expected to result in the
loss, revocation, modification, non-renewal, suspension or termination of any
FCC License or the imposition on any Borrower or any Subsidiary of any fines or
forfeitures by the FCC or any other Governmental Body with respect to any FCC
License, or which could reasonably be expected to result in a revocation,
rescission, reversal or modification of any applicable authorization of any
Borrower and its Subsidiaries to operate as currently authorized under
applicable law, including but not limited to the Communications Laws.

 



 59 

 

 

VII.         NEGATIVE COVENANTS.

 

No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:

 

7.1.          Merger, Consolidation, Acquisition and Sale of Assets.

 

(a)          Enter into any merger, consolidation or other reorganization with
or into any other Person (other than another Borrower) or acquire all or a
substantial portion of the assets or Equity Interests of any Person (other than
another Borrower) or permit any other Person to consolidate with or merge with
it; provided that in respect of an acquisition of all or a substantial portion
of the assets or Equity Interests of any Person (other than another Borrower) no
such consent shall be required, so long as (i) PNC Obligations remain
outstanding, (ii) PNC Bank, National Association has approved such transaction,
(iii) after giving pro forma effect to such transaction no default or Event of
Default exists, (iv) after giving pro forma effect to such transaction,
Borrowers are in compliance with Section 6.5, (v) no Indebtedness (other than
Permitted Indebtedness) is incurred or assumed in connection with such
transaction, (vi) such acquisition was not preceded by, or consummated pursuant
to, an unsolicited tender offer or proxy contest initiated by or on behalf of
any Borrower, (vii) all transactions related thereto are consummated in
accordance with applicable law, (viii) not less than five (5) Business Days
prior to the consummation of any such acquisition Agent shall have received
(x) a description of the material terms of such acquisition and (y) if
requested, such financial statements, financial information, material
documentation and other material information regarding such acquisition as Agent
may reasonably require, in each case, to the extent such documentation and
information are available and may be disclosed in a manner that would not
violate any confidentiality agreement applicable to any Borrower, (ix) to the
extent acquired assets/equity constitute Collateral, Agent shall be granted a
security interest in such assets/equity with the same priority as provided in
the Loan Documents and (x) Agent shall have received an officers’ certification
indicating compliance with the foregoing clauses (i) through (ix) at the time of
the consummation of such acquisition.

 

(b)          Sell, lease, transfer or otherwise dispose of any of its properties
or assets, except (i) dispositions to the extent expressly permitted by Section
4.3, (ii) any other sales or dispositions expressly permitted by this Agreement
and (iii) the dissolution or liquidation of any Inactive Subsidiary.

 

(c)          Notwithstanding the foregoing, nothing in this Section 7.1 or
otherwise in this Agreement shall permit Norwell or any other Borrower (and, (x)
with respect to clause (i) below, Evine shall not and (y) with respect to
clauses (ii) and (iii) below, Norwell shall not) (i) to transfer the equity
interest in Norwell to any other Person, (ii) consummate the merger,
consolidation or reorganization of Norwell with or into any other Person
(including another Borrower), and (iii) to transfer the Boston FCC License to
any other Person (including another Borrower).

 

7.2.          Creation of Liens. Create or suffer to exist any Lien or transfer
upon or against any of its property or assets now owned or hereafter acquired,
except Permitted Encumbrances.

 



7.3.          Guarantees. Become liable upon the obligations or liabilities of
any Person by assumption, endorsement or guaranty thereof or otherwise (other
than to Lenders) except the endorsement of checks in the Ordinary Course of
Business and Indebtedness permitted by Section 7.8.

 



 60 

 

 

7.4.          Investments and Loans. Purchase or acquire obligations or Equity
Interests of, or any other interest in or make any loan or extension of credit
to, any Person, except (a) obligations issued or guaranteed by the United States
of America or any agency thereof, (b) commercial paper with maturities of not
more than 180 days and a published rating of not less than A-1 or P-1 (or the
equivalent rating), (c) certificates of time deposit and bankers’ acceptances
having maturities of not more than 180 days and repurchase agreements backed by
securities of a commercial bank if (i) such bank has a combined capital and
surplus of at least $500,000,000, (ii) such bank is organized under the laws of
the United States of America, any state thereof or the District of Columbia or
is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia and is a member of the Federal Reserve System, or (iii) its debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency, (d) U.S. money market funds that invest solely in
obligations issued or guaranteed by the United States of America or an agency
thereof, (e) fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause (c)
above or with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into; (f) investments existing on the Closing Date, and set forth
on Schedule 7.4, but not any increase in the amount thereof or any other
modification of the terms thereof; (g) (i) Investments outstanding on the date
hereof by any Borrower and its Subsidiaries in their respective Subsidiaries,
and (ii) additional Investments by any Borrower and its Subsidiaries in a
Borrower or a Guarantor; (h) investments consisting of extensions of credit in
the nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
(i) investments by any Borrower or any Guarantor in Interest Rate Hedges to the
extent unsecured unless provided under the PNC Documents; and (j) investments
received in connection with the bankruptcy or reorganization of, or settlement
of delinquent accounts and disputes with, customers and suppliers, in each case
in the ordinary course of business.

 

7.5.          [Reserved].

 

7.6.          [Reserved].

 

7.7.          Dividends. Pay or make any distribution on any Equity Interest of
any Borrower or apply any of its funds, property or assets to the purchase,
redemption or other retirement of any Equity Interest, or of any options to
purchase or acquire any such Equity Interest of any Borrower (other than any
such distribution or payment to a Borrower), except that, so long as no Default
or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom: (a) any Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
Equity Interests (other than Disqualified Stock) of such Person; and (b)
Borrowing Agent may make payments for withholding taxes to the extent required
in connection with the exercise of employee stock options in exchange for common
stock of any such Person pursuant to any net exercise provision described in the
documents governing such stock options in an amount not to exceed $250,000 in
any year.

 



 61 

 

 

7.8.          Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of: (i) Indebtedness to
Lenders; (ii) Indebtedness outstanding on the date hereof and listed on Schedule
7.8 and any refinancings, refundings, renewals or extensions thereof; provided
that (x) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (y) the result of such
extension, renewal or replacement shall not be an earlier maturity date or
decreased weighted average life of such Indebtedness, and (z) the terms relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Borrowers or the Lenders than the terms
of any agreement or instrument governing the Indebtedness being refinanced,
refunded, renewed or extended and the interest rate applicable to any such
refinancing, refunding, renewing or extending Indebtedness does not exceed the
then applicable market interest rate; (iii) Indebtedness of any Borrower owing
to any other Borrower or Guarantor existing on the Closing Date; (iv) purchase
money Indebtedness of any Borrower to finance the acquisition of any fixed or
capital assets, including Capitalized Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof provided that the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Borrowers or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate, provided, however, that the aggregate principal
amount of Indebtedness permitted by this clause (iv) shall not exceed $1,000,000
at any time outstanding and further provided that, if requested by Agent, the
Borrowers shall use commercially reasonable efforts to cause the holders of such
Indebtedness to enter into a customary collateral access agreement on terms
reasonably satisfactory to Agent; (v) obligations (contingent or otherwise) of
any Borrower existing or arising under any Lender-Provided Interest Rate Hedge
(as defined in the PNC Credit Agreement as in effect on the date hereof); (vi)
Indebtedness for reimbursement obligations related to (x) a standby letter of
credit for the benefit of CIT Group for credit enhancement and secured by cash
collateral of Borrowing Agent; (y) a cash collateral account securing Borrowing
Agent’s obligations under its corporate policy and travel credit card programs;
and (z) a cash collateral account as security for obligations owed to Rosenthal
& Rosenthal, Inc.; provided that the maximum aggregate Indebtedness outstanding
under the foregoing clauses (x) through (z) shall not exceed the aggregate
amount of such Indebtedness outstanding on the Closing Date plus $2,000,000;
(vii) Indebtedness for reimbursement obligations related to commercial letters
of credit issued by Bank of America, N.A. or any other issuer and secured by
cash collateral of Borrowing Agent and other letters of credit not described in
clause (vi) above in an aggregate amount for all of the letters of credit
described in this clause (vii) not to exceed $2,500,000; and (viii) other
unsecured Indebtedness in an amount not to exceed $500,000 in the aggregate at
any time outstanding; and (ix) subject to the terms of the Intercreditor
Agreement, Indebtedness under the PNC Documents in an aggregate principal amount
not to exceed $130,000,000 less any mandatory or voluntary repayments or
prepayments thereof and any Refinancing Indebtedness in respect thereof.

 

 62 

 

  

7.9.          Nature of Business. Substantially change the nature of the
business in which it is presently engaged or any business substantially related
or incidental thereto.

 

7.10.         Transactions with Affiliates. Directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise enter into any transaction or deal with, any Affiliate (other than
another Borrower), except (i) transactions which are in the Ordinary Course of
Business and on an arm’s-length basis on terms and conditions which are
comparable to terms and conditions which would have been obtainable from a
Person other than an Affiliate; (ii) the payment of reasonable customary
compensation and benefits and reimbursements of out-of-pocket costs to, and the
provision of indemnity on behalf of, directors, officers, consultants, employees
and members of the boards of directors of the Borrowers and their subsidiaries;
(iii) distributions and other payments permitted under Section 7.7; (iv)
employment, incentive, benefit, consulting and severance arrangements entered
into in the Ordinary Course of Business with officers, directors, consultants
and employees of the Borrowers or their Subsidiaries; (v) the transactions
pursuant to the agreements set forth in Schedule 7.10 or any amendment thereto
to the extent such an amendment, taken as a whole, is not adverse to the Lenders
in any material respect; (vi) the issuance of Equity Interests of Borrowing
Agent (other than Disqualified Stock); (vii) the provision of services to
directors or officers of the Borrowers or any of their Subsidiaries of the
nature provided by the Borrowers or any of their Subsidiaries to customers in
the Ordinary Course of Business; and (viii) loans and/or extensions of credit to
employees (or consultants functioning in similar capacities as an employee)
extended in the Ordinary Course of Business in an amount not to exceed $250,000
outstanding at anytime.

 

7.11.         Leases. Enter as lessee into any lease arrangement for real or
personal property (unless capitalized and permitted under Section 7.6 hereof) if
after giving effect thereto, aggregate annual rental payments for all leased
property would exceed $2,750,000 in any one fiscal year in the aggregate for all
Borrowers.

 

7.12.         Subsidiaries.

  

(a)          Form any Subsidiary unless (i) such Subsidiary expressly joins in
this Agreement as a borrower and becomes jointly and severally liable for the
obligations of Borrowers hereunder and (ii) Agent shall have received all
customary documents, including legal opinions, it may reasonably require to
establish compliance with each of the foregoing conditions.

 



 63 

 

 

(b)          Permit any of the Inactive Subsidiaries to acquire any material
assets or conduct any business, or permit Norwell to acquire any assets or
conduct any business other than as described in Section 5.31.

 

7.13.         Fiscal Year and Accounting Changes. Change its fiscal year from
January 31 or make any change in accounting treatment and reporting practices
except as required or permitted by GAAP or rules promulgated by the SEC.

 

7.14.         Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases or for any purpose whatsoever or use any portion of the
Term Loan in or for any business other than a business permitted by Section 7.9.

 

7.15.         Amendment of Organizational Documents. Amend, modify or waive any
term or material provision of its Organizational Documents in a manner
materially adverse to the Lenders.

 

7.16.         Compliance with ERISA. Except as could not reasonably be expected
to have a Material Adverse Effect, (i) (x) maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), which schedule may be
revised from time to time with the consent of Agent, which consent shall not be
unreasonably withheld, (ii) engage, or permit any member of the Controlled Group
of its Subsidiaries to engage, in any non-exempt “prohibited transaction”, as
that term is defined in Section 406 of ERISA or Section 4975 of the Code, (iii)
terminate, or permit any member of the Controlled Group to terminate, any
Pension Benefit Plan where such event could result in any liability of any
Borrower or any member of the Controlled Group or the imposition of a lien on
the property of any Borrower or any member of the Controlled Group pursuant to
Section 4068 of ERISA, (iv) incur, or permit any member of the Controlled Group
to incur, any withdrawal liability to any Multiemployer Plan; (v) fail promptly
to notify Agent of the occurrence of any Termination Event, (vi) fail to comply,
or permit a member of the Controlled Group to fail to comply, with the
requirements of ERISA or the Code or other Applicable Laws in respect of any
Pension Benefit Plan, or (vii) fail to meet, permit any member of the Controlled
Group to fail to meet or permit any Pension Benefit Plan to fail to meet all
minimum funding requirements under ERISA and the Code, without regard to any
waivers or variances, or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect to any Plan.

 

7.17.         Prepayment of Indebtedness. At any time, directly or indirectly,
prepay any Indebtedness (other than to Lenders or a Borrower), or repurchase,
redeem, retire or otherwise acquire any Indebtedness (other than the Obligations
or Indebtedness owing to another Borrower) of any Borrower, except (a)
refinancings and refundings of such Indebtedness (other than PNC Obligations) to
the extent permitted pursuant to this Agreement, (b) subject to the terms of the
Intercreditor Agreement, any Refinancing Indebtedness or other prepayments in
respect of the PNC Obligations and (c) payments in the form of Equity Interests
(other than Disqualified Stock) of Borrowing Agent.

  

7.18.         Anti-Terrorism Laws. No Borrower shall, until satisfaction in full
of the Obligations and termination of this Agreement, nor shall it permit any
Affiliate or agent to:

 



 64 

 

 

(a)          Conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.

 

(b)          Deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order No.
13224.

 

(c)          Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT
Act or any other Anti-Terrorism Law. Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.

 

7.19.         Membership/Partnership Interests. Elect to treat or permit any of
its Domestic Subsidiaries to (x) treat its limited liability company membership
interests or partnership interests, as the case may be, as securities as
contemplated by the definition of “security” in Section 8-102(15) and by Section
8-103 of Article 8 of Uniform Commercial Code or (y) certificate its limited
liability company membership interests or partnership interests, as the case may
be.

 

7.20.         Trading with the Enemy Act. Engage in any business or activity in
violation of the Trading with the Enemy Act.

 

VIII.         CONDITIONS PRECEDENT.

 

8.1.          Conditions to the Closing Date. The agreement of Lenders to make
the Term Loan on the Closing Date is subject to the satisfaction, or waiver by
Agent, immediately prior to or concurrently with the making of the Term Loan, of
the following conditions precedent:

 

(a)          Note. To the extent requested three (3) Business Days prior to the
Closing Date, each requesting Lender shall receive a Term Note duly executed and
delivered by an authorized officer of each Borrower;

 

(b)          Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or Lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested, and Agent shall have received
an acknowledgment copy, or other evidence reasonably satisfactory to it, of each
such filing, registration or recordation and reasonably satisfactory evidence of
the payment of any necessary fee, tax or expense relating thereto;



 

(c)          Leasehold Agreements. Except to the extent waived in writing by
Agent or as otherwise set forth in Section 6.10 above, Agent shall have received
landlord, mortgagee or warehouseman agreements satisfactory to Agent with
respect to all premises leased by Borrowers at which Inventory and books and
records are located;

 



 65 

 

  

(d)          Other Documents. Agent shall have received the executed Other
Documents, all in form and substance satisfactory to Agent;

 

(e)          Mortgage and Surveys. Agent shall have received in form and
substance satisfactory to Lenders (i) the executed Mortgage and (ii) surveys;

 

(f)          Title Insurance. Agent shall have received fully paid mortgagee
title insurance policies (or binding commitments to issue title insurance
policies, marked to Agent’s satisfaction to evidence the form of such policies
to be delivered with respect to the Mortgage), in standard ALTA form, issued by
a title insurance company satisfactory to Agent, each in an amount equal to not
less than the fair market value of the Real Property subject to the Mortgage,
insuring the Mortgage to create valid first priority Liens on the Real Property
with no exceptions which Agent shall not have approved in writing and no survey
exceptions;

 

(g)          Environmental Reports. Agent shall have received all environmental
studies and reports prepared by independent environmental engineering firms with
respect to all Real Property owned or leased by any Borrower, including, without
limitation, Phase I environmental reports relating thereto, with each of the
foregoing in form and substance satisfactory to Agent in its sole discretion
(“Environmental Reports”);

 

(h)          Financial Condition Certificates. Agent shall have received an
executed Financial Condition Certificate in the form of Exhibit 8.1(h);

 

(i)          Closing Certificate. Agent shall have received a closing
certificate signed by the Chief Financial Officer of each Borrower dated as of
the date hereof, stating that (i) all representations and warranties set forth
in this Agreement and the Other Documents are true and correct on and as of such
date, (ii) Borrowers are on such date in compliance with all the terms and
provisions set forth in this Agreement and the Other Documents and (iii) on such
date no Default or Event of Default has occurred or is continuing;

 

(j)          PNC Documents. Agent shall have received the executed amendments to
each PNC Documents, all in form and substance satisfactory to Agent;

 

(k)          Blocked Accounts and Depository Accounts. Each applicable Borrower,
Agent and each Blocked Account Bank and PNC shall enter into a deposit account
control agreement in form and substance satisfactory to Agent in respect of each
Blocked Account and each Depository Account;



 

(l)          Proceedings of Borrowers. Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the Board
of Directors, Manager or Managing Member, as the case may be, of each Borrower
authorizing (i) the execution, delivery and performance of this Agreement, the
Mortgage and any related agreements (collectively the “Documents”) and (ii) the
granting by each Borrower of the security interests in and liens upon the
Collateral in each case certified by the Secretary, Assistant Secretary or
Manager, as the case may be, of each Borrower as of the Closing Date; and, such
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of such certificate;

 



 66 

 

 

(m)          Incumbency Certificates. Agent shall have received a certificate of
the Secretary, Assistant Secretary or Manager, as the case may be, of each
Borrower and each Guarantor, dated the Closing Date, as to the incumbency and
signature of the officers of each Borrower and Guarantor, as applicable,
executing this Agreement, the Guaranty, the Other Documents, any certificate or
other documents to be delivered by it pursuant hereto, together with evidence of
the incumbency of such Secretary or Assistant Secretary;

 

(n)          Certificates. Agent shall have received a copy of the Articles or
Certificate of Incorporation or Formation, as the case may be, of each Borrower
and each Guarantor, and all amendments thereto, certified by the Secretary of
State or other appropriate official of its jurisdiction of incorporation or
formation, as the case may be, together with copies of the By-Laws of each
Borrower and each Guarantor and all agreements of each Borrower’s and each
Guarantor’s shareholders or members, as the case may be, certified as accurate
and complete by the Secretary of each Borrower and such Guarantor;

 

(o)          Good Standing Certificates. Agent shall have received good standing
certificates for each Borrower and each Guarantor dated not more than 20 days
prior to the Closing Date, issued by the Secretary of State or other appropriate
official of each Borrower’s and each Guarantor’s jurisdiction of incorporation
or formation, as the case may be, and each jurisdiction where the conduct of
each Borrower’s and each Guarantor’s business activities or the ownership of its
properties necessitates qualification;

 

(p)          Legal Opinion. Agent shall have received the executed legal
opinions of (i) Davis & Gilbert LLP, (ii) Gray, Plant, Mooty, Mooty & Bennett,
P.A. and (iii) Law Offices of Jack N Goodman, each in form and substance
satisfactory to Agent, which shall cover such matters incident to the
transactions contemplated by this Agreement, the Mortgage, the Other Documents
and related agreements as Agent may reasonably require and each Borrower hereby
authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;

 

(q)          No Litigation. (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened against any Borrower or against the officers or directors of any
Borrower (A) in connection with this Agreement, the Other Documents or any of
the transactions contemplated thereby and which, in the reasonable opinion of
Agent, is deemed material or (B) which could, in the reasonable opinion of
Agent, have a Material Adverse Effect; and (ii) no injunction, writ, restraining
order or other order of any nature materially adverse to any Borrower or the
conduct of its business or inconsistent with the due consummation of the
Transactions shall have been issued by any Governmental Body;

 

(r)          Collateral Examination. Agent shall have completed Collateral
examinations and received appraisals, the results of which shall be reasonably
satisfactory in form and substance to Lenders, of the Receivables, Inventory,
General Intangibles, Real Property and Equipment of each Borrower and all books
and records in connection therewith;

 



 67 

 

 

(s)          Fees. Agent shall have received all fees payable to Agent and
Lenders on or prior to the Closing Date hereunder, including pursuant to Article
III hereof;

 

(t)          Pro Forma Financial Statements. Agent shall have received a copy of
the Pro Forma Financial Statements which shall be satisfactory in all respects
to Lenders;

 

(u)          Insurance. Agent shall have received in form and substance
reasonably satisfactory to Agent, copies of evidence of Borrowers’ casualty
insurance policies, together with loss payable endorsements on Agent’s standard
form of loss payee endorsement naming Agent as loss payee, and copies of
evidence of Borrowers’ liability insurance policies, together with endorsements
naming Agent as a co-insured;

 

(v)         Payment Instructions. Agent shall have received written instructions
from Borrowing Agent directing the application of proceeds of the Term Loan made
pursuant to this Agreement;

 

(w)          Consents. Agent shall have received any and all Consents necessary
to permit the effectuation of the transactions contemplated by this Agreement
and the Other Documents; and, Agent shall have received such Consents and
waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary;

 

(x)          No Adverse Material Change. Except as disclosed to Agent, since
January 31, 2015, there shall not have occurred any event, condition or state of
facts which could reasonably be expected to have a Material Adverse Effect;

 

(y)          Contract Review. Agent shall have reviewed all Material Contracts
of Borrowers including, among other things, Organizational Documents, leases,
union contracts, labor contracts, vendor supply contracts, license agreements
and distributorship agreements (including the NBCU Distribution and Marketing
Agreement and Trademark License Agreement) and such contracts and agreements
shall be reasonably satisfactory in all respects to Agent;

 

(z)           Representations and Warranties. Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent expressly relating to an earlier date, in which
case such representation and warranty shall be true and correct as of such
earlier date);

  

(aa)         No Default. No Event of Default or Default shall have occurred and
be continuing on such date;

 

(bb)         Compliance with Laws. Agent shall be reasonably satisfied that each
Borrower is in compliance with all pertinent federal, state, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Laws and the Trading with
the Enemy Act; and

 



 68 

 

 

(cc)         Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
reasonably satisfactory in form and substance to Agent and its counsel.

 

IX.          INFORMATION AS TO BORROWERS.

 

Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:

 

9.1.          Disclosure of Material Matters. Promptly upon learning thereof,
report to Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.

 

9.2.          Schedules. Deliver to Agent (i) on or before the twentieth (20th)
day of each month as and for the prior month (a) accounts receivable ageings
inclusive of reconciliations to the general ledger, (b) accounts payable
schedules inclusive of reconciliations to the general ledger (including ageing
of accrued cable access fees included in accounts payable), (c) Inventory
reports (including breakout by category), (d) monthly reporting of the prior
month’s Average FICO Score, and (e) a Borrowing Base Certificate (as defined in
the PNC Credit Agreement as in effect on the date hereof) as and when delivered
in respect of the PNC Credit Agreement or any replacement agreement in respect
thereof; and (ii) each week, (1) summary Inventory reports (including breakout
by category), (2) reporting of weekly sales, collections and credits and (3) a
Value Pay Plan ageing summary. In addition, each Borrower will deliver to Agent
at such intervals as Agent may reasonably require: (i) confirmatory assignment
schedules; (ii) copies of Customer’s invoices; (iii) evidence of shipment or
delivery; (iv) as and when delivered in respect of the PNC Credit Agreement or
any replacement agreement in respect thereof all financials report, information
and materials delivered thereunder and (v) such further schedules, documents
and/or information regarding the Collateral as Agent may reasonably require
including trial balances and test verifications. Agent shall have the right to
confirm and verify all Receivables by any manner and through any medium it
considers advisable and do whatever it may deem reasonably necessary to protect
its interests hereunder. The items to be provided under this Section are to be
in form satisfactory to Agent and executed by each Borrower and delivered to
Agent from time to time solely for Agent’s convenience in maintaining records of
the Collateral, and any Borrower’s failure to deliver any of such items to Agent
shall not affect, terminate, modify or otherwise limit Agent’s Lien with respect
to the Collateral.

  

9.3.          Environmental Reports. Furnish Agent, concurrently with the
delivery of the financial statements referred to in Sections 9.7 and 9.8, with a
certificate signed by the President, the Chief Financial Officer or any other
financial officer of Borrowing Agent stating, to the best of his knowledge, that
each Borrower is in compliance in all material respects with all Environmental
Laws. To the extent any Borrower is not in compliance with the foregoing laws,
the certificate shall set forth with specificity all areas of non-compliance and
the proposed action such Borrower will implement in order to achieve full
compliance.

 



 69 

 

 

9.4.          Litigation. Promptly notify Agent in writing of any claim,
litigation, suit or administrative proceeding affecting any Borrower or any
Guarantor, whether or not the claim is covered by insurance, which in any such
case affects the Collateral involving an amount in excess of $300,000 or which
could reasonably be expected to have a Material Adverse Effect.

 

9.5.          Material Occurrences. Promptly notify Agent in writing upon the
occurrence of: (a) any Event of Default or Default; (b) any event, development
or circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (c) any funding deficiency which, if
not corrected as provided in Section 4971 of the Code, could subject any
Borrower or any member of the Controlled Group to a tax imposed by Section 4971
of the Code; (d) each and every default by any Borrower which might result in
the acceleration of the maturity of any Indebtedness with an aggregate principal
amount in excess of $300,000, including the names and addresses of the holders
of such Indebtedness with respect to which there is a default existing or with
respect to which the maturity has been or could be accelerated, and the amount
of such Indebtedness; and (e) any other development in the business or affairs
of any Borrower or any Guarantor which could reasonably be expected to have a
Material Adverse Effect; in each case describing the nature thereof and the
action Borrowers propose to take with respect thereto.

 

9.6.          Government Receivables. Notify Agent promptly if any of its
Receivables arise out of contracts between any Borrower and the United States,
any state, or any department, agency or instrumentality of any of them.

 

9.7.          Annual Financial Statements. Furnish Agent and Lenders within one
hundred and twenty (120) days after the end of each fiscal year of Borrowers,
financial statements of Borrowers on a consolidated basis including, but not
limited to, statements of income and stockholders’ equity and cash flow from the
beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied on a basis consistent with prior practices, and in reasonable
detail and reported upon without qualification by an independent certified
public accounting firm selected by Borrowers and reasonably satisfactory to
Agent (the “Accountants”). The report of the Accountants shall be accompanied by
a statement of the Accountants certifying that (i) they have caused this
Agreement to be reviewed, (ii) in making the examination upon which such report
was based either no information came to their attention which to their knowledge
constituted an Event of Default or a Default under this Agreement or any related
agreement or, if such information came to their attention, specifying any such
Default or Event of Default, its nature, when it occurred and whether it is
continuing, and such report shall contain or have appended thereto calculations
which set forth Borrowers’ compliance with the requirements or restrictions
imposed by Section 6.5 hereof. In addition, the reports shall be accompanied by
a Compliance Certificate.

 



9.8.          Quarterly Financial Statements. Furnish Agent and Lenders within
forty five (45) days after the end of each fiscal quarter, an unaudited balance
sheet of Borrowers on a consolidated basis and unaudited statements of income
and stockholders’ equity and cash flow of Borrowers on a consolidated basis
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter and for such quarter, prepared on a basis consistent with
prior practices and complete and correct in all material respects, subject to
normal and recurring year end adjustments that individually and in the aggregate
are not material to Borrowers’ business. The reports shall be accompanied by a
Compliance Certificate.

 



 70 

 

 

9.9.          Monthly Financial Statements. Furnish Agent and Lenders within
thirty (30) days after the end of each month, an unaudited balance sheet of
Borrowers on a consolidated basis and unaudited statements of income and
stockholders’ equity and cash flow of Borrowers on a consolidated basis
reflecting results of operations from the beginning of the fiscal year to the
end of such month and for such month, prepared on a basis consistent with prior
practices and complete and correct in all material respects, subject to normal
and recurring year end and quarter end adjustments. The reports shall be
accompanied by a Compliance Certificate.

 

9.10.         Other Reports. Furnish Agent (i) as soon as available, but in any
event within ten (10) days after the issuance thereof, with copies of such
financial statements, reports and returns as each Borrower shall send to its
stockholders, and (ii) as soon as available, but in any event within five (5)
days of the filing thereof with the SEC, with Borrowing Agent’s annual and
quarterly reports on Forms 10-K and 10-Q, respectively.

 

9.11.         Additional Information. Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement have been complied with by Borrowers including, without the necessity
of any request by Agent, (a) copies of all environmental audits and reviews, (b)
at least thirty (30) days prior thereto (or such shorter period as may be agreed
to by Agent), notice of any Borrower’s opening of any new office or place of
business or any Borrower’s closing of any existing office or place of business,
and (c) promptly upon any Borrower’s learning thereof, notice of any material
labor dispute to which any Borrower may become a party, any material strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which any Borrower is a party or by which any Borrower
is bound.

 

9.12.         Projected Operating Budget. Furnish Agent and Lenders, no later
than thirty (30) days after the end of each Borrower’s fiscal years commencing
with the fiscal year ended January 31, 2016, a projected operating budget and
cash flow of Borrowers on a consolidated basis for such fiscal year on a monthly
and annual basis (including an income statement for each month and a balance
sheet as at the end of the last month in each fiscal quarter), such projections
to be accompanied by a certificate signed by the President or Chief Financial
Officer of each Borrower to the effect that such projections have been prepared
on the basis of sound financial planning practice consistent with past budgets
and financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared.

 

9.13.         Variances From Operating Budget. Furnish Agent, concurrently with
the delivery of the financial statements referred to in Section 9.7 and each
monthly report, a written report summarizing all material variances from budgets
submitted by Borrowers pursuant to Section 9.12 and a discussion and analysis by
management with respect to such variances.

 



 71 

 

 

9.14.         Notice of Suits, Adverse Events. Furnish Agent with prompt written
notice of (i) any lapse or other termination of any Consent issued to any
Borrower by any Governmental Body or any other Person that is material to the
operation of the Borrowers’ business taken as a whole, (ii) any refusal by any
Governmental Body or any other Person to renew or extend any such Consent; and
(iii) copies of any periodic or special reports filed by any Borrower or any
Guarantor with any Governmental Body or Person, if such reports indicate any
material change in the business, operations, affairs or condition of any
Borrower or any Guarantor, or if copies thereof are requested by Lender, and
(iv) copies of any material notices and other material communications from any
Governmental Body or Person which specifically relate to any Borrower or any
Guarantor.

 

9.15.         ERISA Notices and Requests. Furnish Agent within 5 Business Days
written notice in the event that (i) any Borrower or any member of the
Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such Termination Event
and the action, if any, which such Borrower or any member of the Controlled
Group has taken, is taking, or proposes to take with respect thereto and, when
known, any action taken or threatened by the Internal Revenue Service,
Department of Labor or PBGC with respect thereto, (ii) any Borrower or any
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Section 406 of ERISA or 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Borrower or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (iii) a funding waiver request
has been filed with respect to any Pension Benefit Plan together with all
communications received by any Borrower or any member of the Controlled Group
with respect to such request, (iv) any increase in the benefits of any existing
Plan or the establishment of any new Plan or the commencement of contributions
to any Plan to which any Borrower or any member of the Controlled Group was not
previously contributing shall occur, (v) any Borrower or any member of the
Controlled Group shall receive from the PBGC a notice of intention to terminate
a Plan or to have a trustee appointed to administer a Plan, together with copies
of each such notice, (vi) any Borrower or any member of the Controlled Group
shall receive any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of a Plan under Section 401(a) of the Code,
together with copies of each such letter, (vii) any Borrower or any member of
the Controlled Group shall receive a notice regarding the imposition of
withdrawal liability, together with copies of each such notice; (viii) any
Borrower or any member of the Controlled Group shall fail to make a required
installment or any other required payment under the Code or ERISA on or before
the due date for such installment or payment; or (ix) any Borrower or any member
of the Controlled Group knows that (a) a Multiemployer Plan has been terminated,
(b) the administrator or plan sponsor of a Multiemployer Plan intends to
terminate a Multiemployer Plan, (c) the PBGC has instituted or will institute
proceedings under Section 4042 of ERISA to terminate a Multiemployer Plan or (d)
a Multiemployer Plan is subject to Section 432 of the Code or Section 305 of
ERISA, except (with respect to any matter specified in any of the above
clauses), for such matters as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.



 

9.16.         Additional Documents. Execute and deliver to Agent, upon request,
such documents and agreements as Agent may, from time to time, reasonably
request to carry out the purposes, terms or conditions of this Agreement.

 



 72 

 



 

9.17.         Updates to Certain Loan Agreement Schedules. Deliver to Agent
promptly as shall be required to maintain the related representations and
warranties as true and correct, updates to Schedules 4.5 (Locations of equipment
and Inventory), 5.2(a) (Formation and Qualification), 5.27 (Equity Interests),
5.28 (Commercial Tort Claims), 5.29 (Letter-of-Credit Rights) and 5.30 (Material
Contacts); provided, that absent the occurrence and continuance of any Event of
Default, such updates with respect shall be required solely on a monthly basis
in connection with delivery of a Compliance Certificate with respect to the
applicable month. Any such updated Schedules delivered by Borrowers to Agent in
accordance with this Section 9.17 shall automatically and immediately be deemed
to supplement or amend and restate, as applicable, the prior version of such
Schedule previously delivered to Agent and attached to and made part of this
Agreement

 

X.           EVENTS OF DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

10.1.          Nonpayment. Failure by any Borrower to pay any principal or
interest on the Obligations when due, whether at maturity or by reason of
acceleration pursuant to the terms of this Agreement or by notice of intention
to prepay, or by required prepayment or failure to pay when due any other
liabilities or make any other payment, fee or charge provided for herein when
due or in any Other Document;

 

10.2.          Breach of Representation. Any representation or warranty made or
deemed made by any Borrower or any Guarantor in this Agreement, any Other
Document or any related agreement or in any certificate, document or financial
or other statement furnished at any time in connection herewith or therewith
shall prove to have been misleading in any material respect on the date when
made or deemed to have been made;

 

10.3.          Financial Information. Failure by any Borrower to (i) furnish
financial information when due, (ii) furnish financial within five (5) Business
Days of the date when requested for any information which is not due by a
specified date under this Agreement or (iii) permit the inspection of its books
or records;

 

10.4.          Judicial Actions. Issuance of a notice of Lien (other than a
Permitted Encumbrance), levy, assessment, injunction or attachment against any
Borrower’s Inventory or Receivables or against a material portion of any
Borrower’s other property;

 

10.5.          Noncompliance. Except as otherwise provided for in Sections 10.1,
10.3 and 10.5(ii), (i) failure or neglect of any Borrower or any Guarantor to
perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Borrower or any
Guarantor, and Agent or any Lender, or (ii) failure or neglect of any Borrower
to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.6, 4.7, 4.9, 4.14, 4.17, 6.1, 6.3, 6.4, 6.7, 9.4, 9.6,
9.11 or 9.16 hereof which is not cured within fifteen (15) days from the
occurrence of such failure or neglect;

 



 73 

 

 

10.6.          Judgments. Any judgment or judgments are rendered against any
Borrower or any Guarantor for an aggregate amount in excess of $300,000 or
against all Borrowers or Guarantors for an aggregate amount in excess of
$300,000 and (i) enforcement proceedings shall have been commenced by a creditor
upon such judgment, (ii) there shall be any period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, shall not be in effect, or (iii) any such judgment results
in the creation of a Lien upon any of the Collateral (other than a Permitted
Encumbrance);

 

10.7.          Bankruptcy. Any Borrower or any Guarantor shall (i) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of creditors, (iii) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a
bankrupt or insolvent, (v) file a petition seeking to take advantage of any
other similar law providing for the relief of debtors, (vi) acquiesce to, or
fail to have dismissed, within thirty (30) days, any petition filed against it
in any involuntary case under such bankruptcy laws, or (vii) take any action for
the purpose of effecting any of the foregoing;

 

10.8.          Inability to Pay. Any Borrower or any Guarantor shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;

 

10.9.          Subsidiary Bankruptcy. Any Subsidiary of any Borrower or any
Guarantor shall (i) apply for, consent to or suffer the appointment of, or the
taking of possession by, a receiver, custodian, trustee, liquidator or similar
fiduciary of itself or of all or a substantial part of its property, (ii) admit
in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business, (iii) make a general
assignment for the benefit of creditors, (iv) commence a voluntary case under
any state or federal bankruptcy laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other similar law providing for the relief of debtors, (vii)
acquiesce to, or fail to have dismissed, within thirty (30) days, any petition
filed against it in any involuntary case under such bankruptcy laws, or (viii)
take any action for the purpose of effecting any of the foregoing;

 

10.10.         [Reserved].

 

10.11.         Lien Priority. Any Lien created hereunder or provided for hereby
or under any related agreement to secure the Obligations for any reason ceases
to be or is not a valid and perfected Lien having a first priority interest
(except to the extent of Liens in respect of the PNC Credit Agreement (subject
to the terms of the Intercreditor Agreement) and except as a result of any
action taken by Agent or failure by Agent to maintain possession of Collateral);



 



10.12.         [Reserved];

 

10.13.         Cross Default. A default of the obligations of any Borrower under
(a) the PNC Documents or (b) any other agreement to which it is a party shall
occur which causes a Material Adverse Effect which default is not cured within
any applicable grace period; provided that such obligations are for an aggregate
amount in excess of $300,000;

 



 74 

 

 

10.14.         Breach of Guaranty or Pledge Agreement. Termination or breach of
any Guaranty, Guarantor Security Agreement, Pledge Agreement or similar
agreement executed and delivered to Agent in connection with the Obligations of
any Borrower, or if any Guarantor attempts to terminate, challenges the validity
of, or its liability under, any such Guaranty, Guarantor Security Agreement,
Pledge Agreement or similar agreement;

 

10.15.         Change of Ownership. Any Change of Ownership shall occur;

 

10.16.         Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Borrower or
any Guarantor, or any Borrower or any Guarantor shall so claim in writing to
Agent or any Lender;

 

10.17.         Licenses. (i) Any Governmental Body shall (a) revoke, terminate,
suspend or adversely modify any license, permit, patent trademark or tradename
of any Borrower or any Guarantor, the continuation of which is material to the
continuation of any Borrower’s or Guarantor’s business, or (b) commence
proceedings to suspend, revoke, terminate or adversely modify any such license,
permit, trademark, tradename or patent and such proceedings shall not be
dismissed or discharged within sixty (60) days, or (c) schedule or conduct a
hearing on the renewal of any license, permit, trademark, tradename or patent
necessary for the continuation of any Borrower’s or any Guarantor’s business and
the staff of such Governmental Body issues a report recommending the
termination, revocation, suspension or material, adverse modification of such
license, permit, trademark, tradename or patent; or (ii) any agreement which is
necessary or material to the operation of any Borrower’s or any Guarantor’s
business shall be revoked or terminated and not replaced by a substitute
acceptable to Agent within thirty (30) days after the date of such revocation or
termination, and such revocation or termination and non-replacement would
reasonably be expected to have a Material Adverse Effect;

 

10.18.         Seizures. Any Receivables or any portion of the other Collateral
in an amount in excess of $300,000 shall be seized or taken by a Governmental
Body, or any Borrower or any Guarantor or the title and rights of any Borrower,
any Guarantor or any Original Owner which is the owner of such portion of the
Collateral shall have become the subject matter of claim, litigation, suit or
other proceeding which is reasonably likely, in the Permitted Discretion of
Agent, upon final determination, result in impairment or loss of the security
provided by this Agreement or the Other Documents;

 



10.19.         Operations. The Borrower’s operations taken as a whole are
materially interrupted at any time for more than 10 consecutive days, unless
such Borrower or Guarantor shall (i) be entitled to receive for such period of
interruption, proceeds of business interruption insurance sufficient to assure
that its per diem cash needs during such period is at least equal to its average
per diem cash needs for the consecutive three month period immediately preceding
the initial date of interruption and (ii) receive such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; provided, however, that notwithstanding
the provisions of clauses (i) and (ii) of this section, an Event of Default
shall be deemed to have occurred if such Borrower or Guarantor shall be
receiving the proceeds of business interruption insurance for a period of thirty
(30) consecutive days; or

 



 75 

 

 

10.20.         Pension Plans. An event or condition specified in Sections 7.16
or 9.15 hereof shall occur or exist with respect to any Plan and, as a result of
such event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which would reasonably be expected to have a Material Adverse Effect.

 

10.21.          Reportable Compliance Event. The occurrence of any Reportable
Compliance Event, or any Borrower’s failure to immediately report a Reportable
Compliance Event in accordance with Section 16.18 hereof.

 

XI.          LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

 

11.1.          Rights and Remedies.

 

(a)          Upon the occurrence of: (i) an Event of Default pursuant to Section
10.7 all Obligations shall be immediately due and payable and this Agreement
shall be deemed terminated; and, (ii) any of the other Events of Default and at
any time thereafter, at the option of Required Lenders all Obligations shall be
immediately due and payable and Lenders shall have the right to terminate this
Agreement. Upon the occurrence and during the continuance of any Event of
Default, Agent shall have the right to exercise any and all rights and remedies
provided for herein, under the Other Documents, of a secured party on default
under the Uniform Commercial Code and at law or equity generally, including the
right to foreclose the security interests granted herein and to realize upon any
Collateral by any available judicial procedure and/or to take possession of and
sell any or all of the Collateral with or without judicial process. Agent may
enter any of any Borrower’s premises or other premises without legal process and
without incurring liability to any Borrower therefor, and Agent may thereupon,
or at any time thereafter, in its discretion without notice or demand, take the
Collateral and remove the same to such place as Agent may deem advisable and
Agent may require Borrowers to make the Collateral available to Agent at a
convenient place. With or without having the Collateral at the time or place of
sale, Agent may sell the Collateral, or any part thereof, at public or private
sale, at any time or place, in one or more sales, at such price or prices, and
upon such terms, either for cash, credit or future delivery, as Agent may elect.
Except as to that part of the Collateral which is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Agent shall give Borrowers reasonable notification of such sale or
sales, it being agreed that in all events written notice mailed to Borrowing
Agent at least ten (10) days prior to such sale or sales is reasonable
notification. At any public sale Agent or any Lender may bid for and become the
purchaser, and Agent, any Lender or any other purchaser at any such sale
thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by each
Borrower. In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Agent is granted, to the extent assignable, for use only
upon and during the continuance of an Event of Default, a royalty free,
nonexclusive license and Agent is granted permission to use all of each
Borrower’s (a) Intellectual Property which are used or useful in connection with
Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) Equipment for the purpose of
completing the manufacture of unfinished goods. The cash proceeds realized from
the sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 11.5 hereof. Noncash proceeds will only be applied to the
Obligations as they are converted into cash. If any deficiency shall arise,
Borrowers shall remain liable to Agent and Lenders therefor.

 

 76 

 

  

(b)          To the extent that Applicable Law imposes duties on Agent to
exercise remedies in a commercially reasonable manner, each Borrower
acknowledges and agrees that it is not commercially unreasonable for Agent: (i)
to fail to incur expenses reasonably deemed significant by Agent to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition; (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of; (iii) to fail to exercise collection remedies against
Customers or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral; (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b). Without limitation upon the foregoing,
nothing contained in this Section 11.1(b) shall be construed to grant any rights
to any Borrower or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).

 



11.2.          Agent’s Discretion. Except as provided in this Agreement or any
Other Document, Agent shall have the right in its sole discretion to determine
which rights, Liens, security interests or remedies Agent may at any time
pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent’s or Lenders’ rights hereunder.

 

11.3.          Setoff. Subject to Section 14.12, in addition to any other rights
which Agent or any Lender may have under Applicable Law, upon the occurrence and
during the continuance of an Event of Default hereunder, Agent and such Lender
shall have a right, immediately and without notice of any kind, to apply any
Borrower’s property held by Agent and such Lender to reduce the Obligations.

 



 77 

 

 

11.4.          Rights and Remedies not Exclusive. The enumeration of the
foregoing rights and remedies is not intended to be exhaustive and the exercise
of any rights or remedy shall not preclude the exercise of any other right or
remedies provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.

 

11.5.          Allocation of Payments After Event of Default. Notwithstanding
any other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by Agent on account of the Obligations or any other amounts outstanding under
any of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of the Lenders under this Agreement and the Other
Documents;

 

SECOND, to payment of any fees owed to Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

 

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

 

FIFTH, to the payment of the outstanding principal amount of the Obligations;

 

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then outstanding Term
Loan held by such Lender bears to the aggregate then outstanding Term Loan) of
amounts available to be applied pursuant to clauses “FOURTH”, “FIFTH” and
“SIXTH” above.

 

11.6.          Intercreditor Agreement. Notwithstanding anything to the contrary
contained herein, Agent and each Lender acknowledge that the Liens granted to
Agent pursuant to this Agreement and Other Documents, the exercise of any right
or remedy by Agent or the Lenders hereunder and thereunder are subject to the
terms of the Intercreditor Agreement. In the event of any conflict between the
terms of the Intercreditor Agreement and this Agreement or Other Documents, the
terms of the Intercreditor Agreement shall govern and control.

 



 78 

 

 

XII.         WAIVERS AND JUDICIAL PROCEEDINGS.

 

12.1.          Waiver of Notice. Each Borrower hereby waives notice of
non-payment of any of the Receivables, demand, presentment, protest and notice
thereof with respect to any and all instruments, notice of acceptance hereof,
notice of loans or advances made, credit extended, Collateral received or
delivered, or any other action taken in reliance hereon, and all other demands
and notices of any description, except such as are expressly provided for
herein.

 

12.2.          Delay. No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.

 

12.3.          Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

XIII.         EFFECTIVE DATE AND TERMINATION.

 

13.1.          Term. This Agreement, which shall inure to the benefit of and
shall be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until March 9, 2021 (the “Term”) unless
sooner terminated as herein provided. Borrowers may terminate this Agreement at
any time upon ten (10) Business Days’ prior written notice and upon payment in
full of the Obligations other than contingent indemnification Obligations for
which no claim has been asserted.

 



 79 

 

 

13.2.          Termination. The termination of the Agreement shall not affect
any Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated. The security interests,
Liens and rights granted to Agent and Lenders hereunder and the financing
statements filed hereunder shall continue in full force and effect until the
termination of this Agreement and the payment in full of the Obligations other
than contingent indemnification Obligations for which no claim has been
asserted. Accordingly, each Borrower waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to each Borrower, or to file them with any filing office,
unless and until the termination of this Agreement and the payment in full of
the Obligations other than contingent indemnification Obligations for which no
claim has been asserted. All representations, warranties, covenants, waivers and
agreements contained herein shall survive termination hereof until the
termination of this Agreement and the payment in full of the Obligations other
than contingent indemnification Obligations for which no claim has been
asserted. Upon termination of this Agreement and the payment in full of the
Obligations other than contingent indemnification Obligations for which no claim
has been asserted, the Collateral shall be released from the Lien of this
Agreement and each Other Document. Upon such release or any release of
Collateral or any part thereof in accordance with the provisions of this
Agreement, Agent shall, upon the request and at the sole cost and expense of the
Borrowers, assign, transfer and deliver to the Borrowers, against receipt and
without recourse to or warranty by Agent except as to the fact that Agent has
not encumbered the released assets, such of the Collateral or any part thereof
to be released (in the case of a release) as may be in possession of Agent and
as shall not have been sold or otherwise applied pursuant to the terms hereof,
and, with respect to any other Collateral, proper documents and instruments
(including UCC 3 termination financing statements or releases) acknowledging the
termination hereof or the release of such Collateral, as the case may be.

 

XIV.         REGARDING AGENT.

 

14.1.          Appointment. Each Lender hereby designates GACP to act as Agent
for such Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees, charges and collections (without
giving effect to any collection days) received pursuant to this Agreement, for
the ratable benefit of Lenders. Agent may perform any of its duties hereunder by
or through its agents or employees. As to any matters not expressly provided for
by this Agreement, Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions shall be binding;
provided, however, that Agent shall not be required to take any action which
exposes Agent to liability or which is contrary to this Agreement or the Other
Documents or Applicable Law unless Agent is furnished with an indemnification
reasonably satisfactory to Agent with respect thereto.

 

 80 

 

  

14.2.          Nature of Duties. Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Other Documents.
Neither Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower. The duties of Agent
as respects the Term Loan to Borrowers shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement except as expressly set forth herein.

 

14.3.          Lack of Reliance on Agent and Resignation. Independently and
without reliance upon Agent or any other Lender, each Lender has made and shall
continue to make (i) its own independent investigation of the financial
condition and affairs of each Borrower and each Guarantor in connection with the
making and the continuance of the Term Loan hereunder and the taking or not
taking of any action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Borrower and each Guarantor. Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Term Loan or at any time or times
thereafter except as shall be provided by any Borrower pursuant to the terms
hereof. Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Other Documents or the financial
condition of any Borrower, or the existence of any Event of Default or any
Default.

 

Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.

 

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.

 

14.4.          Certain Rights of Agent. If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.

 



 81 

 

 

14.5.          Reliance. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, order or other
document or telephone message believed by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the Other Documents and
its duties hereunder, upon advice of counsel selected by it. Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

 

14.6.          Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

 

14.7.          Indemnification. To the extent Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify Agent in
proportion to its respective Term Loan Exposure, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).

 

14.8.          Agent in Its Individual Capacity. With respect to the obligation
of Agent to lend under this Agreement, the Term Loan made by it shall have the
same rights and powers hereunder as any other Lender and as if it were not
performing the duties as Agent specified herein; and the term “Lender” or any
similar term shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity as a Lender. Agent may engage in business with
any Borrower as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.

 

 82 

 

 

 

14.9.          Delivery of Documents. To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 from any
Borrower pursuant to the terms of this Agreement which any Borrower is not
obligated to deliver to each Lender, Agent will promptly furnish such documents
and information to Lenders.

 

14.10.         Borrowers’ Undertaking to Agent. Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

 

14.11.         No Reliance on Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Borrower, its Affiliates
or its agents, this Agreement, the Other Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.

 

14.12.         Other Agreements. Each of the Lenders agrees that it shall not,
without the express consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender. Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.

 

14.13.         Collateral and Guaranty Matters . Each of the Lenders irrevocably
authorize Agent, at its option and in its discretion,

 

(a)          to release any Lien on any property granted to or held by Agent
under this Agreement or any Other Document (i) pursuant to Section 13.2, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any Other Document to a Person that is not a Borrower or a
Guarantor, (iii) that constitutes Excluded Collateral, or (iv) if approved,
authorized or ratified in writing in accordance with Section 16.2(b);

  

(b)          to release any Guarantor from its obligations under this Agreement
and Other Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and

 



 83 

 

 

(c)          to subordinate any Lien on any property granted to or held by Agent
under this Agreement and Other Documents to the holder of any Lien on such
property that is permitted by clause (h) of the definition of “Permitted
Encumbrances” or a Lien permitted by clause (c) of the definition of “Permitted
Encumbrances” securing any capital lease obligation permitted to be incurred
under Section 7.6.

 

Upon request by Agent at any time, the Required Lenders will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under this
Agreement and Other Documents pursuant to this Section 14.13. In each case as
specified in this Section 14.13, Agent will, at the Borrowers’ expense, execute
and deliver to the applicable Borrower or Guarantor such documents as such
Borrower or Guarantor may reasonably request to evidence the release of such
item of Collateral from the assignment and security interest granted hereunder
the Other Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under this Agreement and the Other
Documents, in each case in accordance with the terms of the Other Documents and
this Section 14.13.

 

XV.          BORROWING AGENCY.

 

15.1.          Borrowing Agency Provisions.

 

(a)          Each Borrower hereby irrevocably designates Borrowing Agent to be
its attorney and agent and in such capacity to borrow, sign and endorse notes,
and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, and hereby authorizes Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.

 

(b)          The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).



 

(c)          All Obligations shall be joint and several, and each Borrower shall
make payment upon the maturity of the Obligations by acceleration or otherwise,
and such obligation and liability on the part of each Borrower shall in no way
be affected by any extensions, renewals and forbearance granted to Agent or any
Lender to any Borrower, failure of Agent or any Lender to give any Borrower
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Borrower, the release by Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Agent or any Lender to the
other Borrowers or any Collateral for such Borrower’s Obligations or the lack
thereof. Each Borrower waives all suretyship defenses.

 



 84 

 

 

15.2.          Waiver of Subrogation. Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Borrower may now or hereafter have against the other
Borrowers or other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to the other Borrowers’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and payment in full of the Obligations hereunder
other than contingent indemnification Obligations for which no claim has been
asserted.

 

XVI.         MISCELLANEOUS.

 

16.1.          Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York. Any judicial proceeding brought
by or against any Borrower with respect to any of the Obligations, this
Agreement, the Other Documents or any related agreement may be brought in any
New York State Court or Federal Courts of competent jurisdiction located in the
County of New York, in the City and State of New York, United States of America,
and, by execution and delivery of this Agreement, each Borrower accepts for
itself and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement. Each
Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrowing Agent at its address set forth in
Section 16.6 and service so made shall be deemed completed five (5) days after
the same shall have been so deposited in the mails of the United States of
America, or, at Agent’s option, by service upon Borrowing Agent which each
Borrower irrevocably appoints as such Borrower’s Agent for the purpose of
accepting service within the State of New York. Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Agent or any Lender to bring proceedings against any Borrower in the courts
of any other jurisdiction. Each Borrower waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each
Borrower waives the right to remove any judicial proceeding brought against such
Borrower in any state court to any federal court. Any judicial proceeding by any
Borrower (or Guarantor) against Agent or any Lender involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Agreement or any related agreement, shall be brought only in
a New York State Court or Federal Court located in the County of New York, in
the City and State of New York.

 

 85 

 

  

16.2.          Entire Understanding.

 

(a)          This Agreement and the documents executed concurrently herewith
contain the entire understanding between each Borrower, Agent and each Lender
and supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Borrower’s, Agent’s and each Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.

 

(b)          The Required Lenders, Agent with the consent in writing of the
Required Lenders, and Borrowers may, subject to the provisions of this Section
16.2 (b), from time to time enter into written supplemental agreements to this
Agreement or the Other Documents executed by Borrowers, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders, Agent or Borrowers thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:

 

(i)          increase or decrease the Term Loan Commitment or the Term Loan of
any Lender;

 

(ii)         extend the due date for any amount payable hereunder, or decrease
the rate of interest or reduce any fee payable by Borrowers to Lenders pursuant
to this Agreement;

 

(iii)        alter the definition of the term Required Lenders or alter, amend
or modify this Section 16.2(b);

 

(iv)        release any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of $1,000,000;

 

(v)         change the rights and duties of Agent without the consent of Agent;

 

(vi)        [reserved];

 

(vii)       [reserved]; or

  

(viii)      release any Guarantor except as expressly provided hereby.

 

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

 



 86 

 

 

In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then GACP may, at its option, require
such Lender to assign its interest in the Term Loan to GACP or to another Lender
or to any other Person designated by Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus (ii)
accrued and unpaid interest and fees due such Lender, which interest and fees
shall be paid when collected from Borrowers. In the event GACP elects to require
any Lender to assign its interest to GACP or to the Designated Lender, GACP will
so notify such Lender in writing within forty five (45) days following such
Lender’s denial, and such Lender will assign its interest to GACP or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Term Loan Transfer Supplement executed by such Lender, GACP or the
Designated Lender, as appropriate, and Agent.

 

16.3.          Successors and Assigns; Participations.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
Borrowers, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.

 

(b)          Each Borrower acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Term Loans to other financial institutions (each
such transferee or purchaser of a participating interest, a “Participant”). Each
Participant may exercise all rights of payment (including rights of set-off)
with respect to the portion of the Term Loans held by it or other Obligations
payable hereunder as fully as if such Participant were the direct holder thereof
provided that Borrowers shall not be required to pay to any Participant more
than the amount which it would have been required to pay to Lender which granted
an interest in the Term Loans or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Term Loan hereunder or
other Obligations payable hereunder and in no event shall Borrowers be required
to pay any such amount arising from the same circumstances and with respect to
the same Term Loans or other Obligations payable hereunder to both such Lender
and such Participant. Each Borrower hereby grants to any Participant a
continuing security interest in any deposits, moneys or other property actually
or constructively held by such Participant as security for the Participant’s
interest in the Term Loan.

 



 87 

 

 

(c)          Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, may sell, assign or transfer all or any part
of its rights and obligations under or relating to Term Loans under this
Agreement and the Other Documents to one or more additional banks or financial
institutions or Persons (other than to any natural Person, any Borrower, any
Guarantor or ant Affiliate of any Borrower or Guarantor) (each a "Purchasing
Lender" and together with each Participant, each a “Transferee” and
collectively, the “Transferees”), in minimum amounts of not less than
$1,000,000, pursuant to a Term Loan Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording. Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Term Loan Transfer
Supplement, (i) Purchasing Lender thereunder shall be a party hereto and, to the
extent provided in such Term Loan Transfer Supplement, have the rights and
obligations of a Lender thereunder as set forth therein, and (ii) the transferor
Lender thereunder shall, to the extent provided in such Term Loan Transfer
Supplement, be released from its obligations under this Agreement, the Term Loan
Transfer Supplement creating a novation for that purpose. Such Term Loan
Transfer Supplement shall be deemed to amend this Agreement to the extent, and
only to the extent, necessary to reflect the addition of such Purchasing Lender
and the resulting adjustment of the Term Loans arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Each Borrower
hereby consents to the addition of such Purchasing Lender and the resulting
adjustment of the Term Loans arising from the purchase by such Purchasing Lender
of all or a portion of the rights and obligations of such transferor Lender
under this Agreement and the Other Documents. Borrowers shall execute and
deliver such further documents and do such further acts and things in order to
effectuate the foregoing.

 



(d)          [reserved].

 

(e)          Agent shall maintain at its address a copy of each Term Loan
Transfer Supplement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of each Lender and the outstanding
principal, accrued and unpaid interest and other fees due hereunder. The entries
in the Register shall be conclusive, in the absence of manifest error, and each
Borrower, Agent and Lenders may treat each Person whose name is recorded in the
Register as the owner of the Term Loan recorded therein for the purposes of this
Agreement. The Register shall be available for inspection by Borrowing Agent or
any Lender at any reasonable time and from time to time upon reasonable prior
notice. Agent shall receive a fee in the amount of $3,500 payable by the
applicable Purchasing Lender upon the effective date of each transfer or
assignment (other than to an intermediate purchaser) to such Purchasing Lender.

 

(f)          Each Borrower authorizes each Lender to disclose to any Transferee
and any prospective Transferee any and all financial information in such
Lender’s possession concerning such Borrower which has been delivered to such
Lender by or on behalf of such Borrower pursuant to this Agreement or in
connection with such Lender’s credit evaluation of such Borrower.

 

16.4.          Application of Payments. Agent shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations. To the extent that any
Borrower makes a payment or Agent or any Lender receives any payment or proceeds
of the Collateral for any Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Agent or such Lender.

  



 88 

 

 

16.5.          Indemnity. Each Borrower shall indemnify Agent, each Lender and
each of their respective officers, directors, Affiliates, attorneys, employees
and agents from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever (including reasonable fees and disbursements of
counsel) which may be imposed on, incurred by, or asserted against Agent or any
Lender in any claim, litigation, proceeding or investigation instituted or
conducted by any Governmental Body or instrumentality or any other Person with
respect to any aspect of, or any transaction contemplated by, or referred to in,
or any matter related to, this Agreement or the Other Documents, whether or not
Agent or any Lender is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of the party
being indemnified (as determined by a court of competent jurisdiction in a final
and non-appealable judgment). Without limiting the generality of the foregoing,
this indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) asserted
against or incurred by any of the indemnitees described above in this Section
16.5 by any Person under any Environmental Laws by reason of any Borrower’s or
any other Person’s failure to comply with laws applicable to Hazardous
Substances. Additionally, if any taxes (excluding taxes imposed upon or measured
solely by the net income of Agent and Lenders or Excluded Taxes, but including
any intangibles taxes, stamp tax, recording tax or franchise tax) shall be
payable by Agent, Lenders or Borrowers on account of the execution or delivery
of this Agreement, or the execution, delivery, issuance or recording of any of
the Other Documents, or the creation or repayment of any of the Obligations
hereunder, by reason of any Applicable Law now or hereafter in effect (“Other
Taxes”), Borrowers will pay (or will promptly reimburse Agent and Lenders for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the indemnitees described above in this Section 16.5 harmless
from and against all liability in connection therewith.

 

16.6.          Notice. Any notice or request hereunder may be given to Borrowing
Agent or any Borrower or to Agent or any Lender at their respective addresses
set forth below or at such other address as may hereafter be specified in a
notice designated as a notice of change of address under this Section. Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Loan Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 16.6) in accordance with this Section 16.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6. Any Notice shall be effective:

 



(a)          In the case of hand-delivery, when delivered;

 

(b)          If given by mail, four days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

 

(c)          In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);

 



 89 

 

 

(d)          In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;

 

(e)          In the case of electronic transmission, when actually received;

 

(f)          In the case of a Website Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and

 

(g)          If given by any other means (including by overnight courier), when
actually received.

 

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.

 

(A)         If to Agent or GACP at:

 

GACP FINANCE CO., LLC



73 Old Ridgefield Road, Suite 6

Wilton, CT 06897

Attention: Robert Louzan

Telephone: 203-663-5101

Email: rlouzan@gacapitalpartners.com

 

with an additional copy to:

 

Paul Hastings LLP

If before May 1, 2016:

75 East 55th Street

New York, New York 10022

 

If after May 1, 2016:

200 Park Avenue

New York, New York 10166
Attention: Leslie Plaskon, Esq.
Telephone: (212) 318-6000

Facsimile: (212) 319-4090



(B)         If to a Lender, as specified on the signature pages hereof

 

(C)         If to Borrowing Agent or any Borrower:





 

EVINE Live Inc.

6740 Shady Oak Road

Eden Prairie, Minnesota 55344

Attention: Chief Financial Officer

Telephone: 952-943-6000

Facsimile: 952-943-6111

 



 90 

 

 

with a copy to:

 

Davis & Gilbert LLP

1740 Broadway

New York, New York 10019

Telephone: (212) 468-4966

Facsimile: (212) 974-6931

 

16.7.          Survival. The obligations of Borrowers under Sections 3.6, 3.7,
3.8, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7, shall
survive termination of this Agreement and the Other Documents and payment in
full of the Obligations.

 

16.8.          Severability. If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.

 

16.9.          Expenses. All costs and expenses including attorneys’ fees (which
in the case of clauses (b) and (e) shall be reasonable) and disbursements
incurred by Agent on its behalf or on behalf of Lenders (a) in all efforts made
to enforce payment of any Obligation or effect collection of any Collateral or
enforcement of this Agreement or any of the Other Documents, or (b) in
connection with the entering into, modification, amendment and administration of
this Agreement or any of the Other Documents or any consents or waivers
hereunder or thereunder and all related agreements, documents and instruments,
or (c) in instituting, maintaining, preserving, enforcing and foreclosing on
Agent’s security interest in or Lien on any of the Collateral, or maintaining,
preserving or enforcing any of Agent’s or any Lender’s rights hereunder or under
any of the Other Documents and under all related agreements, documents and
instruments, whether through judicial proceedings or otherwise, or (d) in
defending or prosecuting any actions or proceedings arising out of or relating
to Agent’s or any Lender’s transactions with any Borrower or any Guarantor or
(e) in connection with any advice given to Agent or any Lender with respect to
its rights and obligations under this Agreement or any of the Other Documents
and all related agreements, documents and instruments shall be part of the
Obligations.

 

16.10.         Injunctive Relief. Each Borrower recognizes that, in the event
any Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

  

16.11.         Consequential Damages. Neither Borrower, Agent nor any Lender,
nor any agent or attorney for any of them, shall be liable to any party hereto
(or any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.

 



 91 

 

 

16.12.         Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.

 

16.13.         Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.

 

16.14.         Construction. The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

 

16.15.         Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to this Agreement (whether received prior to or
following the Closing Date) in accordance with Agent’s, such Lender’s and such
Transferee’s customary procedures for handling confidential information of this
nature; provided, however, Agent, each Lender and each Transferee may disclose
such confidential information (a) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors, (b) to Agent, any Lender or
to any prospective Transferees on a confidential basis, and (c) as required or
requested by any Governmental Body or representative thereof or pursuant to
legal process; provided, further that (i) unless specifically prohibited by
Applicable Law, Agent, each Lender and each Transferee shall use its reasonable
best efforts prior to disclosure thereof, to notify the applicable Borrower of
the applicable request for disclosure of such non-public information (A) by a
Governmental Body or representative thereof (other than any such request in
connection with an examination of the financial condition of a Lender or a
Transferee by such Governmental Body) or (B) pursuant to legal process and (ii)
in no event shall Agent, any Lender or any Transferee be obligated to return any
materials furnished by any Borrower other than those documents and instruments
in possession of Agent or any Lender in order to perfect its Lien on the
Collateral once the Obligations have been paid in full and this Agreement has
been terminated. Each Borrower acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Borrower or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Borrower hereby authorizes each Lender to
share any information delivered to such Lender by such Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the other Obligations and the termination of this Agreement.

 

 92 

 

  

16.16.         Publicity. Each Borrower and each Lender hereby authorizes Agent
to, following the Borrowing Agent’s review and comments thereon make appropriate
announcements of the financial arrangement entered into among Borrowers, Agent
and Lenders, including announcements which are commonly known as tombstones, in
such publications and to such selected parties as Agent shall in its sole and
absolute discretion deem appropriate.

 

16.17.         Certifications from Banks and Participants; USA PATRIOT Act.

 

(a)          Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA PATRIOT Act
and the applicable regulations: (1) within 10 days after the Closing Date, and
(2) as such other times as are required under the USA PATRIOT Act.

 

(b)          The USA PATRIOT Act requires all financial institutions to obtain,
verify and record certain information that identifies individuals or business
entities which open an "account" with such financial institution. Consequently,
Lender may from time to time request, and Borrower shall provide to Lender,
Borrower's name, address, tax identification number and/or such other
identifying information as shall be necessary for Lender to comply with the USA
PATRIOT Act and any other Anti-Terrorism Law.

 

16.18.         Anti-Money Laundering/International Trade Law Compliance. Each
Borrower represents and warrants to Agent, as of the date of this Agreement, the
making of the Term Loan`, the date of any renewal, extension or modification of
this Agreement, and at all times until this Agreement has been terminated and
all Obligations have been indefeasibly paid in full, that: (a) no Covered Entity
(i) is a Sanctioned Person; (ii) has any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person; or (iii) does
business in or with, or derives any of its operating income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any law, regulation, order or directive enforced by any Compliance Authority;
(b) the Term Loans will not be used to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (c) the funds used to repay the
Obligations are not derived from any unlawful activity; and (d) each Covered
Entity is in compliance with, and no Covered Entity engages in any dealings or
transactions prohibited by any Anti-Terrorism Laws. The Borrowers covenant and
agree that they shall promptly notify Agent in writing upon the occurrence of a
Reportable Compliance Event.

 

16.19.         Intercreditor Agreement. Each Lender (a) hereby consents to the
priority of the Liens securing the Obligations on the terms set forth in the
Intercreditor Agreement, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement and
(c) hereby authorizes and instructs Agent to enter into the Intercreditor
Agreement.

 

 93 

 

  

Each of the parties has signed this Agreement as of the day and year first above
written.

 



  EVINE LIVE INC.             By:       Name:       Title:              
VALUEVISION INTERACTIVE, INC.             By:       Name:       Title:          
    VVI FULFILLMENT CENTER, INC.           By:       Name:       Title:        
      VALUEVISION MEDIA ACQUISITIONS, INC.             By:       Name:      
Title:               VALUEVISION RETAIL, INC.           By:       Name:      
Title:               NORWELL TELEVISION, LLC             By:       Name:      
Title:    



  



 -i-

 



 

AGENT: GACP FINANCE CO., LLC, as Agent       By:           LENDERS: GACP I,
L.P., as Lender       By:         Term Loan Commitment: $17,000,000      
Address:         GACP I, L.P.   Attn.:  Grace L. Wang   11100 Santa Monica
Blvd., Suite 800   Los Angeles, California 90025

 

 -ii-

 